Exhibit 10.46

DATED April 15, 2008

BST SAFETY TEXTILES ACQUISITION GMBH

arranged by

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

UBS SECURITIES LLC

as Mandated Lead Arrangers

with

GOLDMAN SACHS CREDIT PARTNERS L.P.

acting as Priority Agent

UBS AG, STAMFORD BRANCH

acting as Second Lien Agent

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

acting as Security Agent

 

 

AMENDMENT AND RESTATEMENT

AGREEMENT

relating to a €155,000,000 Term and

Revolving Facilities Agreement

and the Intercreditor Deed

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page

1.

  DEFINITIONS AND INTERPRETATION    1

2.

  CONDITIONS TO THE AMENDMENTS    2

3.

  AMENDMENT AND RESTATEMENT OF THE CREDIT AGREEMENT AND THE INTERCREDITOR DEED
   3

4.

  MISCELLANEOUS    3

5.

  GUARANTEE    3

6.

  SECURITY    4

7.

  BORROWER ACCESSION    4

8.

  GOVERNING LAW    4

SCHEDULE 1

     THE BORROWERS AND THE GUARANTORS   

SCHEDULE 2

     CONDITIONS PRECEDENT   

ANNEX A

     AMENDED AND RESTATED CREDIT AGREEMENT   

ANNEX B

     AMENDED AND RESTATED INTERCREDITOR DEED   



--------------------------------------------------------------------------------

DATED April 15, 2008

PARTIES

 

(1) BST U.S. HOLDINGS, LLC, a company duly incorporated and validly existing
under the laws of the State of Delaware having its principal place of business
at 2711 Centerville Road, Suite 400, City of Wilmington, County of New Castle,
Delaware 19808, the United States of America (the “Parent”);

 

(2) BST SAFETY TEXTILES ACQUISITION GMBH, a limited liability company duly
incorporated and validly existing under the laws of the Federal Republic of
Germany having its corporate seat in Freiburg i.Br. and which is registered in
the Commercial Register in Freiburg i.Br. under registration number HRB 702044
(the “Original Borrower”);

 

(3) THE COMPANIES listed in Schedule 1 (Borrowers and Guarantors) as revolving
borrowers (the “Revolving Borrowers”);

 

(4) THE COMPANIES listed in Schedule 1 (Borrowers and Guarantors) as guarantors
(the “Guarantors”);

 

(5) GOLDMAN SACHS CREDIT PARTNERS L.P. and UBS SECURITIES LLC as mandated lead
arrangers (the “Mandated Lead Arrangers”);

 

(6) GOLDMAN SACHS CREDIT PARTNERS L.P. acting on behalf of the Priority Lenders
and as agent of the other Priority Finance Parties (the “Priority Agent”);

 

(7) UBS AG, STAMFORD BRANCH acting on behalf of the Second Lien Lenders and as
agent of the other Second Lien Finance Parties (the “Second Lien Agent” and
together with the Priority Agent the “Agents”);

 

(8) GOLDMAN SACHS CREDIT PARTNERS L.P. as security agent for the Secured Parties
(the “Security Agent”); and

 

(9) EACH LENDER listed in the signature pages to this Agreement as a Lender.

RECITALS

 

(A) The Parties have entered into a term and revolving facility agreement dated
8 December, 2006 (as amended on 1 April 2007, 11 June 2007 and 16 November 2007)
(the “Credit Agreement”) pursuant to which the Original Lenders made Loans to
the Borrowers.

 

(B) The Parties have agreed to amend and restate the Credit Agreement and the
Intercreditor Deed on the terms of this Agreement.

OPERATIVE PROVISIONS

 

1. DEFINITIONS AND INTERPRETATION

In this Agreement:

 

  (a) “Amended and Restated Credit Agreement” means the form of amended and
restated credit agreement set out in Annex A to this Agreement;

 

  (b) “Amended and Restated Intercreditor Deed” means the form of amended and
restated intercreditor deed set out in Annex B to this Agreement;



--------------------------------------------------------------------------------

  (c) terms defined in the Amended and Restated Credit Agreement have the same
meanings when used in this Agreement unless the context requires otherwise;

 

  (d) the provisions of Clause 1.2 (Construction) of the Amended and Restated
Credit Agreement apply to this Agreement as though they were set out in full in
this Agreement except that references to the Amended and Restated Credit
Agreement are to be construed as references to this Agreement; and

 

  (e) the Parties intend that this Agreement shall take effect as a deed
notwithstanding that a party may execute it underhand.

 

2. CONDITIONS TO THE AMENDMENTS

 

2.1 Initial conditions

The amendments contained in this Agreement shall only be effective upon receipt
by the Agents of all of the documents and other evidence listed in Schedule 2
(Conditions Precedent). The Agents shall notify the Parent and the Lenders
promptly upon satisfactory receipt with such date of notification being the
“Effective Date”.

 

2.2 Further conditions

Each Obligor confirms that on the date of this Agreement and as of the Effective
Date:

 

  (a) no Default or Event of Default is continuing;

 

  (b) all the Repeating Representations are true;

 

  (c) that the Realignment Information Package is in compliance with Clause
25.4(b) of the Amended and Restated Credit Agreement and is not misleading in
any material respect;

 

  (d) that the documents and evidence delivered to the Agents in respect of
paragraph 3 of Schedule 2 (Conditions Precedent):

 

  (i) comprise all of the material credit documents (including any amendments to
them) to which ASCI or any Subsidiary of ASCI may be party and are true,
accurate and complete copies of such credit documents; and

 

  (ii) the terms of such credit documents do not require any payment (whether in
cash or kind) to be paid by any member of BST Group (both before and after the
Realignment Completion Date and including Narricot (or its successor or
entities)) to the financiers under or in connection with those documents;

 

  (e) that the documents and evidence delivered to the Agents in respect of the
implementation of Steps 1 to 4 in respect of paragraph 5 of Schedule 2
(Conditions Precedent) comprise all of the documents necessary to implement
Steps 1 to 4 and are true, accurate and complete copies of such documents; and

 

  (f) the group structure chart delivered to the Agents in respect of paragraph
9 of Schedule 2 (Conditions Precedent) shows each member of the BST Group after
the Realignment Completion Date and is true, complete and accurate in all
material respects.



--------------------------------------------------------------------------------

3. AMENDMENT AND RESTATEMENT OF THE CREDIT AGREEMENT AND THE INTERCREDITOR DEED

The Parties agree that with effect from the Effective Date, the Credit Agreement
and the Intercreditor Deed shall be amended and restated in the form of the
Amended and Restated Credit Agreement and the Amended and Restated Intercreditor
Deed respectively.

 

4. MISCELLANEOUS

 

4.1 The provisions of Clauses 41 (Counterparts) and 43 (Enforcement) of the
Amended and Restated Credit Agreement apply to this Agreement as though they
were set out in full in this Agreement except that references to the Amended and
Restated Credit Agreement are to be construed as references to this Agreement.

 

4.2 This Agreement is a Finance Document.

 

4.3 Except as otherwise provided in this Agreement, the Finance Documents remain
in full force and effect.

 

4.4 Except to the extent expressly waived in this Agreement, no waiver is given
by this Agreement, and the Lenders expressly reserve all their rights and
remedies in respect of any breach of, or other Default under, the Finance
Documents.

 

4.5 This Agreement only takes effect upon execution by all the Parties stated in
the signature pages to this Agreement.

 

4.6 With effect from the date that the Majority Lenders have consented to the
terms of this Agreement, the references to “14 April 2008” in paragraphs 5(a)
and 6(a)(ii) of the Waiver Letter shall be replaced by “15 April 2008”.

 

4.7 Except in relation to the waivers granted pursuant to paragraph 2 and except
in respect of paragraph 12 of the Waiver Letter, the Waiver Letter and each
amendment thereof shall terminate with effect from the Effective Date.

 

5. GUARANTEE

On the Effective Date, each Obligor:

 

  (a) confirms its acceptance of the Credit Agreement and the Intercreditor Deed
(as amended by this Agreement);

 

  (b) agrees that it is bound as an Obligor by the terms of the Credit Agreement
and the Intercreditor Deed (as amended by this Agreement); and

 

  (c) (if a Guarantor) confirms that its guarantee:

 

  (i) continues in full force and effect on the terms of the Credit Agreement as
amended and any Accession Letter applicable to that Guarantor; and

 

  (ii) extends to the obligations of the Obligors under the Finance Documents
(including the Credit Agreement as amended by this Agreement),

in each case, subject to any limitations set out in Clauses 23.10 (Guarantee
Limitations applicable to German Guarantors), 23.11 (Guarantee Limitations
applicable to U.S. Obligors), 23.12 (Guarantee Limitations applicable to Czech



--------------------------------------------------------------------------------

Guarantors) and 23.13 (Guarantee Limitations applicable to Romanian Guarantors)
of the Amended and Restated Credit Agreement or as so amended and any relevant
Accession Letter applicable to that Guarantor.

 

6. SECURITY

 

6.1 Confirmation

On the Effective Date, each Obligor confirms that:

 

  (a) any Transaction Security created by it under the Transaction Security
Documents extends to the obligations of the Obligors under the Finance Documents
(including the Credit Agreement and the Intercreditor Deed as amended by this
Agreement) subject to any limitations set out in the Transaction Security
Documents;

 

  (b) the obligations of the Obligors arising under the Credit Agreement and the
Intercreditor Deed as amended by this Agreement are included in the Secured
Obligations (as defined in the Transaction Security Documents) subject to any
limitations set out in the Transaction Security Documents; and

 

  (c) the Transaction Security created under the Transaction Security Documents
continues in full force and effect on the terms of the respective Transaction
Security Documents.

 

6.2 No New Security Interest

No part of this Agreement is intended to or will create a registrable security
interest.

 

7. BORROWER ACCESSION

For the purpose of clause 30.2(a)(i) of the Credit Agreement and with effect
from the date that the other conditions of Clause 30.2 (Additional Borrowers) of
the Amended and Restated Credit Agreement have been satisfied or waived, each
Lender consents to the addition of ITG Automotive Safety UK Ltd, BST Safety
Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles LLC) and
Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.) as Borrowers under the
Revolving Facility.

 

8. AMENDMENT FEE

Within three Business Days of all the Parties having executed this Agreement,
the Parent must pay the Agents (for the account of each Lender in the proportion
that all the Commitments of that Lender bears to the Total Commitments) an
amendment fee of 0.25 per cent. of the Total Commitments.

 

9. GOVERNING LAW

This Agreement is governed by English law.

This Agreement has been duly executed as a deed and delivered on the date stated
at the beginning of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1

The Borrowers and the Guarantors

 

Name of Borrower    Registration number (or equivalent, if any) BST Safety
Textiles Acquisition GmbH    HRB 702044 (commercial register of the local court
of Freiburg i.Br.) Name of Revolving Borrower    Registration number (or
equivalent, if any) BST Safety Textiles Acquisition GmbH    HRB 702044
(commercial register of the local court of Freiburg i.Br.) BST Safety Textiles
GmbH    HRB 670522 (commercial register of the local court of Freiburg i.Br.)
Narricot Industries L.P.    N/A Name of Guarantor    Registration number (or
equivalent, if any) BST U.S. Holdings, LLC    N/A Narricot Industries Management
Corp.    N/A Narricot Industries L.P.    N/A BST Safety Textiles LLC    N/A BST
Safety Textiles Acquisition GmbH    HRB 702044 (commercial register of the local
court of Freiburg i.Br.) BST Safety Textiles GmbH (renamed or to be renamed ITG
Automotive Safety Textiles GmbH)    HRB 670522 (commercial register of the local
court of Freiburg i.Br.) BST Breitgewebe International GmbH    HRB 670523
(commercial register of the local court of Freiburg i.Br.) BST Breitgewebe
Verwaltungs GmbH    HRB 670527 (commercial register of the local court of
Freiburg i.Br.) BST Safety Textiles Sp.z. o.o    KRS 107538



--------------------------------------------------------------------------------

SCHEDULE 2

Conditions Precedent

 

1. Delivery to the Agents of a copy of the ITG Realignment Memorandum in the
agreed form.

 

2. Delivery to the Agents of a copy of the Realignment Information Package in
the agreed form.

 

3. Copies of all material credit documents to which ASCI or any Subsidiary of
ASCI may be party.

 

4. [Intentionally left blank.]

 

5. Delivery to the Agents of copies of all documentation implementing Steps 1 to
4 (except the fair valuation opinion, if required, in connection with Step 4)
and duly executed counterparts of any Transaction Security Documents (including
amendments to them) as a result of implementing Steps 1 to 4 required by the
Security Agent.

 

6. A copy of a resolution of the board of directors (and/or; if applicable, the
supervisory board or the shareholder(s)) of each Obligor:

 

  (a) approving the terms of, and the transactions contemplated by this
Agreement and any other document to which it is to be a party that is required
to be delivered pursuant to the Amended and Restated Credit Agreement;

 

  (b) authorising a specified person or persons to execute this Agreement and
any other document to which it is to be a party that is required to be delivered
pursuant to the Amended and Restated Credit Agreement; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement and any other document to which it is to be a
party that is required to be delivered pursuant to the Amended and Restated
Credit Agreement,

each in form and substance satisfactory to the Agents.

 

7. [Intentionally left blank.]

 

8. Evidence that fees duly invoiced on or before the date of this Agreement
pursuant to paragraphs (b) and(c) of Clause 12 (Costs and expenses) of the
Waiver Letter have been paid or will be paid within 10 Business Days of the date
of this Agreement.

 

9. A group structure chart showing the BST Group after the Realignment
Completion Date in form and substance satisfactory to the Agents.



--------------------------------------------------------------------------------

SIGNATURES

 

THE PARENT BST U.S. HOLDINGS, LLC Signed and executed as a Deed By:  

/s/

By:  

/s/

THE ORIGINAL BORROWER

BST SAFETY TEXTILES ACQUISITION GMBH

Signed and executed as a Deed By:  

/s/

By:  

/s/

THE REVOLVING BORROWERS

BST SAFETY TEXTILES ACQUISITION GMBH

Signed and executed as a Deed By:  

/s/

By:  

/s/

BST SAFETY TEXTILES GMBH (RENAMED OR TO BE RENAMED ITG AUTOMOTIVE SAFETY
TEXTILES GMBH) Signed and executed as a Deed By:  

/s/

By:  

/s/



--------------------------------------------------------------------------------

NARRICOT INDUSTRIES L.P. Signed and executed as a Deed By:  

/s/

By:  

/s/

THE GUARANTORS

THE PARENT

BST U.S. HOLDINGS, LLC

Signed and executed as a Deed By:  

/s/

By:  

/s/

BST SAFETY TEXTILES ACQUISITION GMBH Signed and executed as a Deed By:  

/s/

By:  

/s/

BST SAFETY TEXTILES GMBH Signed and executed as a Deed By:  

/s/

By:  

/s/

BST BREITGEWEBE INTERNATIONAL GMBH Signed and executed as a Deed By:  

/s/

By:  

/s/



--------------------------------------------------------------------------------

BST BREITGEWEBE VERWALTUNGS GMBH Signed and executed as a Deed By:  

/s/

By:  

/s/

NARRICOT INDUSTRIES MANAGEMENT CORP. Signed and executed as a Deed By:  

/s/

By:  

/s/

NARRICOT INDUSTRIES L.P. Signed and executed as a Deed By:  

/s/

By:  

/s/

BST SAFETY TEXTILES LLC Signed and executed as a Deed By:  

/s/

By:  

/s/

BST SAFETY TEXTILES SP. ZO.O Signed and executed as a Deed By:  

/s/

By:  

/s/



--------------------------------------------------------------------------------

THE MANDATED LEAD ARRANGERS

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

Signed and executed as a Deed By:  

/s/

By:  

/s/

UBS SECURITIES LLC Signed and executed as a Deed By:  

/s/

By:  

/s/

THE PRIORITY AGENT

 

GOLDMAN SACHS CREDIT PARTNERS L.P. (FOR AND ON BEHALF OF THE PRIORITY LENDERS)

Signed and executed as a Deed By:  

/s/

By:  

/s/

THE SECOND LIEN AGENT (FOR AND ON BEHALF OF THE SECOND LIEN LENDERS) UBS AG,
STAMFORD BRANCH Signed and executed as a Deed By:  

/s/

By:  

/s/



--------------------------------------------------------------------------------

THE SECURITY AGENT

 

GOLDMAN SACHS CREDIT PARTNERS L.P

Signed and executed as a Deed By:  

/s/

By:  

/s/

Lender IKB DEUTSCHE INDUSTRIEBANK AG, LONDON BRANCH Signed and executed as a
Deed: By:  

/s/ K. McGill

Name:   K. McGill Title:   Director By:  

/s/ D. Ardron

Name:   D. Ardron Title:   Director GE Corporate Finance Bank SAS Signed and
executed as a Deed: By:  

/s/ Nicole Gates

Name:   Nicole Gates Title:   Authorized Signatory By:  

/s/ Galina Markova

Name:   Galina Markova Title:   Authorized Signatory SunTrust Bank Signed and
executed as a Deed: By:  

/s/ William Humphries

Name:   William Humphries Title:   Managing Director Landesbank
Baden-Württemberg Signed and executed as a Deed: By:  

/s/ Gabriele Eisenmann

Name:   Gabriele Eisenmann Title:   Assistant Vice President By:  

/s/ Raphael Denger

Name:   Raphael Denger Title:   The CIT Group/Business Credit, Inc.

 

Signed and executed as a Deed: By:  

/s/ Jang Kim

Name:   Jang Kim Title:   Vice President Alie Street Investments 18 Limited
Signed and executed as a Deed: By:  

/s/ Sudhir Jain

Name:   Sudhir Jain Title:   Director By:  

/s/ Mark Smith

Name:   Mark Smith Title:   Director Alie Street Investments Limited Signed and
executed as a Deed: By:  

/s/ Sudhir Jain

Name:   Sudhir Jain Title:   Director By:  

/s/ Mark Smith

Name:   Mark Smith Title:   Director ARES EURO CLO I B.V. Signed and executed as
a Deed: By:  

/s/ Miles Alexander

Name:   Miles Alexander Title:   Director Bacchus 2006-1-PLC & Bacchus 2007-1
PLC Signed and executed as a Deed: By:  

/s/ Jonathan Lavinier

Name:   Jonathan Lavinier Title:   Manager

 

By:  

/s/ Daniel Gooch

Name:   Daniel Gooch Title:   Manager CIFC International Signed and executed as
a Deed: By:  

/s/ Jennifer Billings

Name:   Jennifer Billings Title:   Investment Executive Coltrane CLO Plc Signed
and executed as a Deed: By:  

/s/ Richard Heis

Name:   Richard Heis Title:   Receiver

Richard Heis is authorized to act as an insolvency practitioner by the ICAEW

Ray Jackson is authorized to act as an insolvency practitioner by the IPA

The Receivers act as agent for Coltrane CLO Plc and contract without personal
liability

 

GOLDMAN SACHS ASSET MANAGEMENT CLO, PUBLIC LIMITED COMPANY By:  

Goldman Sachs Asset Manager, L.P.,

as Manager

Signed and executed as a Deed: By:  

/s/ Sandra L. Stulberger

Name:   Sandra L. Stulberger Title:   Authorized Signatory Highlander Euro CDO
II B.V. Signed and executed as a Deed: By:  

/s/ Mark K. Okada

Name:   Mark K. Okada Title:   Executive Vice President, Strand Advisors, Inc.,
General Partner of Highland Capital Management, L.P. Highlander Euro CDO III
B.V.

 

Signed and executed as a Deed: By:  

/s/ Mark K. Okada

Name:   Mark K. Okada Title:   Executive Vice President, Strand Advisors, Inc.,
General Partner of Highland Capital Management, L.P. Highlander Euro CDO IV B.V.
Signed and executed as a Deed: By:  

/s/ Mark K. Okada

Name:   Mark K. Okada Title:   Executive Vice President, Strand Advisors, Inc.,
General Partner of Highland Capital Management, L.P. King’s Cross Asset Funding
18 Sarl Signed and executed as a Deed: By:  

/s/

Name:   Title:   Authorized Signatory By:  

/s/ Daniel Hodgson

Name:   Daniel Hodgson Title:   Authorized Signatory Sankaty Advisors, LLC as
Collateral Manager for Nash Point CLO, Limited, as Collateral Manager Signed and
executed as a Deed: By:  

/s/ Alan K. Halfenger

Name:   Alan K. Halfenger Title:   Chief Compliance Officer Assistant Secretary
Nash Point II CLO By:  

Sankaty Advisors LLC,

as Collateral Manager

 

Signed and executed as a Deed: By:  

/s/ Alan K. Halfenger

Name:   Alan K. Halfenger Title:  

Chief Compliance Officer

Assistant Secretary

Sankaty Advisors, LLC as Collateral Manager for Race Point III CLO, Limited as
Term Lender Signed and executed as a Deed: By:  

/s/ Alan K. Halfenger

Name:   Alan K. Halfenger Title:   Chief Compliance Officer Assistant Secretary
CYPRESSTREE CLAIF FUNDING LLC Signed and executed as a Deed: By:  

/s/ Tara E. Kenny

Name:   Tara E. Kenny Title:   Assistant Vice President Highland Credit
Strategies Fund Signed and executed as a Deed: By:  

/s/

Name:   Title:   By:  

/s/ M. Jason Blackburn

Name:   M. Jason Blackburn Title:   Treasurer Highland Distressed Opportunities,
Inc. Signed and executed as a Deed: By:  

/s/

Name:   Title:   By:  

/s/ M. Jason Blackburn

Name:   M. Jason Blackburn Title:   Treasurer

 

King’s Cross Asset Funding 12 Sarl Signed and executed as a Deed: By:  

/s/

Name:   Title:   Authorized Signatory By:  

/s/ Ruben Autie

Name:   Ruben Autie Title:   Authorized Signatory MARATHON FINANCING I B.V.  
By:   Marathon Asset Management LC   Its:   Portfolio Manager and Authorized
Signatory Signed and executed as a Deed: By:  

/s/ Louis T. Hanover

Name:   Louis T. Hanover Title:   Authorized Signatory Sandler Capital Structure
Opportunities Master Fund, Ltd.   By:   Sandler Capital Management, its
Investment Manager   By:   SERF Corp., a general partner Signed and executed as
a Deed: By:  

/s/ Moira Mitchell

Name:   Moira Mitchell Title:   President HARBOUR TOWN FUNDING LLC Signed and
executed as a Deed: By:  

/s/ Tara E. Kenny

Name:   Tara E. Kenny Title:   Assistant Vice President

 

LONG LANE MASTER TRUST IV Signed and executed as a Deed: By:  

/s/ Tara E. Kenny

Name:   Tara E. Kenny Title:   Assistant Vice President Sankaty Advisors, LLC as
Collateral Manager for Prospect Funding I, LLC as Term Lender Signed and
executed as a Deed: By:  

/s/ Alan K. Halfenger

Name:   Alan K. Halfenger Title:   Chief Compliance Officer Assistant Secretary
THE MANDATED LEAD ARRANGERS GOLDMAN SACHS CREDIT PARTNERS L.P. Signed and
executed as a Deed: By:  

/s/

Name:   Title:   UBS SECURITIES LLC Signed and executed as a Deed: By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director THE PRIORITY AGENT GOLDMAN
SACHS CREDIT PARTNERS L.P. (FOR AND ON BEHALF OF THE PRIORITY LENDERS) Signed
and executed as a Deed: By:  

/s/

Name:   Title:  

 

THE SECOND LIEN AGENT (FOR AND ON BEHALF OF THE SECOND LIEN LENDERS) UBS AG,
STAMFORD BRANCH Signed and executed as a Deed: By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Director THE SECURITY AGENT GOLDMAN SACHS CREDIT
PARTNERS L.P. Signed and executed as a Deed: By:  

/s/

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX A TO AMENDMENT AGREEMENT

TERM AND REVOLVING FACILITIES AGREEMENT

dated 8 DECEMBER 2006 as amended on 1 APRIL 2007, 11 JUNE 2007, 16 November

2007 and amended and restated on 15 April 2008

for

BST SAFETY TEXTILES ACQUISITION GMBH

arranged by

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

UBS SECURITIES LLC

as Mandated Lead Arrangers

with

GOLDMAN SACHS CREDIT PARTNERS L.P. acting as Priority Agent

UBS AG, STAMFORD BRANCH

acting as Second Lien Agent

UBS AG, STAMFORD BRANCH

acting as Issuing Bank

GOLDMAN SACHS CREDIT PARTNERS L.P.

acting as Security Agent

GE CORPORATE FINANCE BANK SAS

acting as Documentation Agent

and

SUNTRUST BANK

acting as Documentation Agent

THIS FACILITIES AGREEMENT IS ENTERED INTO WITH THE BENEFIT OF

AND SUBJECT TO THE TERMS OF AN INTERCREDITOR DEED OF EVEN

DATE HEREWITH

LOGO [g37477ex10_46pg14.jpg]

99 Bishopsgate

London EC2M 3XF

(44) 020 7710 1000 (Tel)

(44) 020 7374 4460 (Fax)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause        Page 1.   DEFINITIONS AND INTERPRETATION    5 2.   THE FACILITIES
   41 3.   PURPOSE    42 4.   CONDITIONS OF UTILISATION    43 5.   UTILISATION -
LOANS    44 6.   OPTIONAL CURRENCIES    45 7.   UTILISATION - LETTERS OF CREDIT
   46 8.   LETTERS OF CREDIT    48 9.   ANCILLARY FACILITIES    53 10.  
REPAYMENT    58 11.   ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION    58
12.   MANDATORY PREPAYMENT    60 13.   RESTRICTIONS    66 14.   INTEREST    68
15.   INTEREST PERIODS    70 16.   CHANGES TO THE CALCULATION OF INTEREST    71
17.   FEES    72 18.   TAX GROSS UP AND INDEMNITIES    73 19.   INCREASED COSTS
   77 20.   OTHER INDEMNITIES    78 21.   MITIGATION BY THE FINANCE PARTIES   
79 22.   COSTS AND EXPENSES    80 23.   GUARANTEE AND INDEMNITY    81 24.  
REPRESENTATIONS    87 25.   INFORMATION UNDERTAKINGS    94 26.   FINANCIAL
COVENANTS    100 27.   GENERAL UNDERTAKINGS    107 28.   EVENTS OF DEFAULT   
127 29.   CHANGES TO THE LENDERS    133 30.   CHANGES TO THE OBLIGORS    138 31.
  ROLE OF THE PRIORITY AGENT, THE SECOND LIEN AGENT, THE MANDATED LEAD ARRANGER,
THE ISSUING BANK AND OTHERS    142 32.   CONDUCT OF BUSINESS BY THE FINANCE
PARTIES    148 33.   SHARING AMONG THE FINANCE PARTIES    148

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause        Page 34.   PAYMENT MECHANICS    151 35.   SET-OFF    153 36.  
NOTICES    153 37.   CALCULATIONS AND CERTIFICATES    156 38.   PARTIAL
INVALIDITY    156 39.   REMEDIES AND WAIVERS    157 40.   AMENDMENTS AND WAIVERS
   157 41.   COUNTERPARTS    159 42.   GOVERNING LAW    160 43.   ENFORCEMENT   
160

SCHEDULE 1      THE ORIGINAL PARTIES    162

Part 1 - The Original Obligors

   162 SCHEDULE 2      CONDITIONS PRECEDENT    164

Part I - Conditions precedent to initial Utilisation

   164

Part II - Conditions precedent required to be delivered by an Additional Obligor

   168

Part III - Transaction Security Documents and security related documents to be
delivered by Obligors

   170 SCHEDULE 3      REQUESTS    173

Part I - Utilisation Request

   173

Part IIA - LC Request (Standby Letter of Credit)

   174

Part IIB - LC Request (Commercial Letter of Credit)

   176

Part III - Selection Note

   178 SCHEDULE 4      MANDATORY COST FORMULA    179 SCHEDULE 5      FORM OF
TRANSFER CERTIFICATE    181 SCHEDULE 6      FORM OF ACCESSION LETTER    183
SCHEDULE 7      FORM OF RESIGNATION LETTER    184 SCHEDULE 8      FORM OF
COMPLIANCE CERTIFICATE    185 SCHEDULE 9      TIMETABLES    186 SCHEDULE 10     
FORM OF TAX CONFIRMATION    188 SCHEDULE 11      SECURITY PRINCIPLES    189
SCHEDULE 12      [INTENTIONALLY LEFT BLANK]    193 SCHEDULE 13      STEPS 5 TO 8
   194 SCHEDULE 14      STEP 9    195 SCHEDULE 15      STEPS 10 TO 14    208

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause        Page SIGNATURES   

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 8 December 2006 as amended on 1 April 2007, 11 June
2007, 16 November 2007 and 15 April 2008 and made between:

 

(1) BST U.S. HOLDINGS, LLC, a company duly incorporated and validly existing
under the laws of the State of Delaware whose registered address is at 2711
Centerville Road, Suite 400, City of Wilmington, County of New Castle, Delaware
19808, the United States of America (the “Parent”);

 

(2) BST SAFETY TEXTILES ACQUISITION GMBH, a limited liability company duly
incorporated and validly existing under the laws of the Federal Republic of
Germany having its corporate seat in Freiburg i.Br. and which is registered in
the Commercial Register in Frankfurt am Main under registration number HRB
702044 (the “Original Borrower”);

 

(3) THE COMPANIES listed in Part I of Schedule 1 (The Original Parties) as
revolving borrowers (the “Revolving Borrowers”);

 

(4) THE COMPANIES listed in Part I of Schedule 1 (The Original Parties) as
original guarantors (the “Original Guarantors”);

 

(5) GOLDMAN SACHS CREDIT PARTNERS L.P. and UBS SECURITIES LLC as mandated lead
arrangers (the “Mandated Lead Arrangers”);

 

(6) THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);

 

(7) UBS AG, STAMFORD BRANCH as Issuing Bank;

 

(8) GOLDMAN SACHS CREDIT PARTNERS L.P. as agent of the other Priority Finance
Parties (the “Priority Agent”);

 

(9) UBS AG, STAMFORD BRANCH as agent of the other Second Lien Finance Parties
(the “Second Lien Agent” and together with the Priority Agent the “Agents”); and

 

(10) GOLDMAN SACHS CREDIT PARTNERS L.P. as security agent for the Secured
Parties (the “Security Agent”).

IT IS AGREED as follows:

 

4



--------------------------------------------------------------------------------

SECTION 1

INTERPRETATION

DEFINITIONS AND INTERPRETATION

Definitions

In this Agreement:

“Acceptable Bank” means:

a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of A-1 or higher by Standard & Poor’s
Rating Services or Fitch Ratings Ltd or P-1 or higher by Moody’s Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency; or

any other bank or financial institution approved by the Agents.

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

“Accountants’ Report” means the report prepared by KPMG dated 12 September 2006
relating to the Target and its Subsidiaries and addressed to, and/or capable of
being relied upon by, the Secured Parties.

“Accounting Principles” means generally accepted accounting principles in
Germany or the U.S. from time to time.

“Accounting Reference Date” means 31 December.

“Acquisition” means the acquisition by the Original Borrower of the Target
Shares in accordance with the terms of the Acquisition Documents.

“Acquisition Costs” means all fees, costs and expenses (including any prepayment
penalties or premia and any stamp, registration and other Taxes) incurred (or
required to be paid) by the Original Borrower or any member of the BST Group in
connection with the Acquisition or the Transaction Documents up to a maximum
amount of €5,000,000.

“Acquisition Documents” means the Sale and Purchase Agreement, all other
documents and agreements executed or to be executed pursuant to (or in
connection with) the Sale and Purchase Agreement and any other document
designated as an “Acquisition Document” by the Agent and the Parent.

“Additional Borrower” means a company which becomes a Borrower in accordance
with Clause 30 (Changes to the Obligors).

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formula).

“Additional Guarantor” means a company which becomes a Guarantor in accordance
with Clause 30 (Changes to the Obligors).

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

5



--------------------------------------------------------------------------------

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Amendment Agreement” means the amendment and restatement agreement dated 15
April 2008 which amended and restated this Agreement on the Effective Date.

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period for the Revolving Facility.

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent and
whether or not utilised) to make available from time to time under an Ancillary
Facility and which has been authorised as such under Clause 9 (Ancillary
Facilities), to the extent that amount is not cancelled or reduced under this
Agreement or the Ancillary Documents relating to that Ancillary Facility.

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 9 (Ancillary Facilities).

“Ancillary Lender” means each Lender which makes available an Ancillary Facility
in accordance with Clause 9 (Ancillary Facilities) (until all amounts
outstanding under such Ancillary Facility have been discharged and it no longer
makes any Ancillary Facilities available).

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility, the aggregate of the equivalents (as calculated by
that Ancillary Lender) in the Base Currency of the following amounts outstanding
under that Ancillary Facility then in force:

the principal amount under each overdraft facility and on-demand short term loan
facility (net of any credit balances on any account of any Borrower of an
Ancillary Facility with the Ancillary Lender making available that Ancillary
Facility to the extent that such credit balance is freely available to be set
off by that Ancillary Lender against liabilities owed to it by that Borrower
under that Ancillary Facility);

the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and

the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of that Ancillary Lender under each other type of accommodation
provided under that Ancillary Facility,

in each case as determined by such Ancillary Lender in accordance with the
relevant Ancillary Document, acting reasonably in accordance with its normal
banking practice.

“ASCI” means Automotive Safety Components International, Inc.

“ASCI Guarantors” means:

ASCI;

ASCI Holdings Europe, Inc.;

 

6



--------------------------------------------------------------------------------

ASCI Holdings Asia Pacific (DE), LLC;

ASCI Holdings Mexico (DE), Inc.;

Automotive Safety Components International S.A. de C.V.;

Automotive Safety Components International s.r.o.;

Automotive Safety Components International Romania S.R.L; and

ITG Automotive Safety UK Ltd.

“ASCI Reorganisation Costs” means all costs, expenses and charges incurred by
the Parent or any other member of the BST Group in connection with the Permitted
Reorganisation Transaction (other than Restructuring Costs) up to a maximum
amount of $5,170,000 during the residual term of this Agreement.

“Auditors” means one of PricewaterhouseCoopers, Ernst & Young, KPMG or
Deloitte & Touche or such other firm approved in advance by the Majority Lenders
(such approval not to be unreasonably withheld or delayed).

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means in relation to the Revolving Facility, the period
from and including the date following the Closing Date to and including the
earlier of (i) the date falling one Month prior to the Termination Date in
respect of the Revolving Facility and (ii) the date of repayment, prepayment or
cancellation in full of the Term Facilities.

“Available Ancillary Commitment” means, in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment less the Ancillary Outstandings in
relation to that Ancillary Facility.

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus (subject as set out below):

the Base Currency Amount of its participation in any outstanding Utilisation
under that Facility and, in the case of the Revolving Facility only, the Base
Currency Amount of the aggregate of its Ancillary Commitments; and

in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisation that are due to be made under that
Facility on or before the proposed Utilisation Date and, in the case of the
Revolving Facility only, the Base Currency Amount of its Ancillary Commitment in
relation to any new Ancillary Facility that is due to be made available on or
before the proposed Utilisation Date.

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation under the Revolving Facility only, the following
amounts shall not be deducted from a Lender’s Commitment under that Facility:

 

  (i) that Lender’s participation in any Revolving Facility Utilisations that
are due to be repaid or prepaid on or before the proposed Utilisation Date; and

 

  (ii) that Lender’s Ancillary Commitments to the extent that they are due to be
reduced or cancelled on or before the proposed Utilisation Date.

 

7



--------------------------------------------------------------------------------

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

“Base Currency” means euros.

“Base Currency Amount” means:

in relation to a Utilisation, the amount specified in the Utilisation Request
delivered by a Borrower for that Utilisation (or, if in respect of a Revolving
Facility Loan the amount requested is not denominated in the Base Currency, that
amount converted into the Base Currency at the Priority Agent’s Spot Rate of
Exchange on the date which is three Business Days before the Utilisation Date
or, if later, on the date the relevant Agent receives the Utilisation Request in
accordance with the terms of this Agreement or, if in respect of a Second Lien
Facility Loan the amount requested is not denominated in the Base Currency, that
amount converted into the Base Currency at the Second Lien Agent’s Spot Rate of
Exchange on the date which is one Business Day before the Utilisation Date or
such later date as agreed between the Second Lien Agent and the Original
Borrower) and, in the case of a Letter of Credit, as adjusted under Clause 7.6
(Revaluation of Letters of Credit) at six-monthly intervals;

in relation to an Ancillary Commitment, the amount specified as such in the
notice delivered to the Agent by the Parent pursuant to Clause 9.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement),

as adjusted to reflect any repayment, prepayment or consolidation of a Loan, or
(as the case may be) cancellation or reduction of an Ancillary Facility.

“Borrower” means the Original Borrower, the Revolving Borrowers or an Additional
Borrower, in each case unless it has ceased to be a Borrower in accordance with
Clause 30 (Changes to the Obligors).

“Break Costs” means the amount (if any) by which:

the interest (excluding the Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

exceeds:

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

“BST Group” means the Parent and each of its Subsidiaries from time to time
(including with effect on and from the Closing Date but not before, the Target
and its Subsidiaries).

“BST Note” means the promissory note in the amount of US$ 70,000,000 issued the
Parent to ITG as part of Step 9.

 

8



--------------------------------------------------------------------------------

“BST S.a.r.l.” means BST Safety Textiles Luxembourg S.a.r.l., a company
incorporated in Luxembourg having its seat in 7 A rue Robert Stuemper, L-2557.

“BST Textiles” means BST Safety Textiles GmbH, a limited liability company duly
incorporated and validly existing under the laws of the Federal Republic of
Germany and which is registered in the Commercial Register in Waldshut-Tiengen
under registration number HRB 522.

“BST Textiles Intercompany Loan” means the EUR 40,000,000 note issued by the
Original Borrower in favour of BST Textiles.

“Budget” means:

in relation to the period beginning on 1 September 2006 and ending 31 December
2010, the Business Plan; and

in relation to any other period, any budget delivered by the Parent to the Agent
in respect of that period pursuant to Clause 25.4 (Budget).

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, London and Frankfurt am Main and which is
also a TARGET Day.

“Business Plan” means the financial model including profit and loss, balance
sheet and cashflow projections in agreed form relating to the BST Group (for
these purposes assuming Completion has occurred) each prepared by the Parent and
delivered to the Agents under Clause 4.1 (Initial conditions precedent).

“Capital Expenditure” has the meaning given to that term in Clause 26.1
(Financial definitions).

“Cash Cover” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Cash Equivalent Investments” means at any time:

certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;

commercial paper not convertible or exchangeable to any other security:

 

  (i) for which a recognised trading market exists;

 

  (ii) issued by an issuer incorporated in the United States of America, the
United Kingdom, any member state of the European Economic Area or any
Participating Member State;

 

  (iii) which matures within one year after the relevant date of calculation;
and

 

  (iv)

which has a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or Fitch Ratings Ltd or P-1 or higher by Moody’s Investor Services
Limited, or, if no rating is available in respect of the

 

9



--------------------------------------------------------------------------------

 

commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor’s Rating Services or
Fitch Rating Ltd or P-1 or higher by Moody’s Investor Services Limited and which
invest substantially all their assets in securities of the types described in
sub-paragraphs (a) to (c) above; or

any other debt security approved by the Majority Lenders,

in each case, to which any member of the BST Group is beneficially entitled at
that time and which is not issued or guaranteed by any member of the BST Group
or subject to any Security Interest (other than one arising under the
Transaction Security Documents).

“Cashflow” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“CFC Interest” means any Stock held by ASCI or any U.S. Obligor that is a
Subsidiary of ASCI in:

any Controlled Foreign Corporation; or

any Flow Through Entity,

in each case to the extent such stock was is held by ASCI or such U.S. Obligor
on or after the Realignment Completion Date, and only to the extent that such
Stock, when aggregated with all other Stock held by the relevant U.S. Obligor in
such Controlled Foreign Corporation or Flow Through Entity would be deemed to
result in more than 65% of the total combined voting power of all classes of
Stock in such Controlled Foreign Corporation or Flow Through Entity being
pledged to the Security Agent in respect of obligations owed by any Secured
Party to a Finance Party under the Finance Documents. However, “CFC Interest”
shall not include:

any Stock in any Existing Obligor; and

at any time, any person that is a successor (including by way of amalgamation,
demerger, merger, consolidation, corporate reconstruction or any process similar
to the foregoing) of any Existing Obligor or to whom any of the Stock and/or
assets of any Existing Obligor member are transferred.

“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.

“Clean-up Period” means the period of 90 days from and including the Closing
Date.

“Closing Date” means the date on which Completion occurs.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing credit support in connection with the
purchase of materials, goods or services by a Revolving Borrower in the ordinary
course of its business.

“Commitment” means a First Lien Commitment, a Second Lien Commitment or a
Revolving Facility Commitment.

“Completion” means the completion of the Acquisition in accordance with the
terms of the Sale and Purchase Agreement.

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Parent
and the Agents.

“Consolidated EBITDA” has the meaning given to that term in Clause 26.1
(Financial definitions).

“Consolidated Total Net Finance Charges” has the meaning given to that term in
Clause 26.1 (Financial definitions).

“Constitutional Documents” means the memorandum and articles of association,
certificate of incorporation or other document pursuant to which the Parent or
the Original Borrower is incorporated or organised.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Obligor, the
Security Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance reasonably satisfactory in all
respects to the Security Agent and in any event providing to Security Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC (or an equivalent document in foreign
jurisdictions).

“Controlled Foreign Corporation” has the meaning given in section 957(a) of the
U.S. Internal Revenue Code of 1986, as amended.

“Current Assets” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Current Liabilities” has the meaning given to such term in Clause 26.1
(Financial definitions).

“Czech Guarantor” has the meaning given in Clause 23.12 (Guarantee Limitations
applicable to Czech Guarantors).

“Dangerous Substance” means any radioactive emissions, noise and any natural or
artificial substance (in whatever form) the generation, transportation, storage,
treatment, use or disposal of which (whether alone or in combination with any
other substance) gives rise to a risk of causing harm to man or any other living
organism or damaging the environment or public health or welfare, including
(without limitation) any controlled, special, hazardous, toxic, radioactive or
dangerous waste.

“Debt Cover” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Debt Service” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Default” means an Event of Default or any event or circumstance specified in
Clause 28 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

“Designated Gross Amount” has the meaning given to that term in Clause 9.2
(Availability).

“Designated Net Amount” has the meaning given to that term in Clause 9.2
(Availability).

 

11



--------------------------------------------------------------------------------

“Deutsche Bank Facility Agreement” means the facility agreement dated 30 June
2005 between, amongst others, Berger Breitgewebe GmbH & Co. KG, Deutsche Bank AG
and Deutsche Bank Luxembourg S.A.

“Disruption Event” means a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facilities (or otherwise in order for the transactions contemplated by the
Finance Documents to be carried out) which disruption is not caused by, and is
beyond the control of, any of the Parties; or the occurrence of any other event
which results in a disruption (of a technical or systems related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

from performing its payment obligations under the Finance Documents; or

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Dormant Subsidiary” means a member of the BST Group which does not trade (for
itself or as agent for any person) and which does not own, legally or
beneficially, assets (including indebtedness owed to it) which in aggregate have
a value of EUR 250,000 or more (or its equivalent).

“EBITDA” means, in respect of any person, its earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA).

“Effective Date” has the meaning given in the Amendment Agreement.

“EMU” means European and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states, being in part legislative measures to implement EMU.

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

“Environmental Law” means any applicable law or regulation which relates to:

the pollution or protection of the environment;

harm to or the protection of human health;

the conditions of the workplace; or

any emission or substance capable of causing harm to any living organism or the
environment.

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the BST Group conducted on or
from the properties owned or used by any member of the BST Group.

“Environmental Report” means the environmental report prepared by Environ
Germany GmbH and dated 22 August 2006.

 

12



--------------------------------------------------------------------------------

“Escrow Letter” means the letter dated on or about the date of this Agreement
from the Original Borrower and the Parent addressed to the Agents and the
Security Agent regarding the application of funds deposited with Commerzbank to
discharge the Post-Closing Leases following the Closing Date.

“EURIBOR” means the higher of:

 

(a) 4.34 per cent. per annum; and

 

(b) in relation to any Loan in euro:

 

  (i) the applicable Screen Rate; or

 

  (ii) if no Screen Rate is available for the Interest Period of that Loan, the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

“Event of Default” means any event or circumstance specified as such in Clause
28 (Events of Default).

“Excess Cashflow” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Excluded Equity Issuance” means:

The private issuance of any Stock or Stock Equivalents by ITG or any Holding
Company thereof (if such a Holding Company exists) or by any Holding Company of
any member of the BST Group to management or employees of a member of the
Permitted Affiliated Group, that is a party to the ITG Facilities Agreement,
under any employee stock option or stock purchase plan or other employee
benefits plan in existence from time to time; and

The private issuance of any Stock or Stock Equivalents by ITG or any Holding
Company thereof (if such a Holding Company exists) or by any Holding Company of
any member of the BST Group the net proceeds of which are utilised within 90
days of receipt for the purposes of capital expenditure, an acquisition or
investments in a company or a joint venture as permitted under the terms of the
ITG Facilities Agreement.

“Existing Obligor” means each Obligor immediately before the date of the
Amendment Agreement.

“Existing Shareholder Loan” means the shareholder loan dated 1 July 2005 between
PPMC PSPS Nominees Ltd., PPMC BOS Nominees Ltd., PPMC Third Nominees Ltd., Georg
Saint-Denis, Hans-Herbert Graefe and Frank Göhring, as lenders and BST Textiles
as borrower.

“Facility” means the First Lien Facility, the Second Lien Facility or the
Revolving Facility.

“Facility Office” means:

in respect of a Lender or the Issuing Bank, the office or offices notified by
that Lender or the Issuing Bank to the Agent in writing on or before the date it
becomes a Lender or the Issuing Bank (or, following that date, by not less than
five Business Days’ written notice) as the office or offices through which it
will perform its obligations under this Agreement; or

 

13



--------------------------------------------------------------------------------

in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

“Finance Document” means this Agreement, any Accession Letter, any Ancillary
Document, any Compliance Certificate, any certificate given by the Parent
pursuant to Schedule 14 (Step 9), the Parent Fee Letter, any Hedging Agreement,
the Hedging Letter, the Intercreditor Deed, any Creditor Accession Deed (as
defined in the Intercreditor Deed), any Obligor Accession Deed (as defined in
the Intercreditor Deed), the Escrow Letter, any Resignation Letter, any
Selection Notice, any Transaction Security Document, any Utilisation Request,
each Subordination Agreement, each Waiver Letter, the Amendment Agreement, and
any other document designated as a “Finance Document” by the relevant Agent and
the Parent.

“Finance Lease” and “Finance Lease Expenditure” have the meaning given to those
terms in Clause 26.1 (Financial definitions).

“Finance Party” means a Priority Finance Party and a Second Lien Finance Party
and “Finance Parties” means all of them together.

“Financial Indebtedness” means, without double counting, any indebtedness for or
in respect of:

monies borrowed or raised (including overdrafts);

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

the amount of any liability in respect of any Finance Lease;

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

for the purpose of Clause 28.5 (Cross Default) only, any Treasury Transaction
(and, when calculating the value of that Treasury Transaction, only the marked
to market value as at the relevant date on which Financial Indebtedness is
calculated (or, if any actual amount is due as a result of the termination or
close-out of that Treasury Transaction, that amount) shall be taken into
account);

any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution where the underlying liability is one of the items in
paragraphs (a) to (f) or (h) to (j) of this definition;

any amount raised by the issue of redeemable shares if the shares are redeemable
before the Termination Date;

any amount of any liability under an advance or deferred purchase agreement if
(a) one of the primary reasons behind entering into the agreement is to raise
finance or (b) the agreement is in respect of the supply of assets or services
and payment is due more than 180 days after the date of supply;

 

14



--------------------------------------------------------------------------------

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing; and

the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above.

“Financial Quarter” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Financial Year” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“First Lien Facility” means the term loan facility made available under this
Agreement as described in paragraph (a)(i) of Clause 2.1 (The Facilities).

“First Lien Facility Commitment” means:

in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading “First Lien Facility Commitment” in Part II of
Schedule 1 (The Original Parties) and the amount of any other First Lien
Facility Commitment transferred to it under this Agreement; and

in relation to any other Lender, the amount in the Base Currency of any First
Lien Facility Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“First Lien Facility Loan” means a loan made or to be made under the First Lien
Facility or the principal amount outstanding for the time being of that loan.

“Flow Through Entity” means any entity which is treated as a partnership or a
disregarded entity for United States Federal income tax purposes and
substantially all of whose assets consist of CFC Interests.

“Funds Flow Statement” means a funds flow statement in agreed form delivered to
the Agents under Clause 4.1 (Initial conditions precedent).

“German Obligor” means an Obligor incorporated in the Federal Republic of
Germany.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group Structure Chart” means the group structure chart in the agreed form
delivered to the Agents under Clause 4.1 (Initial conditions precedent).

“Guarantor” means an Original Guarantor or an Additional Guarantor, in each case
unless it has ceased to be a Guarantor in accordance with Clause 30 (Changes to
the Obligors).

“Hedge Counterparty” means a Lender (or an Affiliate of a Lender, including any
Person who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedging Agreement, ceases
to be a Lender) which has become a party to the Intercreditor Deed as a Hedge
Counterparty in accordance with the provisions of the Intercreditor Deed.

 

15



--------------------------------------------------------------------------------

“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by the Original
Borrower and a Hedge Counterparty for the purpose of hedging interest rate
liabilities in relation to the Term Facilities in accordance with the Hedging
Letter delivered to the Agents under Clause 4.1 (Initial conditions precedent).

“Holding Account” means an account:

held by a Borrower with a designated banking institution approved by the Agents;

identified in a letter between the Parent and the Agents delivered to the Agents
under Clause 4.1 (Initial conditions precedent) as a Holding Account; and

subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Security Agent,

as the same may be redesignated, substituted or replaced from time to time by
agreement between the Parent and the Agents.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Independent Director” means a director of a U.S. Member of the BST Group who is
not at the time of initial appointment, or at any time while serving as a
director of the relevant member of the BST Group, and has not been at any time
during the preceding five (5) years: (a) a stockholder, director (with the
exception of serving as the Independent Director of the relevant member of the
BST Group), officer, employee, partner, attorney or counsel of any other member
of the BST Group or any member of the ITG Group or any affiliate of any of them;
(b) a creditor, customer, supplier or other person who derives any of its
purchases or revenues from its activities with the relevant member of the BST
Group or any member of the ITG Group or any affiliate of any of them; (c) a
person or other entity controlling or under common control with any such
stockholder, partner, creditor, customer, supplier or other person; or (d) a
member of the immediate family of any such stockholder, director, officer,
employee, partner, creditor, customer, supplier or other person. (As used
herein, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a person or entity, whether through ownership of voting securities, by contract
or otherwise).

A natural person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Director of a U.S.
Member of the BST Group if such individual is an independent director provided
by a nationally-recognized company that provides professional independent
directors and that also provides other corporate services in the ordinary course
of its business.

A natural person who otherwise satisfies the foregoing definition except for
being the independent director of a “special purpose entity” affiliated with a
member of the BST Group or a member of the ITG Group shall not be disqualified
from serving as an Independent Director of a U.S. Member of the BST Group if
such individual (i) is an independent director provided by a
nationally-recognized company that provides professional independent directors
and (ii) is not at the time of initial appointment or while serving the
independent director of an entity (other than the relevant member of the BST
Group) that owns a direct or indirect equity interest in the Parent.”

“Information Memorandum” means the document in the form approved by the Parent
concerning the Original Obligors and the Target Group which, at the request of
the Original Borrower and on its behalf was prepared in relation to this
transaction and distributed by the Mandated Lead Arrangers before the date of
this Agreement.

 

16



--------------------------------------------------------------------------------

“Information Package” means the Reports, the Business Plan and the Realignment
Information Package.

“Intellectual Property” means:

any patents, trade marks, service marks, designs, business names, copyrights,
design rights, moral rights, inventions, confidential information, know-how and
other intellectual property rights and interests, whether registered or
unregistered; and

the benefit of all applications and rights to use such assets of each member of
the BST Group.

“Intercompany Loan Agreements” means:

the BST Textiles Intercompany Loan;

the Narricot Intercompany Loan;

the note issued by BST Breitgewebe International GmbH to the Original Borrower
as part of Step 4; and

the note issued by BST Safety Textiles GmbH to Automotive Safety Components
International GmbH & Co. KG as part of Step 10.

“Intercreditor Deed” means the intercreditor deed dated the same date as this
Agreement and made between, amongst others, each of the Parties (other than the
Mandated Lead Arrangers), the Hedge Counterparties and certain others.

“Interest Cover” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 15 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 14.3 (Default interest).

“Issuing Bank” means each Lender identified above as an issuing bank and any
other Lender which has notified the Priority Agent that it has agreed to the
Parent’s request to be an Issuing Bank pursuant to the terms of this Agreement
(and if more than one Lender has so agreed, such Lenders shall be referred to,
whether acting individually or together, as the “Issuing Bank”) provided that,
in respect of a Letter of Credit issued or to be issued pursuant to the terms of
this Agreement, the “Issuing Bank” shall be the Issuing Bank which has issued or
agreed to issue that Letter of Credit.

“ITG” means International Textile Group, Inc. or any of its direct or indirect
wholly-owned subsidiaries or such other purchaser approved by the Agents acting
reasonably.

“ITG Facilities Agreement” means the facilities agreement dated 29 December 2006
by and among certain members of the ITG Group, General Electric Capital
Corporation and the other persons signatory thereto.

“ITG Group” means ITG and any Subsidiary thereof (other than a member of the BST
Group).

“ITG Note Purchase Agreement” means the senior subordinated note purchase
agreement dated as of 6 June 2006 relating to the ITG Notes.

“ITG Notes” means the proposed $80,000,000 18.00% senior subordinated notes due
6 June 2011 to be issued by ITG.

 

17



--------------------------------------------------------------------------------

“ITG Realignment Memorandum” means the structure paper dated 11 April 2008
entitled “ITG Legal Entity Realignment” prepared by Ernst & Young in the agreed
form.

“ITG Subordinated Loan” means the $20,000,000 subordinated promissory note dated
3 December 2007, issued by Narricot in favour of ITG and to be converted into
Series A redeemable preference shares to be issued by the Parent as contemplated
by Step 9.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” means at any time the sum of (a) the Base Currency equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit at such time
plus (b) the Base Currency equivalent of the aggregate principal amount of all
Reimbursement Obligations outstanding at such time. The LC Exposure of any
Revolving Lender at any time shall mean its Pro Rata Percentage of the aggregate
LC Exposure at such time.

“LC Request” means a request by a Revolving Borrower in accordance with the
terms of Clause 7.3 (Request for issuance, amendment, renewal; Certain
Conditions and Notices) and substantially in the form of Schedule 3 (Request),
Part IIA or Part IIB, as applicable, or such other form as shall be approved by
the Issuing Bank.

“Legal Due Diligence Report” means the legal due diligence report dated 25 July
2006 prepared by Jones Day relating to the Acquisition and addressed to, and/or
capable of being relied upon by, the Secured Parties.

“Legal Reservations” means:

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

similar principles, rights and defences under the laws of any Relevant
Jurisdiction to those described in paragraphs (a) and (b) above; and

any other matters which are set out as qualifications or reservations as to
matters of law of general application in the legal opinions delivered or to be
delivered to the Agents pursuant to Clause 4.1 (Initial conditions precedent) or
Clause 30 (Changes to the Obligors).

“Lender” means:

any Original Lender; and

any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 29 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

18



--------------------------------------------------------------------------------

“Letter of Credit” means (i) any Standby Letter of Credit and (ii) any
Commercial Letter of Credit in the form provided by the Issuing Bank, issued or
to be issued by the Issuing Bank for the account of a Revolving Borrower
pursuant to Clause 7 (Utilisation of Letters of Credit).

“Letter of Credit Expiration Date” means the date which is 15 days prior to the
Termination Date.

“LIBOR” means the higher of:

 

(a) 2.53 per cent. per annum; or

 

(b) in relation to any Loan in any optional currency:

 

  (i) the applicable Screen Rate; or

 

  (ii) (if no Screen Rate is available for the currency or Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Facility Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

“LMA” means the Loan Market Association.

“Loan” means a First Lien Facility Loan, a Second Lien Facility Loan or a
Revolving Facility Loan.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 66 2/3 per cent. of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 66 2/3 per cent. of the Total
Commitments immediately prior to that reduction).

“Majority Priority Lenders” means a Lender or Lenders whose Priority Commitments
aggregate more than 66 2/3 per cent. of the Total Priority Commitments (or, if
the Total Priority Commitments have been reduced to zero, aggregated more than
66 2/3 per cent. of the Total Priority Commitments immediately prior to that
reduction).

“Majority Second Lien Lenders” means a Lender or Lenders whose Second Lien
Facility Commitments aggregate more than 66 2/3 per cent. of the Total Second
Lien Facility Commitments (or, if the Total Second Lien Commitments have been
reduced to zero, aggregated more than 66 2/3 per cent. of the Total Second Lien
Facility Commitments immediately prior to that reduction).

“Management Agreement” means the management agreement entered into between the
Parent and the Original Investors dated on or about the date hereof.

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula).

“Mandatory Prepayment Account” means an interest-bearing account:

held by a Borrower with a designated banking institution approved by the Agents;

identified in a letter between the Original Borrower and the Agents delivered to
the Agents under Clause 4.1 (Initial conditions precedent) as a Mandatory
Prepayment Account;

 

19



--------------------------------------------------------------------------------

subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Agents and Security Agent; and

from which no withdrawals may be made by any members of the BST Group except as
contemplated by this Agreement,

as the same may be redesignated, substituted or replaced from time to time by
agreement between the Parent and the Agents.

 

20



--------------------------------------------------------------------------------

“Margin” means:

in relation to any First Lien Facility Loan or any Revolving Facility Loan,
5.5 per cent. per annum; and

in relation to any Second Lien Facility Loan 9.0 per cent. per annum,

each as adjusted in accordance with Clause 14.1(b) to (f) (Calculation of
interest) and “PIK Margin” means 5.0 per cent. per annum.

“Material Adverse Effect” means any event which in the opinion of the Majority
Lenders is reasonably likely to:

result in the BST Group taken as a whole being unable to perform its payment or
other material obligations under any of the Finance Documents;

have a material adverse effect on the business, assets or condition (whether
financial or otherwise) of the BST Group taken as a whole; or

subject to the Legal Reservations and completion of the perfection requirements
of the Transaction Security result in the invalidity or unenforceability of the
Transaction Documents or have a material adverse effect on the effectiveness or
ranking of any Security granted or purporting to be granted pursuant to any of
the Finance Documents.

“Material Company” means each ASCI Guarantor and each member of the BST Group
(excluding any Dormant Subsidiaries and following implementation of step 9 of
the Structure Memorandum, BST Breitgewebe Verwaltungs GmbH).

“Mexican Facility” means the certain term loan agreement in the maximum
principal amount of $15,000,000 dated as of December 29, 2006, by and among
Burlington Morelos, S.A. de C.V., as borrower, the financial institutions party
thereto from time to time, as lenders, General Electric Capital Corporation, as
agent, UBS Securities LLC, as lead arranger and bookrunner, and GE Capital
Markets, Inc., as co-lead arranger and co-bookrunner.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period. “Monthly” shall
be construed accordingly.

“Narricot” means Narricot Industries L.P.

 

21



--------------------------------------------------------------------------------

“Narricot Intercompany Loan” means the EUR 40,000,000 note issued by Narricot in
favour of the Parent.

“NewCo Narricot” means NewCo Narricot LLC following the contribution to it of
the narrows business as more particularly described in the ITG Realignment
Memorandum.

“Non-U.S. Borrower” means any Borrower that is not a U.S. Borrower.

“Non-U.S. Guarantor” means any Guarantor that is not a U.S. Guarantor.

“Obligor” means a Borrower or a Guarantor.

“Obligors’ Agent” means the Parent, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors’ Agent).

“Optional Currency” means U.S. dollars.

“Original Financial Statements” means:

in relation to Parent, its opening balance sheet;

in relation to the Original Borrower, its opening balance sheet;

in relation to the Target, its consolidated unaudited financial statements for
its management accounting period ended 31 October 2006;

in relation to any other Obligor, its audited financial statements delivered to
the Agent as required by Clause 30 (Changes to the Obligors).

“Original Investors” means WLR Recovery Fund III L.P., Frank Göhring, Georg
Saint-Denis, International Textile Group, Inc.; International Textile Holdings,
Inc.; WLR Recovery Fund III, LP; WLR Recovery Fund II, LP; Absolute Recovery
Hedge Fund Ltd.; and Absolute Recovery Hedge Fund L.P.”

“Original Obligor” means the Original Borrower, the Revolving Borrowers or an
Original Guarantor.

“Parent Fee Letter” means the fee letter dated 8 November 2006 and entered into
between the Parent, the Mandated Lead Arrangers and the Second Lien Agent.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Permitted Acquisition” means:

the Acquisition;

the acquisition on substantially fair market terms by a member of the BST Group
of any Real Property which is owned by Rosata GmbH & Co. KG or Rosaria GmbH &
Co. KG as at the date of this Agreement;

 

22



--------------------------------------------------------------------------------

an acquisition by a member of the BST Group of an asset sold, leased,
transferred or otherwise disposed of by another member of the BST Group in
circumstances constituting a Permitted Disposal;

an acquisition of securities which are Cash Equivalent Investments so long as
those Cash Equivalent Investments become subject to the Transaction Security as
soon as is reasonably practicable;

an acquisition by an Obligor of shares or equivalent ownership interests of
another Obligor (other than the Parent);

an acquisition made with the consent of the Majority Lenders;

an acquisition (not being an acquisition by the Parent or the Original
Borrower), of (A) all of the issued share capital of a limited liability company
or (B) (if the acquisition is made by a limited liability company whose sole
purpose is to make the acquisition) a business or undertaking carried on as a
going concern, but only if:

 

  (i) the Parent has given the Agents no less than 10 Business Days’ notice of
such acquisition;

 

  (ii) no Default is continuing on the closing date for the acquisition or would
occur as a result of the acquisition;

 

  (iii) the acquired company, business or undertaking is incorporated or
established, and carries on its principal business, in the European Union, the
United States of America, Turkey, China, Korea or Japan and is engaged in a
business substantially the same as that carried on by the BST Group;

 

  (iv) such acquisition does not result in any member of the BST Group incurring
any Financial Indebtedness that is not permitted under the terms of this
Agreement;

 

  (v) the Parent is in compliance with the Financial covenants set forth in
Clause 26.2 (Financial Condition) on a pro forma basis after giving effect to
such acquisition as of the last day of the Relevant Period most recently ended
and the Parent shall have delivered to the Agents at least 10 Business Days
prior to the proposed acquisition a certificate evidencing compliance with
Clause 26.2 as required by this paragraph (v); and

 

  (vi)

the cash consideration (including associated costs and expenses) for the
acquisition and any Financial Indebtedness or other assumed actual or contingent
liability, in each case remaining in the acquired company (or any such business)
at the date of acquisition (when aggregated with the consideration (including
associated costs and expenses) for any other Permitted Acquisition and any
Financial Indebtedness or other assumed actual or contingent liability, in each
case remaining in any such acquired companies or businesses at the time of
acquisition (the “Total Purchase Price”) does not since the date of this
Agreement exceed in aggregate EUR 20,000,000 (or its equivalent) or EUR

 

23



--------------------------------------------------------------------------------

 

10,000,000 (or its equivalent) in any Financial Year of the Parent (the
“Permitted Acquisition Spend”) provided that in the event that the Permitted
Acquisition Spend in any Financial Year has been spent and the conditions
specified in sub-paragraphs (i) to (v) above can otherwise be satisfied, the
Parent shall be permitted: (A) to fund an acquisition with additional cash
equity subscriptions in the Parent (“Additional Equity”) provided that the
Additional Equity does not since the date of this Agreement exceed in aggregate
EUR 25,000,000 (or its equivalent); or (B) to issue shares in the Parent as
consideration for such acquisition.

“Permitted Disposal” means any sale, lease, license, transfer or other disposal
which is on arm’s length terms:

of assets made by any member of the BST Group in the ordinary course of trading
of the disposing entity;

of any asset by a member of the BST Group (the “Disposing Company”) to another
member of the BST Group (the “Acquiring Company”), but if:

 

  (i) the Disposing Company is an Obligor, the Acquiring Company must also be an
Obligor;

 

  (ii) the Disposing Company had given Security over the asset, the Acquiring
Company must give equivalent Security over that asset; and

 

  (iii) the Disposing Company is a Guarantor, the Acquiring Company must be a
Guarantor incorporated in the same jurisdiction as the Disposing Company
guaranteeing at all times an amount no less than that guaranteed by the
Disposing Company;

of assets (other than shares, businesses, Real Property or Intellectual
Property) in exchange for other assets comparable or superior as to type, value
or quality;

of obsolete, surplus or redundant vehicles, plant, machinery, equipment or Real
Property not required for the business of the BST Group for cash;

of Cash Equivalent Investments for cash or in exchange for other Cash Equivalent
Investments;

constituted by a licence of intellectual property rights permitted by Clause
27.27 (Intellectual Property);

arising as a result of any Permitted Security;

the disposal of the facility at Bad Säckingen;

of assets with the consent of the Majority Lenders;

of assets on a fair market value basis to a Joint Venture permitted pursuant to
Clause 27.9 (Joint Ventures);

forming part of a Permitted Transaction; or

 

24



--------------------------------------------------------------------------------

of assets (other than shares) for cash where the higher of the book value and
net consideration receivable (when aggregated with the higher of the book value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs) does not exceed EUR
5,000,000 (or its equivalent) in total during the term of this Agreement and
does not exceed EUR 2,000,000 (or its equivalent) in any Financial Year of the
Parent.

“Permitted Distribution” means:

the payment of a dividend to the Parent or any of its wholly-owned subsidiaries;

repayment of any Intercompany Loan (subject to the terms of the Intercreditor
Deed);

payments contemplated by the Structure Memorandum;

Permitted Payments; and

any other payment which the Majority Lenders agree shall constitute a Permitted
Distribution.

“Permitted Financial Indebtedness” means Financial Indebtedness:

arising under any of the Subscription Agreements, the ITG Subordinated Loan, and
Intercompany Loan Agreements, and subject always to the terms of this Agreement
and the Intercreditor Deed;

to the extent covered by a letter of credit, guarantee or indemnity issued under
an Ancillary Facility;

arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade, but
not a foreign exchange transaction for investment or speculative purposes;

arising under a Permitted Loan or a Permitted Guarantee;

of any person acquired by a member of the BST Group after the Closing Date which
is incurred under arrangements in existence at the date of acquisition, but not
incurred or increased or its maturity date extended in contemplation of, or
since, that acquisition, and outstanding only for a period of three Months
following the date of acquisition;

under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items so leased under
outstanding leases by members of the BST Group does not exceed EUR 5,000,000 (or
its equivalent) at any time;

any Financial Indebtedness incurred with the consent of the Majority Lenders;

any extensions, renewals, modifications and restatements or replacements of
Financial Indebtedness permitted in paragraphs (a) to (g) above, excluding fees
and expenses incurred in relation thereto, provided that no such extension,
renewal, modification, restatement or replacement may increase the principal
amount of the original Financial Indebtedness outstanding;

 

25



--------------------------------------------------------------------------------

any Financial Indebtedness owing by ASCI or any of its Subsidiaries to any
member of the ITG Group referred to in the schedule of the Realignment
Information Package entitled “ITG I/C Balances with ASCI Companies” as at the
Effective Date together with all accrued unpaid compound interest on such
Financial Indebtedness after the Effective Date which is in each case
subordinated on terms satisfactory to the Majority Lenders; or

not permitted by the preceding paragraphs and the outstanding principal amount
of which does not exceed EUR 10,000,000 (or its equivalent) in aggregate for the
BST Group at any time. However, this paragraph shall not apply to any Financial
Indebtedness owing by any member of the BST Group, ASCI or any of its
Subsidiaries in each case to any member of the ITG Group.

“Permitted Guarantee” means:

the endorsement of negotiable instruments in the ordinary course of trade and on
arm’s length terms;

any performance or similar bond guaranteeing performance by a member of the BST
Group in respect of its own obligations under any contract entered into in the
ordinary course of trade;

any guarantee of a Permitted Joint Venture to the extent permitted by Clause
27.9 (Joint Ventures) and provided that such a guarantee when aggregated with
all other guarantees granted in respect of a Joint Venture under this paragraph
(c) and the amount of any investment in any Joint Venture permitted pursuant to
paragraph (f) of the definition of Permitted Joint Venture does not exceed EUR
7,500,000 (or its equivalent) in total during the term of this Agreement;

any guarantee permitted under Clause 27.22 (Financial Indebtedness);

any guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (b) of the definition of Permitted Security;

any guarantee granted by an Obligor of the obligations of another Obligor;

any guarantee granted by a member of the BST Group which is not an Obligor in
respect of obligations of a member of the BST Group which is an Obligor; or

any guarantee granted by a member of the BST Group and not permitted by the
preceding paragraphs where the maximum liability under all guarantees in this
paragraph (h) does not exceed EUR 5,000,000 (or its equivalent) at any time.

“Permitted Joint Venture” means any investment in any Joint Venture where:

the Joint Venture is incorporated, or established, and carries on its principal
business in, in the European Union, the United States of America, China, Korea,
Japan or South Africa;

the Joint Venture is engaged in a business substantially the same as that
carried on by the BST Group;

such investment does not result in any member of the BST Group incurring any
Financial Indebtedness that is not otherwise permitted under the terms of this
Agreement;

 

26



--------------------------------------------------------------------------------

the Parent is in compliance with the financial covenants set forth in Clause
26.2 (Financial Condition) on a pro forma basis after giving effect to such
investment as of the last day of the Relevant Period most recently ended and the
Parent shall have delivered to the Agents at least 10 Business Days prior to the
proposed investment a certificate evidencing compliance with Clause 26.2 as
required by this paragraph (d);

there is no restriction (or will, on completion of the relevant investment, not
be any restriction) in the constitutional documents or elsewhere of the Joint
Venture on the Security Agent being granted a charge over the shares in the
Joint Venture or the enforcement of such charge and the relevant member of the
BST Group grants a charge over the shares acquired by it in such Joint Venture
(whether pursuant to any Transaction Security Document or otherwise); and

during the term of this Agreement, the aggregate (the “Joint Venture
Investment”) of:

all amounts subscribed for shares in, lent to, or invested in all such Joint
Ventures by any member of the BST Group;

the contingent liabilities of any member of the BST Group under any guarantee or
similar undertaking given in respect of the liabilities of any such Joint
Venture; and

the market value of any assets transferred by any member of the BST Group to any
such Joint Venture,

(including, without limitation, any Joint Venture to which ITG-Huamao China
Investment Limited, Automotive Safety Components International (Changshu) Co.
Ltd and/or Automotive Safety Components International GT (Proprietary Limited)
may be party) when aggregated with any guarantees permitted pursuant to
paragraph (c) of the definition of Permitted Guarantee does not exceed EUR
7,500,000 (or its equivalent in other currencies).

“Permitted Loan” means:

any trade credit extended by any member of the BST Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

any loan made to the Original Borrower for the purposes of enabling the Original
Borrower to meet its payment obligations under the Finance Documents if such
payment is permitted by the Intercreditor Deed;

a loan made by an Obligor to another Obligor or made by a member of the BST
Group which is not an Obligor to another member of the BST Group;

any loan made by an Obligor to a member of the BST Group which is not an Obligor
so long as the aggregate amount of the Financial Indebtedness under any such
loans does not exceed EUR 1,000,000 (or its equivalent) at any time;

any loan (including any loan evidenced by the issue of a note) contemplated to
be made pursuant to the Permitted Reorganisation Transaction; and

any loan (other than a loan made by a member of the BST Group to another member
of the BST Group) so long as the aggregate amount of the Financial Indebtedness
under any such loans does not exceed EUR 2,000,000 (or its equivalent) at any
time,

so long as in the case of paragraphs (c) and (d) above:

 

  (i) the creditor of such Financial Indebtedness shall (if it is an Obligor)
grant security over its rights in respect of such Financial Indebtedness in
favour of the Secured Parties on terms acceptable to the Agents; and

 

27



--------------------------------------------------------------------------------

  (ii) the creditor and (if the debtor is a member of the BST Group) the debtor
of such Financial Indebtedness shall be party to the Intercreditor Deed as
intercompany creditor and intercompany debtor respectively.

“Permitted Payment” means the annual management fee of up to a maximum of EUR
1,000,000 per annum payable by Parent to the Original Investors pursuant to the
terms of the Management Agreement provided that such payment is made when (i) no
Default is continuing or would occur immediately after the making of the payment
and (ii) such payment is permitted by the Intercreditor Deed.

“Permitted Reorganisation Transaction” means any transaction specifically
described in Steps 1 to 14 of the ITG Realignment Memorandum with such
modifications as the Majority Lenders may approve.

“Permitted Security” means:

any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the BST Group;

any Transaction Security;

any netting or set-off arrangement entered into by any member of the BST Group
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances of members of the BST Group (including an Ancillary
Facility which is an overdraft comprising more than one account) but only so
long as (i) such arrangement does not permit credit balances of Obligors to be
netted or set off against debit balances of members of the BST Group which are
not Obligors and (ii) such arrangement does not give rise to other Security over
the assets of Obligors in support of liabilities of members of the BST Group
which are not Obligors;

any Security or Quasi-Security over or affecting any asset acquired by a member
of the BST Group after the Closing Date if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the BST Group;

 

  (ii) the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the BST Group; and

 

  (iii) the Security or Quasi-Security is removed or discharged within four
Months of the date of acquisition of such asset;

any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the BST Group after the Closing Date, where the Security or
Quasi-Security is created prior to the date on which that company becomes a
member of the BST Group; if

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

28



--------------------------------------------------------------------------------

  (ii) the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and

 

  (iii) the Security or Quasi-Security is removed or discharged within four
Months of that company becoming a member of the BST Group;

any Security arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a member of the BST Group in the ordinary course of trading and on
the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the BST Group;

any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

any Security or Quasi-Security arising as a consequence of any finance lease
permitted pursuant to paragraph (f) of the definition of “Permitted Financial
Indebtedness”;

any Security arising under any netting or set-off arrangement entered into by
any member of the BST Group under a Hedging Agreement permitted under the terms
of this Agreement for the purposes of determining the obligations of the parties
to that agreement by reference to their net exposure under that agreement;

any Security over goods or documents of title to goods arising in the ordinary
course of letter of credit transactions entered into in the ordinary course of
trade;

any Security created with the consent of the Majority Lenders;

any Security by way of set-off or pledge over bank accounts (in favour of the
account-holding bank) arising by operation of law or under standard banking
terms and conditions and not as a result of default or omission by any member of
the BST Group;

any Security arising on rental deposits in connection with the occupation of
leasehold premises in the ordinary course of business provided that the
aggregate principal amount deposited at any time does not exceed an amount which
is customary for such rental deposits; and

any Security over any asset which is not subject to Transaction Security
securing indebtedness the outstanding principal amount of which (when aggregated
with the outstanding principal amount of any other indebtedness which has the
benefit of Security given by any member of the BST Group other than any
permitted under paragraphs (a) to (m) above) does not exceed EUR 5,000,000 (or
its equivalent).

“Permitted Share Issue” means an issue of:

ordinary shares by the Parent, paid for in full in cash upon issue and which by
their terms are not redeemable and where (i) such shares are of the same class
and on the same terms as those initially issued by the Parent and (ii) such
issue does not lead to a Change of Control;

redeemable preference shares by the Parent, paid for in full in cash upon issue
and which by their terms are not redeemable on or before the Final Disharge Date
(as defined in the Intercreditor Deed) pursuant to the ITG Realignment
Memorandum;

shares by a member of the BST Group which is a Subsidiary to its immediate
Holding Company where (if the existing shares of the Subsidiary are the subject
of the Transaction Security) the newly-issued shares also become subject to the
Transaction Security on the same terms; or

 

29



--------------------------------------------------------------------------------

shares by a member of the BST Group as contemplated by the Permitted
Reorganisation Transaction.

“Permitted Transaction” means:

any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the
Finance Documents;

the solvent liquidation or reorganisation of any member of the BST Group so long
as any payments or assets distributed as a result of such liquidation or
reorganisation are distributed to other members of the BST Group;

transactions (other than the granting or creation of Security or the granting of
guarantees or the incurring or permitting to subsist of Financial Indebtedness)
conducted in the ordinary course of trading on arm’s length terms;

any payments or other transactions contemplated by the Structure Memorandum; or

any transactions contemplated by or under the Tax Sharing Agreement.

“Permitted U.S. Reorganisation” means the reorganisation of the BST Group as set
out in steps 5 to 9 of the Structure Memorandum.

“Post-Closing Lease” means each lease identified by the Parent to the Mandated
Lead Arrangers which is defined as a “Continuing Operating Lease” in the Sale
and Purchase Agreement.

“Post-Closing Leases Maximum Amount” means EUR 1,000,000.

“Priority Agent’s Spot Rate of Exchange” means the Priority Agent’s spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.

“Priority Commitments” means in relation to a Lender and as the context
requires, its First Lien Facility Commitment and its Revolving Facility
Commitment.

“Priority Facilities” means the First Lien Facility and the Revolving Facility.

“Priority Finance Party” means the Mandated Lead Arrangers, the Priority Agent,
the Security Agent, any Priority Lender, any Hedge Counterparty, the Issuing
Bank or any Ancillary Lender and “Priority Finance Parties” means all of them
together.

“Priority Lenders” means each Lender participating in the First Lien Facility
and/or the Revolving Facility.

“Priority Major Event of Default” means an Event of Default which occurs under
any of the following Clauses:

Clause 28.1 (Non-payment), including for the avoidance of doubt as a result of
the failure to pay an amount due in respect of the Second Lien Facility;

Clause 28.2 (Financial covenants and other obligations); or

Clause 28.3 (Other obligations).

 

30



--------------------------------------------------------------------------------

“Priority Secured Party” means each Priority Finance Party from time to time
party to this Agreement and any receiver or delegate.

“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the Total Revolving Facility Commitments of all Revolving Lenders represented
by such Revolving Lender’s Revolving Facility Commitment.

“Qualifying Lender” has the meaning given to that term in Clause 18 (Tax
gross-up and indemnities).

“Quarter Date” means the last day of a Financial Quarter.

“Quasi-Security” has the meaning given to that term in Clause 27.15 (Negative
pledge).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two TARGET Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Real Property” means:

any freehold, leasehold or immovable property; and

any buildings, fixtures, fixed plant or machinery from time to time situated on
or forming part of that freehold, leasehold or immovable property.

“Realignment Completion” means that each of Steps 1 to 14 have been implemented
and all of the conditions to each Step have been satisfied or waived by the
Majority Lenders (in each case other than in respect of the completion of
necessary registrations required to be made in Germany referred to in Clause
27.37(g)).

“Realignment Completion Date” means the date on which Realignment Completion
occurs.

“Realignment Information Package” means the financial model, including profit
and loss, balance sheet, working capital, capital expenditure, restructuring
costs and cash flow projections in agreed form relating to the BST Group and
NewCo Narricot (for these purposes assuming that each Step has occurred), each
prepared by the Parent and delivered to the Agents pursuant to the Amendment
Agreement.

“Receiver” means a receiver or receiver and manager or administrative receiver
or similar insolvency official of the whole or any part of the Charged Property.

“Reference Banks” means the principal office in London of Barclays Bank Plc,
HSBC Bank and Merrill Lynch or such other banks as may be appointed by the Agent
in consultation with the Original Borrower.

“Refinancing” means the repayment in full of all indebtedness of BST Textiles
under the Deutsche Bank Facility Agreement together with all costs, fees and
expenses incurred in connection therewith.

“Reimbursement Obligation” means a Borrower’s obligations under Clause 8.1
(Reimbursements) to reimburse LC Disbursements.

 

31



--------------------------------------------------------------------------------

“Relative Commitment Factor” means, at any date of determination, a fraction
where the numerator is the principal amount of all commitments outstanding
(whether funded or unfunded) of the BST Group under this Agreement and the
denominator is the sum of the principal amounts of all commitments outstanding
(whether funded or unfunded) of ITG, any Holding Company thereof (if such a
Holding Company exists, but not including the Original Investors) and any
Subsidiary of ITG (including any member of the BST Group) under the ITG
Facilities Agreement the Mexican Facility and this Agreement, as applicable.

“Relevant Interbank Market” means the European interbank market.

“Relevant Jurisdiction” means, in relation to an Obligor:

its jurisdiction of incorporation;

any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

any jurisdiction where it conducts its business; and

the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.

“Relevant Period” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Relevant Unanimous Lenders” means:

all the Lenders;

all the Priority Lenders; or

all the Second Lien Lenders

as the case may be.

“Repeating Representations” means each of the representations set out in Clause
24.2 (Status) to Clause 24.5 (Power and Authority), Clause 24.11(a) (No
default), paragraph (g) of Clause 24.12 (No misleading information), Clause
24.13 (Original Financial Statements), Clause 24.19 (Good title to assets) to
Clause 24.20 (Legal and beneficial ownership) and Clause 24.26 (Centre of main
interests and establishments).

“Reports” means the Accountants’ Report, the Environmental Report, the Legal Due
Diligence Report and the Structure Memorandum.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

“Restructuring Costs” means all fees, costs and expenses (including any legal,
tax and accounting fees) incurred (or required to be paid) by the Parent or any
other member of the BST Group in connection with the Amendment Agreement.

“Revolving Exposure” means with respect to any Revolving Lender at any time, the
Base Currency equivalent of the aggregate amount at such time of all outstanding
Revolving Facility Loans of such Revolving Lender, plus the aggregate Base
Currency amount at such time of such Revolving Lender’s LC Exposure.

 

32



--------------------------------------------------------------------------------

“Revolving Facility” means the revolving credit facility made available under
this Agreement as described in paragraph (a)(iii) of Clause 2.1 (The
Facilities).

“Revolving Facility Commitment” means:

in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading “Revolving Facility Commitment” in Part II of
Schedule 1 (The Original Parties) and the amount of any other Revolving Facility
Commitment transferred to it under this Agreement; and

in relation to any other Lender, the amount in the Base Currency of any
Revolving Facility Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Revolving Facility Loan” means a loan made or to be made under the Revolving
Facility or the principal amount outstanding for the time being of that loan.

“Revolving Facility Utilisation” means a Revolving Facility Loan or a Letter of
Credit.

“Revolving Lender” means a Lender under the Revolving Facility.

“Rollover Loan” means one or more Revolving Facility Loans:

made or to be made on the same day that a maturing Revolving Facility Loan is
due to be repaid;

the aggregate amount of which is equal to or less than the maturing Revolving
Facility Loan;

in the same currency as the maturing Revolving Facility Loan; and

made or to be made to the same Borrower for the purpose of refinancing that
maturing Revolving Facility Loan.

“Romanian Guarantor” has the meaning given in Clause 23.13 (Guarantee Limitation
Applicable to Romanian Guarantors).

“Sale and Purchase Agreement” means the sale and purchase agreement dated
1 September 2006 relating to the sale and purchase of the Target Shares and made
between the Original Borrower and the Vendors.

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Original Borrower
and the Lenders.

“Second Lien Agent’s Spot Rate of Exchange” means the Second Lien Agent’s spot
rate of exchange for the purchase of the relevant currency with the Base
Currency in the New York foreign exchange market on a particular day.

“Second Lien Facility” means the term loan facility made available under this
Agreement as described in paragraph (a)(ii) of Clause 2.1 (The Facilities).

 

33



--------------------------------------------------------------------------------

“Second Lien Facility Commitment” means:

in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading “Second Lien Facility Commitment” in Part II of
Schedule 1 (The Original Parties) as determined in accordance with Clause
2.1(a)(ii) and the amount of any other Second Lien Facility Commitment
transferred to it under this Agreement; and

in relation to any other Lender, the amount in the Base Currency of any Second
Lien Facility Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Second Lien Facility Loan” means a loan made or to be made under the Second
Lien Facility or the principal amount outstanding for the time being of that
loan.

“Second Lien Finance Party” means the Mandated Lead Arrangers, the Second Lien
Agent, the Security Agent, any Second Lien Lender and “Second Lien Finance
Parties” means all of them together.

“Second Lien Lenders” mean each Lender participating in the Second Lien
Facility.

“Second Lien Major Event of Default” means an Event of Default which:

occurs under any of the following Clauses:

 

  (i) Clause 28.1 (Non-payment) as a result of the failure to pay an amount due
in respect of the Second Lien Facility only, where such failure continues
unremedied for a period of 60 days;

 

  (ii) Clause 28.6 (Insolvency) in relation to the Borrower of the Second Lien
Facility;

 

  (iii) Clause 28.7 (Insolvency proceedings) in relation to the Borrower of the
Second Lien Facility;

 

  (iv) Clause 28.9 (Creditors’ process) in relation to the Borrower of the
Second Lien Facility; or

has caused the Priority Agent to take any step referred to in Clause 28.20
(Acceleration) in respect of the Priority Facilities.

“Second Lien Secured Party” means each Second Lien Finance Party from time to
time party to this Agreement and any Receiver or Delegate.

“Secured Account” means an account of the Parent subject to the Transaction
Security.

“Secured Parties” means each Priority Secured Party and each Second Lien Secured
Party.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Principles” means the security principles listed in Schedule 11
hereto.

 

34



--------------------------------------------------------------------------------

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 15 (Interest Periods)
in relation to the Term Facilities.

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of a Revolving Borrower, (b) the obligations of third-party insurers
of a Revolving Borrower arising by virtue of the laws of any jurisdiction
requiring third-party insurers to obtain such letters of credit,
(c) performance, payment, deposit or surety obligations of a Revolving Borrower
if required by a Requirement of Law or in accordance with custom and practice in
the industry.

“Step” means one or more of Steps 1 to 14 as specifically described on pages 7
and 8 of the ITG Realignment Memorandum.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, shares, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Structure Memorandum” means the structure paper entitled “Project Badger Tax
Structure Report” describing the BST Group and the Acquisition and prepared by
Ernst & Young in the agreed form and addressed to, and/or capable of being
relied upon by, the Secured Parties.

“Subordination Agreement” means:

the subordination agreement dated 3 December 2007 between ITG, Narricot and the
Security Agent regarding the ITG Subordinated Loan;

the subordination agreement dated on or about the Effective Date between ITG,
the Parent and the Security Agent in respect of the BST Note; and

 

  (c) the subordination agreement (the “ASCI Subordination Deed”) dated on or
about the Effective Date between, among others, certain ASCI Guarantors, ITG and
the Security Agent in respect of monies owed to, among others, ITG.

“Subscription Agreements” means the subscription agreements dated on or about
the Closing Date and made between the Parent and the Original Investors pursuant
to which the Original Investors subscribe for shares in the Parent.

“Subsidiary” means (i) a company, corporation or partnership in respect of which
another company, corporation or partnership owns or controls by contract more
than 50 per cent. of the voting rights (a “Direct Subsidiary”) or (ii) a
company, corporation or partnership in respect of which another company,
corporation or partnership owns or controls by contract more than 50 per cent.
of the voting rights directly or indirectly through one or more companies,
corporations or partnerships which in each case is a Direct Subsidiary of that
other company, corporation or partnership.

“Super Majority Lenders” means a Lender or Lenders whose Commitments are in
aggregate equal to or more than 90 per cent. of the Total Commitments (as if the
total commitments have been reduced to zero, aggregated equal to or more than
90 per cent. of the Total Commitments immediately prior to that reduction).

 

35



--------------------------------------------------------------------------------

“Syndication Date” means the earlier of three months from the Closing Date and
the date on which a Successful Syndication is achieved (as determined in
accordance with the Parent Fee Letter).

“Target” means BST Safety Textiles Holding GmbH, a limited liability company
duly incorporated and validly existing under the laws of the Federal Republic of
Germany which is registered in the commercial register of the lower court of
Waldshut-Tiengen under registration number HRB 521 Schpf.

“Target Group” means the Target and its Subsidiaries.

“Target Shares” means all of the shares of the Target.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Sharing Agreement” means the tax sharing agreement entered into by
International Textile Group, Inc. and the Parent.

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.

“Term Facilities” means the First Lien Facility and the Second Lien Facility.

“Term Facility Commitments” means the aggregate of the First Lien Facility
Commitments and the Second Lien Facility Commitments.

“Term Loan” means a First Lien Facility Loan or a Second Lien Facility Loan.

“Termination Date” means 30 June 2009.

“Total Commitments” means the aggregate of the Total First Lien Facility
Commitments, Total Second Lien Facility Commitments and the Total Revolving
Facility Commitments, being EUR 155,000,000 at the date of this Agreement and
EUR 142,770,317 as at the Effective Date.

“Total Debt” has the meaning given to that term in Clause 26.1 (Financial
definitions).

“Total First Lien Facility Commitments” means the aggregate of the First Lien
Facility Commitments, being EUR 100,000,000 at the date of this Agreement and
EUR 98,000,000 as at the Effective Date.

“Total Priority Commitments” means the aggregate of the Total First Lien
Facility Commitments and the Total Revolving Facility Commitments, being EUR
130,000,000 at the date of this Agreement and EUR 117,770,317 as at the
Effective Date.

“Total Revolving Facility Commitments” means the aggregate of the Revolving
Facility Commitments, being EUR 30,000,000 at the date of this Agreement and EUR
EUR 19,770,317 as at the Effective Date.

 

36



--------------------------------------------------------------------------------

“Total Second Lien Facility Commitments” means the aggregate of the Second Lien
Facility Commitments, being EUR 25,000,000 at the date of this Agreement.

“Transaction Documents” means the Finance Documents, the Acquisition Documents,
the Shareholders’ Agreement, the Management Agreement, the Intercompany Loan
Agreements the Constitutional Documents and the Tax Sharing Agreement.”

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent (or, if applicable, one or more of the Secured
Parties) pursuant to the Transaction Security Documents.

“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in Part III of Schedule 2 (Conditions Precedent),
any security document referred to in Schedules 13 (Steps 5 to 9) to 15 (Steps 10
to 14) and any other document designated as such by the Parent and the Security
Agent.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Original Borrower.

“Transfer Date” means, in relation to a transfer, the later of:

the proposed Transfer Date specified in the Transfer Certificate; and

the date on which the Agent executes the Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Treaty on European Union” means the Treaty of Rome of 25 March 1957, as amended
by the Single European Act 1986 and the Maastricht treaty (which was signed at
Maastricht on 7 February 1992 and came into force on 1 November 1993).

“U.S. Borrower” means a Borrower that is organised under the laws of any
jurisdiction of or in the United States of America.

“U.S. Guarantor” means a Guarantor that is organised under the laws of any
jurisdiction of or in the United States of America.

“U.S. Member of the BST Group” means a member of the BST Group that is either
organised under the laws of any jurisdiction of or in the United States of
America.

“U.S. Loan” means any Loan made to a U.S. Obligor.

“U.S. Obligor” means an Obligor that is either organised under the laws of any
jurisdiction of or in the United States of America.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Utilisation” means a Loan or a Letter of Credit.

“Utilisation Date” means the date on which a Utilisation is made.

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

 

37



--------------------------------------------------------------------------------

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

“Vendors” means BST S.a.r.l., Hans A. Graefe, Frank Göhring and Georg
Saint-Denis.

“Waiver Letter” means:

the waiver letter dated 16 November 2007 regarding this Agreement;

the waiver letter dated 11 January 2008 regarding the waiver letter referred to
in paragraph (a) above;

the waiver letter dated as of 20 February 2008 regarding the letters referred to
in paragraphs (a) and (b); and

the waiver letter dated as of 3 March 2008 regarding the letters referred to in
paragraphs (a), (b) and (c).

“Working Capital” has the meaning given to that term in Clause 26.1 (Financial
definitions).

Construction

Unless a contrary indication appears, a reference in this Agreement to:

the “Priority Agent”, the “Second Lien Agent” the “Mandated Lead Arrangers”, any
“Finance Party”, any “Issuing Bank”, any “Lender”, any “Obligor”, any “Party”,
any “Secured Party”, the “Security Agent” or any other person shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees and, in the case of the Security Agent any person for the time being
appointed as Security Agent in accordance with the Finance Documents;

a document in “agreed form” is a document which is previously agreed in writing
(and initialled for the purposes of identification) by or on behalf of the
Parent and the Agents or, if not so agreed, is in the form specified by the
Agents;

“assets” includes present and future properties, revenues and rights of every
description;

a “Finance Document” or a “Transaction Document” or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, varied, supplemented or novated
(however fundamentally) but excluding for these purposes any amendment,
variation, supplement or novation which is contrary to the provisions of any
Finance Document;

the “equivalent” in any currency (the “first currency”) of any amount in another
currency (the “second currency”) shall be construed as a reference to the amount
in the first currency which could be purchased with that amount in the second
currency at the relevant Agent’s Spot Rate of Exchange for the purchase of the
first currency with the second currency in the London foreign exchange market at
or about 11.00 a.m. on a particular day (or at or about such time and on such
date as the relevant Agent may from time to time reasonably determine to be
appropriate in the circumstances);

 

38



--------------------------------------------------------------------------------

“guarantee” means (other than in Clause 23 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness (and “guaranteed” and “guarantor” shall be construed accordingly);

“including” means including without limitation and “includes” and “included”
shall be construed accordingly;

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

a “person” includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law being one with which persons who are subject thereto are accustomed to
comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

a provision of law is a reference to that provision as amended or re-enacted;
and

a time of day is a reference to London time other than in respect of provisions
governing the issuance of Letters of Credit where a time of day is a reference
to New York time.

Section, Clause and Schedule headings are for ease of reference only and, unless
a contrary intention appears, references to Section, Clauses and Schedules are
references to, respectively, sections and clauses of and schedules to this
Agreement and references to this Agreement include its Schedules.

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

A Borrower providing “cash cover” for an Ancillary Facility means a Borrower
paying an amount in the currency of the Ancillary Facility to an
interest-bearing account in the name of the Borrower and the following
conditions being met:

the account is with a designated banking institution approved by the Priority
Agent (if the cash cover is to be provided for all the Priority Lenders) or with
a Priority Lender or Ancillary Lender (if the cash cover is to be provided for
that Priority Lender or Ancillary Lender);

until no amount is or may be outstanding under that Ancillary Facility,
withdrawals from the account may only be made to pay a Priority Finance Party
amounts due and payable to it under this Agreement in respect of that Ancillary
Facility; and

 

39



--------------------------------------------------------------------------------

the Borrower has executed a security document over that account, in form and
substance satisfactory to the Priority Agent or the Priority Lender or Ancillary
Lender with which that account is held, creating a first ranking security
interest over that account.

A Default or, as the case may be, an Event of Default is “continuing” if it has
not been remedied or waived.

A Borrower “repaying” or “prepaying” Ancillary Outstandings means:

that Borrower providing cash cover in respect of the Ancillary Outstandings;

the maximum amount payable under the Ancillary Facility being reduced or
cancelled in accordance with its terms; or

the Ancillary Lender being satisfied that it has no further liability under that
Ancillary Facility,

and the amount by which the Ancillary Outstandings are repaid or prepaid under
sub-paragraphs (f)(i) and (f)(ii) above is the amount of the relevant cash cover
or reduction.

An amount borrowed includes any amount utilised under an Ancillary Facility.

Words importing the plural shall include the singular and vice versa.

Upon BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety
Textiles LLC) acceding as a Borrower, it shall assume and perform, and shall be
jointly and severally liable for, all of the obligations and liabilities
(present and future and actual or contingent) of Narricot under the Finance
Documents.

Currency symbols and definitions

“euro” and “EUR” means the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“dollar” and “$” means the lawful currency of the United States of America.

Third party rights

Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or enjoy the benefit of any term of this
Agreement.

Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

40



--------------------------------------------------------------------------------

SECTION 2

THE FACILITIES

THE FACILITIES

The Facilities

Subject to the terms of this Agreement, the Lenders make available:

a Base Currency term loan facility in an aggregate amount equal to the Total
First Lien Facility Commitments;

a Base Currency term loan facility in an aggregate amount equal to the Total
Second Lien Facility Commitments for utilisation in the Base Currency or the
Optional Currency;

a Base Currency revolving credit facility in an aggregate amount equal to the
Revolving Facility Commitments for utilisation in the Base Currency or the
Optional Currency.

The Term Facilities will be available to the Original Borrower and the Revolving
Facility will be available to the Revolving Borrowers.

Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make available an Ancillary Facility to any of the Borrowers in place
of all or part of its Commitment under the Revolving Facility.

Finance Parties’ rights and obligations

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

Obligors’ Agent

Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Parent to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement or any other Finance Document to the Finance
Parties and to give all notices and instructions (including, in the case of a
Borrower, Utilisation Requests), to execute on its behalf any Accession Letter,
to make such agreements and to effect the relevant amendments, supplements and
variations capable of being given, made or effected by any Obligor
notwithstanding that they may affect the Obligor, without further reference to
or the consent of that Obligor; and

 

41



--------------------------------------------------------------------------------

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

PURPOSE

Purpose

Each Borrower shall apply all amounts borrowed by it under the Term Facilities
towards:

payment to the Vendors of the purchase price for the Target Shares under the
Sale and Purchase Agreement;

directly or indirectly, the Refinancing;

the repayment of all amounts owing under the Existing Shareholder Loan including
accrued interest;

the discharge of lease obligations in the Federal Republic of Germany, Poland
and the United States of America; and

the payment of the Acquisition Costs (other than periodic fees),

as described in the Funds Flow Statement.

Each Borrower shall apply all amounts borrowed by it under the Revolving
Facility, any Letter of Credit and any utilisation of any Ancillary Facility
towards the general corporate and working capital purposes of the BST Group.

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement and no Finance Party will be responsible
for, or for the consequences of, any such borrowing.

 

42



--------------------------------------------------------------------------------

Financial assistance

No monies borrowed pursuant to the terms of this Agreement shall be applied for
any purpose which contravenes section 151 of the United Kingdom Companies Act
1985 or any equivalent legislation prohibiting financial assistance in any
Relevant Jurisdiction.

CONDITIONS OF UTILISATION

Initial conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to the first Loan if, on or before the Utilisation
Date for that Loan, the Agents have received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent) in form and
substance satisfactory to the Agents. The Agents shall notify the Original
Borrower and the Lenders promptly upon being so satisfied. Each Party agrees
that as at the Effective Date such conditions have been satisfied and that Part
I of Schedule 2 is included for historical reference only.

Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

in relation to any Loan on the Closing Date, all the representations and
warranties in Clause 24 (Representations) or, in relation to any other Loan, the
Repeating Representations, to be made by each Obligor are true (in all material
respects).

Maximum number of Loans

A Borrower or the Parent may not deliver a Utilisation Request if as a result of
the proposed loan:

more than two First Lien Facility Loans would be outstanding;

more than two Second Lien Facility Loans would be outstanding; or

subject to paragraph (b) below, more than 12 Revolving Facility Utilisations
would be outstanding.

A Borrower (or the Parent) may not request a Letter of Credit be issued under
the Revolving Facility if, as a result of the proposed utilisation, 12 or more
Letters of Credit would be outstanding.

 

43



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

UTILISATION—LOANS

Delivery of a Utilisation Request

Subject to the terms of this Agreement, a Borrower (or the Obligors’ Agent on
its behalf) may utilise a Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time or as otherwise agreed
between the relevant Agent and the relevant Borrower.

Completion of a Utilisation Request

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

it identifies the Facility to be utilised and the relevant Borrower;

the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

the currency and amount of the Loan comply with Clause 5.3 (Currency and
amount);

the limitations set out in Clause 4.3 (Maximum number of Loans) are not
breached;

the proposed Interest Period complies with Clause 15 (Interest Periods); and

it specifies the account and bank (which must be in the principal financial
centre of a Participating Member State in which banks are open for general
business on that day) to which the proceeds of the Loan are to be credited.

Only one Loan may be requested in each Utilisation Request.

Currency and amount

The currency specified in a Utilisation Request must be the Base Currency or the
Optional Currency.

The amount of the proposed Loan must be:

in respect of a First Lien Facility Loan, the Available Facility in respect of
the First Lien Facility;

in respect of a Second Lien Facility Loan, the Available Facility in respect of
the Second Lien Facility;

in respect of the Revolving Facility if the currency selected is the Base
currency a minimum of EUR 1,000,000 and if the currency selected is an Optional
Currency, the equivalent of EUR 1,000,000 at the Priority Agent’s Spot Rate of
Exchange or, if less, the Available Facility in respect of the Revolving
Facility.

 

44



--------------------------------------------------------------------------------

Lenders’ participation

If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

Limitations on Utilisations

The First Lien Facility shall be utilised in full and shall not be utilised
unless the Second Lien Facility has been utilised in full.

The First Lien Facility may only be utilised on the Closing Date.

The Second Lien Facility may only be utilised on the Closing Date.

The Revolving Facility shall not be utilised unless the First Lien Facility have
been utilised in full.

The maximum aggregate amount of the actual and contingent liabilities of the
Issuing Bank under all Letters of Credit shall not at any time exceed EUR
7,500,000 (such amount being the “LC Commitment”).

The maximum aggregate amount of the Ancillary Commitments of all the Lenders
shall not at any time exceed EUR 7,500,000.

Automatic Cancellation

Any part of any Facility undrawn on the last day of the relevant Availability
Period will be automatically cancelled.

OPTIONAL CURRENCIES

Selection of currency

A Borrower (or the Parent on behalf of a Borrower) shall select the currency of
a Utilisation in a Utilisation Request.

Unavailability of a currency

If before the Specified Time on any Quotation Day or such other time as
specified by the relevant Agent:

a Lender notifies the relevant Agent that the Optional Currency requested is not
readily available to it in the amount required; or

a Lender notifies the relevant Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

the relevant Agent will give notice to the relevant Borrower or Parent to that
effect by the Specified Time on that day, or such other time as specified by the
relevant Agent. In this event, any Lender that gives notice pursuant to this
Clause 6.2 will be required to participate in the Loan in the Base Currency

 

45



--------------------------------------------------------------------------------

(in an amount equal to that Lender’s proportion of the Base Currency Amount, or
in respect of a Rollover Loan, an amount equal to that Lender’s proportion of
the Base Currency Amount of the Rollover Loan that is due to be paid) and its
participation will be treated as a separate Loan denominated in the Base
Currency during that Interest Period.

Agent’s calculations

Each Lender’s participation in a Loan in the Optional Currency will be
determined in accordance with paragraph (b) of Clause 5.4 (Lenders’
participation).

UTILISATION—LETTERS OF CREDIT

General

Subject to the terms and conditions set forth herein, a Revolving Borrower (or
the Parent on its behalf) may request the Issuing Bank to issue Letters of
Credit denominated in the Base Currency or the Optional Currency for its own
account. The Issuing Bank shall have no obligation to issue, and a Revolving
Borrower (or the Parent on its behalf) shall not request the issuance of, any
Letter of Credit at any time if after giving effect to such issuance, the LC
Exposure would exceed the LC Commitment or the Total Revolving Outstandings
would exceed the Total Revolving Facility Commitments. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Revolving Borrower (or the Parent on its behalf) to, or entered
into by a Revolving Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall prevail.

The Revolving Facility

The Revolving Facility may be utilised by way of Letters of Credit.

Other than Clause 5.5 (Limitations on Utilisations), Clause 5
(Utilisation—Loans) does not apply to utilisations by way of Letters of Credit
and Clause 10.2 (Repayment of Revolving Facility Loans).

Request for Issuance, Amendment, Renewal; Certain Conditions and Notices

To request the issuance of a Letter of Credit or the amendment or renewal of an
outstanding Letter of Credit, a Revolving Borrower shall deliver, by hand or
telecopier (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank), an LC Request to the Issuing Bank
and the Priority Agent not later than 11:00 a.m. on the fifth Business Day
preceding the requested date of issuance, amendment or renewal (or such later
date and time as is acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day);

the amount and the currency thereof (which shall be either the Base Currency or
the Optional Currency);

the expiry date thereof (which shall not be later than the close of business on
the Letter of Credit Expiration Date);

 

46



--------------------------------------------------------------------------------

the name and address of the beneficiary thereof;

the documents to be presented by such beneficiary in connection with any drawing
thereunder;

the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

such other matters as the Issuing Bank may reasonably require.

A request for an amendment or renewal of any outstanding Letter of Credit shall
specify in form and detail satisfactory to the Issuing Bank:

the Letter of Credit to be amended or renewed;

the proposed date of amendment or renewal thereof (which shall be a Business
Day);

the nature of the proposed amendment or renewal; and

such other matters as the Issuing Bank may reasonably require.

If requested by the Issuing Bank, the relevant Revolving Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.

A Letter of Credit shall be issued, amended or renewed only if:

other than in the case of an amendment or renewal, no Default is continuing or
would result from the proposed Utilisation;

in relation to any Utilisation on the Closing Date, all the representations and
warranties in Clause 24 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor are true
in all material respects; and

after giving effect to such issuance, amendment or renewal:

the LC Exposure shall not exceed the LC Commitment; and

the Total Revolving Outstandings shall not exceed the Total Revolving Facility
Commitments.

The minimum amount of each Letter of Credit shall be agreed between the Issuing
Bank and the relevant Revolving Borrower at the time of the LC Request.

The Priority Agent shall determine the Base Currency Amount of each Letter of
Credit which is to be issued in the Optional Currency and shall notify the
Issuing Bank by the Specified Time.

Upon the issuance of any Letter of Credit or amendment to or renewal of a Letter
of Credit, the Issuing Bank shall promptly notify the Priority Agent, who shall
promptly notify each Revolving Lender, thereof, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or renewal to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Clause 7.5 (Participations).

 

47



--------------------------------------------------------------------------------

On the first Business Day of each calendar month, the Issuing Bank shall provide
to the Priority Agent a report listing all outstanding Letters of Credit and the
amounts and beneficiaries thereof and the Priority Agent shall promptly provide
such report to each Revolving Lender.

Expiration Date

Each Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) the expiry date specified for the relevant Letter of Credit in
the relevant LC Request and (ii) the Letter of Credit Expiration Date.

Participations

By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby irrevocably grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Priority Agent, for the account of the Issuing Bank, such Revolving Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the relevant Revolving Borrower on the date due as provided in
Clause 8.1 (Reimbursement), or of any reimbursement payment required to be
refunded to the relevant Revolving Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Clause 7.5 in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or renewal of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, or
expiration, termination or cash collateralisation of any Letter of Credit and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

Revaluation of Letters of Credit

If any Letters of Credit are denominated in an Optional Currency, the Priority
Agent shall at six monthly intervals after the date of the Letter of Credit
recalculate the Base Currency Amount of each Letter of Credit by notionally
converting into the Base Currency the outstanding amount of that Letter of
Credit on the basis of the Priority Agent’s Spot Rate of Exchange on the date of
calculation.

The Parent shall, if requested by the Priority Agent within 5 days of any
calculation under paragraph (a) above, ensure that within three Business Days
sufficient Revolving Facility Utilisations are prepaid to prevent the Base
Currency Amount of the Revolving Facility Utilisations exceeding the Total
Revolving Facility Commitments (after deducting the total Ancillary Commitments)
following any adjustment to a Base Currency Amount under paragraph (a) of this
Clause 7.6.

LETTERS OF CREDIT

Reimbursement

If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the relevant Revolving Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 3:00 p.m., New York City time, on the date that such LC Disbursement is
made if the relevant Revolving Borrower shall have received notice of such LC
Disbursement prior to

 

48



--------------------------------------------------------------------------------

11:00 a.m., New York City time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 3:00
p.m., New York City time, on the Business Day immediately following the day that
Revolving Borrower receives such notice.

If the relevant Revolving Borrower fails to make such payment when due, the
Issuing Bank shall notify the Priority Agent and the Priority Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the relevant Revolving Borrower in respect thereof and such Revolving
Lender’s Pro Rata Percentage thereof.

Each Revolving Lender shall pay by wire transfer of immediately available funds
to the Priority Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Lender shall have received such notice later than 12:00
noon, New York City time, on any day, not later than 11:00 a.m., New York City
time, on the immediately following Business Day), an amount equal to such
Revolving Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement to an
account designated by the Priority Agent, and the Priority Agent will promptly
pay to the Issuing Bank the amounts so received by it from the Revolving
Lenders. The Priority Agent will promptly pay to the Issuing Bank any amounts
received by it from the relevant Borrower pursuant to Clause 8.1(a) above prior
to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Priority Agent from the
relevant Borrower thereafter will be promptly remitted by the Priority Agent to
the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate

If any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Priority Agent as provided in Clause 8.1(c) above,
each of such Revolving Lender and the relevant Revolving Borrower severally
agrees to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with the foregoing to but
excluding the date such amount is paid, to the Priority Agent for the account of
the Issuing Bank at (i) in the case of the relevant Revolving Borrower, the rate
per annum set forth in Clause 8.5 (Interim Interest) and (ii) in the case of
such Lender, at a rate determined by the Priority Agent in accordance with
banking industry rules or practices on interbank compensation.

All payments made pursuant to this Clause 8.1 (Reimbursements) shall be in the
currency in which the LC Disbursement giving rise to such payment is
denominated.

Indemnities

Each Revolving Borrower shall immediately on demand indemnify the Issuing Bank
against any cost, loss or liability incurred by the Issuing Bank (otherwise than
by reason of the Issuing Bank’s gross negligence or wilful misconduct) in acting
as the Issuing Bank under any Letter of Credit requested by (or on behalf of)
that Revolving Borrower.

To the extent that the Issuing Bank has not been reimbursed pursuant to Clause
8.1 (Reimbursement) hereof, each Revolving Lender shall (according to its Pro
Rata Percentage of the aggregate LC Exposure) immediately on demand indemnify
the Issuing Bank against any cost, loss or liability incurred by the Issuing
Bank (otherwise than by reason of the Issuing Bank’s gross negligence or wilful
misconduct) in acting as the Issuing Bank under any Letter of Credit (unless the
Issuing Bank has been reimbursed by an Obligor pursuant to a Finance Document).

 

49



--------------------------------------------------------------------------------

The obligations of each Revolving Lender under this Clause 8 are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender in respect of any Letter of Credit, regardless of any intermediate
payment or discharge in whole or in part.

Obligations Absolute

The Reimbursement Obligation of the relevant Revolving Borrower as provided in
Clause 8.1 (Reimbursement) and the obligations of each Revolving Borrower and
each Revolving Lender pursuant to Clause 8.2 (Indemnities) shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the BST Group;

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

any insolvency or similar proceedings.

None of the Priority Agent or the Security Agent, the Lenders, the Issuing Bank
or any of their Affiliates shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the relevant Revolving Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the relevant Revolving Borrower to the extent
permitted by applicable Requirements of Law) suffered by the relevant Revolving
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

50



--------------------------------------------------------------------------------

The parties hereto expressly agree that, in the absence of gross negligence or
wilful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

Disbursement Procedures

The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly give written notice to the Priority Agent and
the relevant Revolving Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
relevant Revolving Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in Clause
8.1 (Reimbursement).

Interim Interest

If the Issuing Bank shall make any LC Disbursement, then, unless the relevant
Revolving Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest payable
on demand, for each day from and including the date such LC Disbursement is made
to but excluding the date that the relevant Revolving Borrower reimburses such
LC Disbursement, at the rate set out in Clause 14.3 (Default Interest). Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to Clause 8.1(d) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

Cash Collateralisation

If any Event of Default shall occur and be continuing, two Business Days
following the day on which the Parent or the relevant Revolving Borrower
receives notice from the Priority Agent or the Majority Priority Lenders
demanding the deposit of cash collateral pursuant to this paragraph, the Parent
or the relevant Revolving Borrower, as applicable, shall deposit on terms and in
accounts satisfactory to the Security Agent, in the name of the Security Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Parent or the relevant Revolving Borrower pursuant to Clause
28.6 (Insolvency), Clause 28.7 (Insolvency Proceedings) or Clause 28.8 (German
Insolvency), as applicable.

Funds deposited pursuant to Clause 8.6(a) above, shall be applied by the
Security Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been

 

51



--------------------------------------------------------------------------------

reimbursed and, to the extent not so applied, shall be held for the satisfaction
of outstanding Reimbursement Obligations or, if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the relevant Revolving Borrower under this
Agreement. If the Parent or the relevant Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount plus any accrued interest or realised profits with respect
to such amounts (to the extent not applied as aforesaid) shall be returned to
the Parent or the relevant Borrower, as applicable, within three Business Days
after all Events of Default have been cured or waived.

Additional Issuing Banks

The Parent may, at any time and from time to time, designate one or more
additional Revolving Lenders to act as an issuing bank under the terms of this
Agreement, with the consent of the Priority Agent (which consent shall not be
unreasonably withheld), the Issuing Bank and such Revolving Lender(s). Any
Lender designated as an issuing bank pursuant to this Clause 8.7 shall be deemed
(in addition to being a Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Revolving Lender, and all
references herein and in the other Finance Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.

Resignation or Removal of the Issuing Bank

The Issuing Bank may resign as Issuing Bank hereunder at any time upon at least
30 days’ prior notice to the Lenders, the Priority Agent and the Parent.

The Issuing Bank may be replaced at any time by written agreement among the
Parent, the Priority Agent, the replaced Issuing Bank and the successor Issuing
Bank. The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank or any such additional Issuing Bank.

From and after the effective date of any such resignation or replacement or
addition, as applicable, (i) the successor or additional Issuing Bank shall have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
such addition or to any previous Issuing Bank, or to such successor or such
addition and all previous Issuing Banks, as the context shall require.

After the resignation or replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, the relevant Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

Other

The Issuing Bank shall be under no obligation to issue any Letter of Credit if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if:

the Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

 

52



--------------------------------------------------------------------------------

the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 8.

ANCILLARY FACILITIES

Type of Facility

An Ancillary Facility may be by way of:

an overdraft facility;

a guarantee, bonding, documentary or stand-by letter of credit facility;

a short term loan facility;

a derivatives facility;

a foreign exchange facility; or

any other facility or accommodation required in connection with the business of
the BST Group and which is agreed by the Parent with an Ancillary Lender.

Availability

If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may provide an Ancillary Facility on a bilateral basis in
place of all or part of that Lender’s unutilised Revolving Facility Commitment
(which shall (except for the purpose of determining the Majority Lenders) be
reduced by the amount of the Ancillary Commitment under that Ancillary
Facility).

An Ancillary Facility shall not be made available unless, not later than 10
Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Priority Agent has received from the Parent:

a notice in writing requesting the establishment of an Ancillary Facility and
specifying:

the proposed Borrower(s) which may use the Ancillary Facility;

the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility (which must fall on or before the Termination Date);

the proposed type of Ancillary Facility to be provided (which must comply with
Clause 9.1 (Type of Facility));

the proposed Ancillary Lender (which must be a Lender under the Revolving
Facility);

 

53



--------------------------------------------------------------------------------

the proposed Ancillary Commitment, the maximum amount of the Ancillary Facility
(if not denominated in the Base Currency) and, if the Ancillary Facility is an
overdraft facility comprising more than one account its maximum gross amount
(that amount being the “Designated Gross Amount”) and its maximum net amount
(that amount being the “Designated Net Amount”); and

the proposed currency of the Ancillary Facility;

a copy of the proposed Ancillary Document(s); and

any other information which the Agent may reasonably request in connection with
the Ancillary Facility.

The Priority Agent shall promptly notify the Parent, the Ancillary Lender and
the other Lenders of the establishment of an Ancillary Facility.

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.

Subject to compliance with paragraph (b) above:

the Lender concerned will become an Ancillary Lender; and

the Ancillary Facility will be available,

with effect from the date agreed by the Parent and the Ancillary Lender.

Terms of Ancillary Facilities

Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the Parent.

However, those terms:

must be based upon normal commercial terms at that time (except as varied by
this Agreement);

may allow only Borrowers to use the Ancillary Facility;

may not allow the Ancillary Outstandings to exceed the Ancillary Commitment;

may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment with respect to the Revolving Facility of that Lender; and

must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date.

If there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for (i) Clause 37.3
(Day count convention) which shall not prevail for the purposes of calculating
fees, interest or commission relating to an Ancillary Facility and (ii) an
Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents shall prevail.

 

54



--------------------------------------------------------------------------------

Interest, commission and fees on Ancillary Facilities are dealt with in Clause
17.5 (Interest, commission and fees on Ancillary Facilities).

Repayment of Ancillary Facility

An Ancillary Facility shall cease to be available on the Termination Date or
such earlier date on which its expiry date occurs or on which it is cancelled in
accordance with the terms of this Agreement.

If an Ancillary Facility expires in accordance with its terms the Ancillary
Commitment of the Ancillary Lender shall be reduced to zero (and its Revolving
Facility Commitment shall be increased accordingly).

No Ancillary Lender may demand repayment or prepayment of any amounts or demand
cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:

the Total Revolving Facility Commitments have been cancelled in full, or all
outstanding Revolving Facility Loans have become due and payable in accordance
with the terms of this Agreement, or the Priority Agent has declared all
outstanding Revolving Facility Loans immediately due and payable, or the expiry
date of the Ancillary Facility occurs; or

it becomes unlawful in any applicable jurisdiction for the Ancillary Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility; or

the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Revolving Facility Utilisation and the Ancillary Lender gives
sufficient notice to enable a Revolving Facility Loan to be made to refinance
those Ancillary Outstandings.

For the purposes of determining whether or not the Ancillary Outstandings under
an Ancillary Facility mentioned in sub-paragraph (iii) of paragraph (c) above
can be refinanced by a Revolving Facility Loan:

the Revolving Facility Commitment of the Ancillary Lender will be increased by
the amount of its Ancillary Commitment; and

the Revolving Facility Loan may (so long as sub-paragraph (i) of paragraph
(c) above does not apply) be made irrespective of whether a Default is
outstanding or any other applicable condition precedent is not satisfied (but
only to the extent that the proceeds are applied in refinancing those Ancillary
Outstandings) and irrespective of whether Clause 4.3 (Maximum number of Loans)
or paragraph (iii) of Clause 5.2 (Completion of a Utilisation Request for Loans)
applies.

On the making of a Revolving Facility Utilisation to refinance Ancillary
Outstandings:

each Lender will participate in that Utilisation in an amount (as determined by
the Agent) which will result as nearly as possible in the aggregate amount of
its

 

55



--------------------------------------------------------------------------------

participation in the Revolving Facility Utilisation then outstanding bearing the
same proportion to the aggregate amount of the Revolving Facility Utilisations
then outstanding as its Revolving Facility Commitment bears to the aggregate of
the Revolving Facility Commitments; and

the relevant Ancillary Facility shall be cancelled.

In relation to an Ancillary Facility which comprises an overdraft facility where
a Designated Net Amount has been established, the Ancillary Lender providing
that Ancillary Facility shall only be obliged to take into account for the
purposes of calculating compliance with the Designated Net Amount those credit
balances which it is permitted to take into account by the then current law and
regulations in relation to its reporting of exposures to any applicable
regulatory authorities as netted for capital adequacy purposes.

Ancillary Outstandings

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:

the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and

where all or part of the Ancillary Facility is an overdraft facility comprising
more than one account, the Ancillary Outstandings (calculated on the basis that
the words in brackets in paragraph (a) of the definition of that term were
deleted) shall not exceed the Designated Gross Amount applicable to that
Ancillary Facility.

Adjustment for Ancillary Facilities upon acceleration

In this Clause 9.6:

“Revolving Outstandings” means, in relation to a Lender, the aggregate of the
equivalent in the Base Currency of (i) its participation in each Revolving
Facility Utilisation then outstanding, and (ii) if the Lender is also an
Ancillary Lender, the Ancillary Outstandings in respect of Ancillary Facilities
provided by that Ancillary Lender.

“Total Revolving Outstandings” means the aggregate of all Revolving
Outstandings.

If a notice is served under Clause 28.20 (Acceleration) (other than a notice
declaring Loans to be due on demand), each Lender and each Ancillary Lender
shall adjust by corresponding transfers (to the extent necessary) their claims
in respect of amounts outstanding to them under the Revolving Facility and each
Ancillary Facility to ensure that after such transfers the Revolving
Outstandings of each Lender bears the same proportion to the Total Revolving
Outstandings as such Lender’s Revolving Facility Commitment bears to the Total
Revolving Facility Commitments, each as at the date the notice is served under
Clause 28.20 (Acceleration).

If an amount outstanding under an Ancillary Facility is a contingent liability
and that contingent liability becomes an actual liability or is reduced to zero
after the original adjustment is made under paragraph (a) above, then each
Lender and Ancillary Lender will make a further adjustment by corresponding
transfers (to the extent necessary) to put themselves in the position they would
have been in had the original adjustment been determined by reference to the
actual liability or, as the case may be, zero liability and not the contingent
liability.

 

56



--------------------------------------------------------------------------------

Prior to the application of the provisions of paragraph (a) of this Clause 9.6,
an Ancillary Lender that has provided an overdraft comprising more than one
account under an Ancillary Facility shall set-off any liabilities owing to it
under such overdraft facility against credit balances on any account comprised
in such overdraft facility.

Information

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Priority Agent, supply the Priority Agent with any information relating to the
operation of an Ancillary Facility (including the Ancillary Outstandings) as the
Priority Agent may reasonably request from time to time. Each Borrower consents
to all such information being released to the Priority Agent and the other
Finance Parties.

 

57



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

REPAYMENT

Repayment of Term Facility Loans

The Original Borrower shall repay the aggregate Term Loans in full on the
Termination Date.

The Original Borrower may not reborrow any Term Facility which is repaid.

Repayment of Revolving Facility Loans

Each Borrower which has drawn a Revolving Facility Loan shall repay that Loan on
the last day of its Interest Period and shall repay in full all outstanding
Revolving Facility Loans on the Termination Date.

The Borrowers may reborrow any Revolving Facility Loan which is repaid.

ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Loan:

that Lender shall promptly notify the Agent upon becoming aware of that event;

upon the Agent notifying the Parent, the Commitment of that Lender will be
immediately cancelled; and

each Borrower shall repay that Lender’s participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Parent or, if earlier, the date specified by the
Lender in the notice delivered to the Agents (being no earlier than the last day
of any applicable grace period permitted by law).

Illegality in relation to Issuing Bank

If it becomes unlawful for an Issuing Bank to issue or leave outstanding any
Letter of Credit, then:

that Issuing Bank shall promptly notify the Priority Agent upon becoming aware
of that event;

upon the Priority Agent notifying the Parent, the Issuing Bank shall not be
obliged to issue any Letter of Credit;

the Parent shall procure that the relevant Revolving Borrower shall use its best
endeavours to procure the release of each Letter of Credit issued by that
Issuing Bank and outstanding at such time; and

unless any other Lender has agreed to be an Issuing Bank pursuant to the terms
of this Agreement, the Revolving Facility shall cease to be available for the
issue of Letters of Credit.

 

58



--------------------------------------------------------------------------------

Voluntary cancellation

The Parent may, if it gives the Agents not less than five Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of EUR 1,000,000 and an integral
multiple of EUR 500,000 of an Available Facility. Any cancellation under this
Clause 11.3 shall reduce the Commitments of the Lenders rateably under that
Facility.

Any notice of cancellation of the Revolving Facility Available Commitments
delivered at any time while Term Facility Loans remain outstanding and/or Term
Facility Commitments remain uncancelled must be accompanied by evidence, in form
and substance satisfactory to the Majority Lenders (acting reasonably), that the
BST Group will have sufficient working capital facilities available to it
following such cancellation.

Voluntary prepayment of Term Loans

Subject to paragraph (c) below, the Original Borrower may, if it gives the
Agents not less than five Business Days’ (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of a Term Loan
(but, if in part, being an amount that reduces the Base Currency Amount of that
Term Loan by a minimum amount of EUR 1,000,000 and an integral multiple of EUR
500,000).

Subject to the Intercreditor Deed, a Second Lien Facility Loan shall only be
prepaid if all the Priority Facility Loans have been prepaid in full or will be
prepaid in full at the same time and any prepayment fee payable under Clause
17.4 (Second Lien Facility Prepayment Fee) in relation to that prepayment is
paid at the same time as the prepayment.

A prepayment under this Clause 11.4 shall prepay the Priority Facilities in such
order as the Parent shall determine.

Voluntary prepayment of Revolving Facility Utilisations

A Borrower to which a Revolving Facility Utilisation has been made may, if it or
the Parent gives the Priority Agent not less than five Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Revolving Facility Utilisation (but if in part, being an amount
that reduces the Base Currency Amount of the Revolving Facility Utilisation by a
minimum amount of EUR 1,000,000 and an integral multiple of EUR 500,000).

Right of cancellation and repayment in relation to a single Lender or Issuing
Bank

If:

any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 18.2 (Tax gross-up); or

any Lender claims indemnification from an Obligor under Clause 18.3 (Tax
indemnity) or Clause 19.1 (Increased costs),

the Original Borrower may, whilst the circumstance giving rise to the
requirement or indemnification continues, give the Priority Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loans.

 

59



--------------------------------------------------------------------------------

On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

On the last day of each Interest Period which ends after the Original Borrower
has given notice under paragraph (a) above in relation to a Lender (or, if
earlier, the date specified by the Original Borrower in that notice), each
Borrower to which a Loan is outstanding shall repay that Lender’s participation
in that Loan together with all interest and other amounts accrued under the
Finance Documents.

MANDATORY PREPAYMENT

Exit

For the purpose of this Clause 12.1 “Equity Issuance” means a Flotation, any
other public or private offering or any other equity or equity-linked issuance
of or by any member of the BST Group, any Holding Company of any member of the
BST Group or by ITG or any Holding Company of ITG (if such a Holding Company
exists).

For the purpose of this Clause 12.1, “Flotation” means a successful application
being made for the admission of any part of the share capital of any member of
the BST Group (or Holding Company of any member of the BST Group) or ITG (or any
Holding Company of ITG if such a Holding Company exists), as applicable, or the
grant of permission to deal in any part of the issued share capital of any
member of the BST Group (or Holding Company of any member of the BST Group) or
ITG (or any Holding Company of ITG if such a Holding Company exists), as
applicable, on any recognised investment exchange (as that term is used in the
Financial Services and Markets Act 2000) or in or on any exchange or market
replacing the same or any other exchange or market in any country or any other
sale or issue by way of flotation or public offering or any equivalent
circumstances in relation to any member of the BST Group (or Holding Company of
any member of the BST Group) or ITG (or any Holding Company of ITG if such a
Holding Company exists), as applicable, in any jurisdiction or country.

For the purpose of this Clause 12.1:

a “Change of Control” will occur if:

prior to a Flotation, the Original Investors, together with any of their
Affiliates cease to be (directly or indirectly including, for the avoidance of
doubt, through holding companies for the purpose of effecting an anticipated
Flotation (it being understood that no such holding companies are in existence
as at the Closing Date)) the legal and beneficial owners of share capital having
the right to cast more than 50 per cent. of the votes capable of being cast in
general meetings of the Parent; or

after a Flotation, the Original Investors, together with any of their Affiliates
cease to be (directly or indirectly including, for the avoidance of doubt,
through holding companies formed for the purpose of effecting such a Flotation
(it being understood that no such holding companies are in existence as at the
Closing Date) legal and beneficial owners of share capital having the right to
cast more than 30 per cent. of the votes capable of being cast in general
meetings of the Parent; or

 

60



--------------------------------------------------------------------------------

any person or persons acting in concert (other than the Original Investors or
any of their Affiliates) shall have acquired beneficial ownership of the share
capital of the Parent representing a larger proportion than the share capital
directly or indirectly owned by the Original Investors together with any of
their Affiliates; or

any persons or persons acting in concert shall have acquired the power (whether
by way of ownership of shares, proxy, contract, agency or otherwise) to direct
the management and policies or composition of the board of the Parent.

Upon the occurrence of:

a Change of Control (including as a result of an Equity Issuance); or

the Parent ceasing to legally and beneficially own the entire issued share
capital of the Target; or

the sale of all or substantially all of the assets of the BST Group whether in a
single transaction or a series of related transactions,

the Facilities will be cancelled and all outstanding Loans and Ancillary
Outstandings, together with accrued interest, and all other amounts accrued
under the Finance Documents, shall become immediately due and payable.

Disposal, Insurance, Acquisition, Equity and Debt Proceeds and Excess Cashflow

For the purposes of this Clause 12.2, Clause 12.3 (Application of mandatory
prepayments) and Clause 12.4 (Mandatory Prepayment Accounts and Holding
Accounts):

“Acquisition Proceeds” means (to the extent they exceed in aggregate in any
Financial Year EUR 1,000,000) the proceeds of a claim (a “Recovery Claim”)
against the Vendors or any of their Affiliates (or any employee, officer or
adviser of any such person) in relation to any Acquisition Document or against
the provider of any Report (in its capacity as a provider of that Report),
except for Excluded Acquisition Proceeds, and after deducting:

any reasonable expenses which are incurred by any member of the BST Group to
persons who are not members of the BST Group; and

any Tax incurred and required to be paid by a member of the BST Group (as
reasonably determined by the relevant member of the BST Group on the basis of
existing rates and taking into account any available credit, deduction or
allowance),

in each case in relation to that Recovery Claim.

“BST Debt Proceeds” means the net proceeds of any Financial Indebtedness
incurred by any member of the BST Group (other than Permitted Financial
Indebtedness).

“Disposal” means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).

“Disposal Proceeds” means the cash consideration receivable by any member of the
BST Group (including any amount receivable in repayment of intercompany debt)
for any Disposal exceeding in aggregate EUR 1,000,000 in any Financial Year made
by any member of the BST Group except for Excluded Disposal Proceeds and after
deducting:

 

  (i) reasonable expenses incurred by any member of the BST Group with respect
to that Disposal to persons who are not members of the BST Group;

 

61



--------------------------------------------------------------------------------

  (ii) any Tax incurred and required to be paid by the seller in connection with
that Disposal (as reasonably determined by the seller, on the basis of existing
rates and taking account of any available credit, deduction or allowance); and

 

  (iii) any amount required to be applied in prepaying any Financial
Indebtedness (other than any amount outstanding under this Agreement) permitted
under Clause 27.23 (Financial Indebtedness) which is secured over the asset
disposed of as permitted under Clause 27.15 (Negative pledge) to the extent that
such Financial Indebtedness was not incurred prior to such disposal for the
purpose of that disposal.

“Equity Proceeds” means the net cash proceeds received from an Equity Issuance
(other than Excluded Equity Proceeds or proceeds received from any Additional
Equity (as defined in paragraph (f)(vi)(A) of the definition of Permitted
Acquisition) provided that such Additional Equity is committed to be utilised
for a Permitted Acquisition within 10 Business Days of the issuance of such
Additional Equity and the Additional Equity so committed is applied strictly in
accordance with the payment terms of the agreement documenting the Permitted
Acquisition), where such Equity Issuance has not resulted in a Change of
Control.

“Excluded Acquisition Proceeds” means any cash proceeds of a Recovery Claim
which are applied:

 

  (i) to satisfy (or reimburse a member of the BST Group which has discharged)
any liability, charge or claim upon a member of the BST Group by a person which
is not a member of the BST Group; or

 

  (ii) in the replacement, reinstatement and/or repair of assets of members of
the BST Group which have been lost, destroyed or damaged,

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within nine Months after receipt or such longer period as the Majority
Lenders may agree.

“Excluded Disposal Proceeds” means cash proceeds received from any Disposal
permitted by paragraphs (a), (b), (d), (e), (f), (g), (h) and (l) of the
definition of Permitted Disposals or the proceeds of any other Disposal which
are applied within nine Months of receipt in the purchase of replacement assets
of the same or a similar type by the disposing member of the BST Group.

“Excluded Equity Proceeds” means cash proceeds received from any Equity Issuance
permitted by paragraph (d) of the definition of Permitted Share Issue.

“Excluded Insurance Proceeds” means any cash proceeds of an insurance claim
which are applied:

 

  (i) to meet a third party claim; or

 

62



--------------------------------------------------------------------------------

  (ii) to the replacement, reinstatement and/or repair of the assets in respect
of which the relevant insurance claim was made,

in each case as soon as possible (but in any event within nine Months) after
receipt.

“Insurance Proceeds” means the cash proceeds of any insurance claim received by
any member of the BST Group in any Financial Year which when aggregated with the
proceeds of all other insurance claims in that Financial Year exceed EUR
1,000,000 except for Excluded Insurance Proceeds and after deducting any
reasonable expenses in relation to that claim which are incurred by any member
of the BST Group to persons who are not members of the BST Group.

“ITG Debt Proceeds” means the net proceeds of any Financial Indebtedness
incurred by ITG or any Holding Company of ITG (if such a Holding Company exists)
or by any Holding Company of any member of the BST Group (other than another
member of the BST Group).

The Parent shall ensure that the Borrowers prepay Loans in the following amounts
at the times and in the order of application contemplated by Clause 12.3
(Application of mandatory prepayments):

the amount of Acquisition Proceeds;

the amount of Disposal Proceeds;

the amount of Insurance Proceeds;

the amount equal to the Relative Commitment Factor as of such date multiplied by
the amount of the Equity Proceeds received from an Equity Issuance (other than
an Excluded Equity Issuance) and after in the case of a Qualified Issuance (as
defined in the ITG Note Purchase Agreement) deducting such amount not exceeding
$7,500,000 as is required to be paid by ITG by way of accrued interest under the
ITG Notes by ITG or any Holding Company of ITG (if such a Holding Company
exists) or by any Holding Company of any member of the BST Group (other than
another member of the BST Group);

50% of the amount of the Equity Proceeds received from an Equity Issuance by any
member of the BST Group or any Holding Company of any member of the BST Group
(other than ITG);

the amount equal to the Relative Commitment Factor as of such date multiplied by
the amount of ITG Debt Proceeds;

the amount of the BST Debt Proceeds; and

the amount equal to 75% of Excess Cashflow for any Financial Year of the Parent
(or if Debt Cover for such Financial Year was less than 2.5:1, 50% of Excess
Cashflow for such Financial Year).

For the avoidance of doubt, no Permitted Reorganisation Transaction shall give
rise to any mandatory prepayment under Clause 12.2(b) above.

 

63



--------------------------------------------------------------------------------

Application of mandatory prepayments

Subject to Clause 12.3(e) below, a prepayment made under Clause 12.2 (Disposal,
Insurance, Acquisition, Equity and Debt Proceeds and Excess Cashflow) shall be
applied in the following order:

first, in prepayment of First Lien Facility Loans as contemplated in paragraphs
(b) to (d) inclusive below;

second, in prepayment and cancellation of Revolving Facility Utilisations (such
that outstanding Revolving Facility Loans shall be prepaid before outstanding
Letters of Credit) and of Revolving Facility Commitments;

third, in repayment and cancellation of the Ancillary Outstandings and Ancillary
Commitments; and

then, in prepayment of Second Lien Facility Loans.

Unless the Parent makes an election under paragraph (c) below, the Borrowers
shall prepay the Term Loans at the following times:

in the case of any prepayment relating to the amounts of Acquisition Proceeds,
Disposal Proceeds, Insurance Proceeds, Equity Proceeds or Debt Proceeds,
promptly upon receipt of those proceeds (or, if applicable, promptly after any
amounts cease to be Excluded Disposal Proceeds, Excluded Acquisition Proceeds or
Excluded Insurance Proceeds); and

in the case of any prepayment relating to an amount of Excess Cashflow, within
15 days of delivery pursuant to Clause 25.1 (Financial Statements) of the annual
consolidated accounts of the Parent for the relevant financial year.

Subject to paragraph (d) below, the Parent may elect that any prepayment under
Clause 12.2 (Disposal, Insurance, Acquisition and Debt Proceeds and Excess
Cashflow) be applied in prepayment of a Loan on the last day of the Interest
Period relating to that Loan. If the Parent makes that election then a
proportion of the Loan equal to the amount of the relevant prepayment will be
due and payable on the last day of its Interest Period.

If the Parent has made an election under paragraph (c) above but a Default has
occurred and is continuing, that election shall no longer apply and a proportion
of the Loan in respect of which the election was made equal to the amount of the
relevant prepayment shall be immediately due and payable (unless the Majority
Lenders otherwise agree in writing).

A prepayment made under Clause 12.2 (Disposal, Insurance, Acquisition, Equity
and Debt Proceeds and Excess Cashflow) from Equity Proceeds shall be applied in
the following order:

first, in prepayment of First Lien Facility Loans as contemplated in paragraphs
(b) to (d) inclusive above;

second, in prepayment of Second Lien Facility Loans;

 

64



--------------------------------------------------------------------------------

  (iii) third, in cancellation of Available Commitments under the Revolving
Facility (and the Available Commitment of the Lenders under the Revolving
Facility will be cancelled rateably);

 

  (iv) fourth, in prepayment and cancellation of Revolving Facility Utilisations
(such that outstanding Revolving Facility Loans shall be prepaid before
outstanding Letters of Credit) and of Revolving Facility Commitments; and

 

  (v) then, in repayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments.

Mandatory Prepayment Accounts and Holding Accounts

The Original Borrower shall ensure that:

Disposal Proceeds, Insurance Proceeds, Acquisition Proceeds, Equity Proceeds and
Debt Proceeds in respect of which the Parent has made an election under
paragraph (c) of Clause 12.3 (Application of mandatory prepayments) are paid
into a Mandatory Prepayment Account promptly upon receipt by a member of the BST
Group;

Excluded Disposal Proceeds, Excluded Acquisition Proceeds and Excluded Insurance
Proceeds are paid into a Holding Account promptly upon receipt by a member of
the BST Group; and

an amount equal to any Excess Cashflow in respect of which the Parent has made
an election under paragraph (c) of Clause 12.3 (Application of mandatory
prepayments) is paid into a Mandatory Prepayment Account promptly after such
election.

Each Obligor irrevocably authorises the Priority Agent until such time as there
are no Priority Commitments outstanding whereupon the Second Lien Agent shall be
irrevocably authorised to apply:

amounts credited to the Mandatory Prepayment Account; and

amounts credited to the Holding Account that cease to be Excluded Disposal
Proceeds, Excluded Acquisition Proceeds or Excluded Insurance Proceeds,

to pay amounts due and payable under Clause 12.3 (Application of mandatory
prepayments) and otherwise under the Finance Documents. The Obligors further
irrevocably authorise the Priority Agent until such time as there are no
Priority Commitments outstanding whereupon the Second Lien Agent shall be
irrevocably authorised to so apply amounts credited to the Holding Account
whether or not such proceeds cease to be Excluded Disposal Proceeds, Excluded
Acquisition Proceeds or Excluded Insurance Proceeds if a Default has occurred
and is continuing. The Obligors also irrevocably authorise the Agent to transfer
any amounts credited to the Holding Account referred to in this paragraph (b) to
the Mandatory Prepayment Account pending payment of amounts due and payable
under the Finance Documents (but if all such amounts have been paid any such
amounts remaining credited to the Mandatory Prepayment Account may (unless a
Default has occurred) be transferred back to the Holding Account).

A Lender, Security Agent or Agent with which a Mandatory Prepayment Account or
Holding Account is held acknowledges and agrees that (i) interest shall accrue
at normal commercial rates on amounts credited to those Accounts and that the
account holder

 

65



--------------------------------------------------------------------------------

shall be entitled to receive such interest (which shall be paid in accordance
with the mandate relating to such account) unless a Default is continuing and
(ii) each such Account is subject to the Transaction Security.

Excluded proceeds

Where Excluded Acquisition Proceeds, Excluded Disposal Proceeds and Excluded
Insurance Proceeds include amounts which are intended to be used for a specific
purpose within a specified period (as set out in the relevant definition of
Excluded Acquisition Proceeds, Excluded Disposal Proceeds or Excluded Insurance
Proceeds), the Original Borrower shall ensure that those amounts are used for
that purpose and shall promptly deliver a certificate to the Agents at the time
of such application and at the end of such period confirming the amount (if any)
which has been so applied within the requisite time periods provided for in the
relevant definition.

ITG Subordinated Loan Proceeds

The Parent shall and shall procure that each Borrower applies the proceeds of
the ITG Subordinated Loan in prepayment of outstanding Revolving Facility Loans
on each date on which a Revolving Facility Loan is due for repayment under the
terms of this Agreement until all such proceeds have been so prepaid.

The Total Revolving Facility Commitments shall be permanently cancelled in an
amount equal to the Base Currency equivalent of US$15,000,000.

RESTRICTIONS

Notices of Cancellation or Prepayment

Any notice of cancellation or prepayment given by any Party under Clause 11
(Illegality, voluntary prepayment and cancellation) or Clause 12 (Mandatory
prepayment) shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.

Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs and Clause 17.4 (Second
Lien Facility Prepayment Fee), without premium or penalty.

No reborrowing of Term Facilities

No Borrower may reborrow any part of any Term Facility which is prepaid.

Reborrowing of Revolving Facility

No Borrower may utilise any part of the Revolving Facility commitments which
have been cancelled in accordance with Clause 12.6(b) (ITG Subordinated Loan
Proceeds).

Unless a contrary indication appears in this Agreement and subject to paragraph
(a), any part of the Revolving Facility which is prepaid may be reborrowed in
accordance with the terms of this Agreement.

Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Loans or cancel all or
any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.

 

66



--------------------------------------------------------------------------------

No reinstatement of Commitments

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

Agent’s receipt of Notices

If an Agent receives a notice under Clause 11 (Illegality, voluntary prepayment
and cancellation) or Clause 12 (Mandatory prepayment) it shall promptly forward
a copy of that notice to either the Original Borrower or the affected Lender, as
appropriate.

Prepayment elections

The Agents shall notify the Lenders as soon as possible of any proposed
prepayment of any Term Loan under Clause 11.4 (Voluntary prepayment of Term
Loans) or 12.2 (Disposal, Insurance, Acquisition , Equity and Debt Proceeds and
Excess Cashflow).

 

67



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

INTEREST

Calculation of interest

Subject to paragraphs (b) and (c), the rate of interest on each Loan for each
Interest Period is the percentage rate per annum which is the aggregate of the
applicable:

Margin;

in the case of Second Lien Facility Loans only, PIK Margin;

EURIBOR (in the case of a Loan denominated in Euro) or LIBOR (in the case of a
Loan denominated in an Optional Currency); and

Mandatory Cost, if any.

If Debt Cover in respect of the most recently completed Relevant Period is
within a range set out below (as certified in a Compliance Certificate from the
Parent in respect of such Relevant Period), then the Margin for each First Lien
Facility Loan, Revolving Facility Loan and Second Lien Facility Loan will be the
percentage per annum set out below in the column for that Facility opposite that
range:

 

Debt Cover

   First Lien Facility Loan
Revolving Facility Loan
Margin
% p.a.    Second Lien Facility Loan
Margin
% p.a. Greater than or equal to 3.5: 1.00    5.5    9.0 Less than 3.5: 1.00 but
greater than or equal to 3.0: 1.00    5.0    8.5 Less than 3.0: 1.00    4.5   
8.0

However:

any increase or decrease in the Margin for a Loan shall take effect on the date
(the “reset date”) which is the first day of the next Interest Period for that
Loan following receipt by the Agent of the Compliance Certificate for that
Relevant Period pursuant to Clause 26.3 (Financial testing);

 

68



--------------------------------------------------------------------------------

if, following receipt by the Agent of the annual audited financial statements of
the BST Group and related Compliance Certificate, those statements and
Compliance Certificate do not confirm the basis for a reduced Margin, then each
Margin shall revert to the level based on the Debt Cover as demonstrated by
those statements and in accordance with paragraph (b) above;

while a Default is continuing each Margin shall revert to the level applying on
the date of the Amendment Agreement; and

for the purpose of determining a Margin, Debt Cover and Relevant Period shall be
determined in accordance with Clause 26.1 (Financial definitions).

Payment of interest

Subject to paragraphs (b) and (c), the Borrower to which a Loan has been made
shall pay accrued interest on that Loan on the last day of each Interest Period
(and, if the Interest Period is longer than six Months, on the dates falling at
six Monthly intervals after the first day of the Interest Period).

Interest comprised of PIK Margin shall accrue on Second Lien Facility Loans on a
daily basis and shall be compounded with the principal amount of the applicable
Second Lien Facility Loan on the last Business Day of each successive six month
period commencing on the Effective Date.

 

  (c) The relevant Borrower must repay all accrued interest comprised of PIK
Margin on the Termination Date together with the Second Lien Facility Loans.

Default interest

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the relevant Agent
(acting reasonably). Any interest accruing under this Clause 14.3 shall be
immediately payable by the Obligor on demand by the Agents.

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

69



--------------------------------------------------------------------------------

Notification of rates of interest

The relevant Agent shall promptly notify the Lenders and the relevant Borrower
of the determination of a rate of interest under this Agreement.

INTEREST PERIODS

Selection of Interest Periods and Terms

A Borrower (or the Parent on behalf of a Borrower) may select an Interest Period
for a Loan in the Utilisation Request for that Loan or (if the Loan is a Term
Loan and has already been borrowed) in a Selection Notice.

Each Selection Notice for a Term Loan is irrevocable and must be delivered to
the relevant Agent by the Borrower (or the Parent on behalf of the Borrower) not
later than the Specified Time.

If a Borrower (or the Parent) fails to deliver a Selection Notice to the
relevant Agent in accordance with paragraph (b) above, the relevant Interest
Period will be one Month.

Subject to this Clause 15.1, a Borrower (or the Parent) may select an Interest
Period of one, two, three or six Months or any other period agreed between the
Parent and the Agent (acting on the instructions of all the Lenders).

An Interest Period for a Loan shall not extend beyond the Termination Date.

Each Interest Period for a Term Facility Loan shall start on the Utilisation
Date or (if already made) on the last day of its preceding Interest Period.

A Revolving Facility Loan has one Interest Period only.

Prior to the Syndication Date, Interest Periods shall be one month (or such
other period as the Mandated Lead Arrangers may determine in consultation with
the Parent in order to assist syndication) and any Interest Period which would
otherwise end during the month preceding or extend beyond the Syndication Date
shall end on the Syndication Date.

In order to avoid the payment of Break Costs that may be incurred in connection
with a prepayment contemplated by the terms of Clause 12.6 (ITG Subordinated
Loan Proceeds) and until the date that all of the proceeds of the ITG
Subordinated Loan have been so applied, the Parent or the Borrower may select an
Interest Period for the Revolving Facility Loans of less than one Month in
respect of the Interest Periods falling after the current Interest Periods to
ensure that the date of prepayment is at the end of an Interest Period in an
amount at least equal to the amount.

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

Consolidation of Term Loans

If two or more Interest Periods:

relate to First Lien Facility Loans or Second Lien Facility Loans, as the case
may be; and end on the same date,

 

70



--------------------------------------------------------------------------------

those First Lien Facility Loans or Second Lien Facility Loans (as the case may
be) will, unless that Borrower (or the Parent on its behalf) specifies to the
contrary in the Selection Notice for the next Interest Period, be consolidated
into, and treated as, a single First Lien Facility Loan or Second Lien Facility
Loan (as the case may be) on the last day of the Interest Period.

CHANGES TO THE CALCULATION OF INTEREST

Absence of quotations

Subject to Clause 16.2 (Market disruption), if EURIBOR or LIBOR (as the case may
be) is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable EURIBOR or LIBOR (as the case may be) shall be determined on the
basis of the quotations of the remaining Reference Banks.

Market disruption

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

the Margin;

the rate notified to the relevant Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.

In this Agreement “Market Disruption Event” means:

at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine EURIBOR or LIBOR (as the case may be)
for the relevant currency and Interest Period; or

before close of business in London on the Quotation Day for the relevant
Interest Period, the relevant Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 35 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of EURIBOR or LIBOR (as the case may be).

Alternative basis of interest or funding

If a Market Disruption Event occurs and the Agent or the Parent so requires, the
Agent and the Parent shall enter into negotiations (for a period of not more
than 30 days) with a view to agreeing a substitute basis for determining the
rate of interest.

Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Parent, be binding on all Parties.

 

71



--------------------------------------------------------------------------------

Break Costs

Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

FEES

Commitment fee

The Parent shall pay to the Priority Agent (for the account of each Lender under
the Revolving Facility) a fee in the Base Currency computed on a day-to-day
basis at the rate of 0.50 per cent. per annum on that Lender’s Available
Commitment under the Revolving Facility for the Availability Period. The accrued
commitment fee is payable on the last date of each successive period of three
months which ends during the Availability Period, on the last day of the
Availability Period and on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.

Arrangement fee

The Parent shall pay (or cause to be paid) to the Mandated Lead Arranger an
arrangement fee in the amount and at the times agreed in the Parent Fee Letter.

Agency fee

The Parent shall pay (or cause to be paid) to the Priority Agent (for its own
account) and the Second Lien Agent (for its own account) an agency fee in the
amount and at the times agreed in the Parent Fee Letter.

Second Lien Facility Prepayment Fee

If all or any part of any Second Lien Facility Loan is voluntarily prepaid
(other than pursuant to Clause 11.1 (Illegality) or 11.2 (Illegality in relation
to Issuing Bank) or Clause 11.6 (Right of cancellation and repayment in relation
to a single Lender or Issuing Bank)) on or before 1 August 2008 any such
prepayment may only be made if in addition to all other sums required to be paid
under this Agreement in connection with such prepayment the relevant Borrower
pays to the Second Lien Agent (for the account of the Second Lien Facility
Lenders pro rata to their Second Lien Facility Commitments at the time of
prepayment) at the time of such prepayment a prepayment premium equal to 1 per
cent. of the principal amount to be prepaid (if such prepayment occurs up to
(and including) 1 August 2008.

Interest, commission and fees on Ancillary Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.

 

72



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

TAX GROSS UP AND INDEMNITIES

Definitions

In this Agreement:

“Excluded Tax” has the meaning specified in Clause 18.3(b) of this Agreement.

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax other than
Excluded Tax in relation to a sum received or receivable (or any sum deemed for
the purposes of Tax to be received or receivable) under a Finance Document.

“Qualifying Lender” means in respect of a jurisdiction:

a Lender that is entitled under the provisions of a double taxation treaty to
receive payments of interest from a person resident in such a jurisdiction
without a Tax Deduction (whether or not such entitlement depends on the prior
completion of any reasonable procedural formalities); or

a Lender which is able under the domestic law of the Borrower’s jurisdiction to
receive source interest of that jurisdiction free of a Tax Deduction (if any)
imposed by that jurisdiction.

(For the avoidance of doubt, a Lender having qualified as Qualifying Lender upon
entering into this agreement or upon transfer of the relevant Commitments to it,
shall not cease to be a Qualifying Lender solely by change of the German
domestic tax law.)

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax (other
than Excluded Tax) from a payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax gross-up) or a payment under Clause 18.3
(Tax indemnity).

Unless a contrary indication appears, in this Clause 18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

Tax gross-up

All payments to be made by or on behalf of each Obligor shall be made without
any Tax Deduction, unless a Tax Deduction is required by law.

Each Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the relevant Agent accordingly. Similarly, a Lender shall
notify the relevant Agent on becoming so aware in respect of a payment payable
to that Lender. If the Agent receives such notification from a Lender it shall
notify the relevant Borrower and that Obligor.

 

73



--------------------------------------------------------------------------------

If a Tax Deduction is required by law to be made by or on behalf of an Obligor,
the amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

With respect to any Loan other than a U.S. Loan, an Obligor is not required to
make an increased payment to a Lender under paragraph (c) above if on the date
on which the payment falls due:

the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is not or has ceased
to be a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or double taxation treaty, or any
published practice or concession of any relevant taxing authority; or

the relevant Lender is a Qualifying Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(h) below.

With respect to a payment of interest on a U.S. Loan, a U.S. Obligor is not
required to make an increased payment under paragraph (c) above in respect of:

any U.S. withholding taxes imposed on amounts payable to any Lender at the time
such Lender becomes a party to this Agreement, except to the extent such
Lender’s assignor was entitled to receive an increased amount under paragraph
(c) above; or

any U.S. withholding taxes that would not have been imposed but for the failure
to comply with Clause 18.2(i).

If an Obligor (or any other person making payment on behalf of an Obligor) is
required to make a Tax Deduction, that Obligor shall make (or cause to be made)
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making (or causing to be made)
that Tax Deduction shall deliver to the relevant Agent for the Finance Party
entitled to the payment evidence reasonably satisfactory to that Finance Party
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.

A Qualifying Lender, if requested in writing by the relevant Borrower, is
obliged to procure and shall deliver after completion of any procedural
formalities necessary for the Obligor which makes the payment to this Qualifying
Lender the documents required for the Obligor to obtain authorisation to make
that payment without a Tax Deduction. A Qualifying Lender and each Obligor which
makes a payment to which that Qualifying Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

Each Lender of a U.S. Loan that is not a United States person for purposes of
U.S. federal income tax shall deliver to each U.S. Borrower and the relevant
Agent two copies of

 

74



--------------------------------------------------------------------------------

either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY
(together with any required attachments), or in the case of such Lender claiming
the “portfolio interest exemption,” a statement certifying that it is not a
bank, a “10 percent shareholder” of a U.S. Borrower or a “controlled foreign
corporation” receiving interest from a related person, together with a Form
W-8BEN, in each case, properly filled out to claim complete exemption from, or a
reduced rate of, U.S. federal withholding tax. Each Lender of a U.S. Loan that
is a United States person shall deliver to each U.S. Obligor and the relevant
Agent two copies of Form W-9. Such forms shall be delivered by each relevant
Lender on or before such Lender becomes a party to this Agreement. Each relevant
Lender shall update such forms as appropriate and promptly notify each U.S.
Borrower and the Agent if it is no longer in a position to provide a form it
previously delivered. Notwithstanding anything to the contrary, a Lender shall
not be required to deliver any form or certificate such Lender is not legally
able to deliver.

Tax indemnity

Each Borrower shall (within three Business Days of demand by the relevant Agent
or a Lender) pay to a Protected Party an amount equal to the loss, liability or
cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

Paragraph (a) above shall not apply:

with respect to any Tax (an “Excluded Tax”) assessed on a Finance Party:

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction;

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

to the extent a loss, liability or cost:

is compensated for by an increased payment under Clause 18.2 (Tax gross-up); or

would have been compensated for by an increased payment under Clause 18.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 18.2 (Tax gross-up) applied; or

with respect to U.S. withholding taxes for which a U.S. Obligor is not required
to pay increased payments under Clause 18.2(e).

A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the relevant Agent of the event which will give, or has
given, rise to the claim, following which the relevant Agent shall notify the
Original Borrower.

 

75



--------------------------------------------------------------------------------

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3, notify the Agent.

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and

that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

Stamp taxes

The Original Borrower shall pay and, within three Business Days of demand,
indemnify each Secured Party and Mandated Lead Arranger against any cost, loss
or liability that Secured Party or Mandated Lead Arranger incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.

Value added tax

All amounts set out, or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

If VAT is chargeable on any supply made by any Finance Party (the “Supplier”) to
any other Finance Party (the “Recipient”) under a Finance Document, and any
Party (the “Relevant Party”) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient will promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that neither it nor any other member of any group of which it is a member for
VAT purposes is entitled to credit or repayment from the relevant tax authority
in respect of the VAT.

 

76



--------------------------------------------------------------------------------

INCREASED COSTS

Increased costs

Subject to Clause 19.3 (Exceptions), the Original Borrower shall, within three
Business Days of a demand by the relevant Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any law or regulation made after the date of
this Agreement.

In this Agreement “Increased Costs” means:

a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

an additional or increased cost; or

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document.

Increased cost claims

A Finance Party intending to make a claim pursuant to Clause 19.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Original Borrower.

Each Finance Party shall, as soon as practicable after a demand by the relevant
Agent, provide a certificate confirming the amount of its Increased Costs.

Exceptions

Clause 19.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

attributable to a Tax Deduction required by law to be made by an Obligor;

compensated for by Clause 18.3 (Tax indemnity) (or would have been compensated
for under Clause 18.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 18.3 (Tax indemnity) applied);

compensated for by the payment of the Mandatory Cost; or

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

In this Clause 19.3 reference to a “Tax Deduction” has the same meaning given to
the term in Clause 18.1 (Definitions).

 

77



--------------------------------------------------------------------------------

OTHER INDEMNITIES

Currency indemnity

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

making or filing a claim or proof against that Obligor; or

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

Other indemnities

The Parent shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the Mandated Lead Arrangers and each other Secured
Party against any cost, loss or liability incurred by it as a result of:

the occurrence of any Event of Default;

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 33 (Sharing among the Finance Parties);

funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower.

The Parent shall promptly indemnify each Finance Party, each Affiliate (that is
connected with the Acquisition and the funding of the Acquisition) of a Finance
Party and each officer or employee of a Finance Party or its Affiliate (that is
connected with the Acquisition and the funding of the Acquisition) (each an
“Indemnified Party”), against any cost, loss or liability incurred by that
Indemnified Party in connection with or arising out of the Acquisition or the
funding of the Acquisition (including but not limited to those incurred in
connection with any litigation, arbitration or administrative proceedings or
regulatory enquiry concerning the Acquisition), unless such loss or liability is
caused by the gross negligence or wilful misconduct of that Indemnified Party.
Any Indemnified Party may rely on this Clause 20.2 subject to Clause 1.4 (Third
party rights) and the provisions of the Third Parties Act.

 

78



--------------------------------------------------------------------------------

Indemnity to the Agent

The Parent shall promptly indemnify the Agents against any cost, loss or
liability incurred by an Agent (acting reasonably) as a result of:

investigating any event which it reasonably believes is a Default;

entering into or performing any foreign exchange contract for the purposes of
paragraph (b) of Clause 34.9 (Change of currency); or

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

Indemnity to the Security Agent

Each Obligor shall promptly indemnify each Security Agent and every Receiver and
Delegate against any cost, loss or liability incurred by any of them as a result
of:

the taking, holding, protection or enforcement of the Transaction Security,

the exercise of any of the rights, powers, discretions and remedies vested in
the Security Agent and each Receiver and Delegate by the Finance Documents or by
law; and

any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

Subject to the Intercreditor Deed each Security Agent may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 20.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all monies
payable to it.

Environmental indemnity

Each Obligor shall promptly indemnify each Security Agent, every Receiver and
Delegate and each other Secured Party against any cost, loss or liability
incurred by any of them in connection with any litigation, arbitration,
administrative proceedings or regulatory enquiry resulting from:

any actual or alleged breach of any Environmental Law (whether by an Obligor, a
Secured Party or any other person); or

the release of, or exposure to, any Dangerous Substance stored or handled upon
or transported from the past or present facilities or operations of any Obligor
or BST Group member,

and which would not have arisen if the Finance Documents or any of them had not
been executed.

MITIGATION BY THE FINANCE PARTIES

Mitigation

Subject to Clause 21.2 (Limitation of liability), each Finance Party shall, in
consultation with the Parent, take all reasonable steps to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 11.1 (Illegality),
Clause 18 (Tax gross-up and indemnities)

 

79



--------------------------------------------------------------------------------

or Clause 19 (Increased Costs) or paragraph 3 of Schedule 4 (Mandatory Cost
formula) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

Limitation of liability

The Parent shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 21.1 (Mitigation).

A Finance Party is not obliged to take any steps under Clause 21.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

Notwithstanding anything in this Agreement to the contrary, no Finance Party
shall be indemnified for any loss, cost or expense resulting from the gross
negligence or wilful misconduct of such Finance Party.

COSTS AND EXPENSES

Transaction expenses

The Parent shall promptly on demand pay (or cause to be paid to) the Agent, the
Mandated Lead Arranger and the Security Agent the amount of all costs and
out-of-pocket expenses (including legal fees and all agreed third party
expenses) reasonably incurred by any of them (and, in the case of a Security
Agent, by any Receiver or Delegate) in connection with the negotiation,
preparation, printing, execution, syndication and perfection of:

this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

any other Finance Documents executed after the date of this Agreement.

Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 34.9 (Change of currency), the Parent shall,
within three Business Days of demand, reimburse (or cause to be paid to) each of
the Agents and the Security Agent, as applicable, for the amount of all costs
and expenses (including legal fees) reasonably incurred by such Agent and such
Security Agent (and, in the case of a Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.

Enforcement and preservation costs

The Parent shall, within three Business Days of demand, pay (or cause to be paid
to) to the Mandated Lead Arranger and each other Secured Party the amount of all
costs and expenses (including legal fees) incurred by it in connection with the
enforcement of or the preservation of any rights under any Finance Document and
the Transaction Security.

 

80



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

GUARANTEE AND INDEMNITY

Guarantee and indemnity

Subject to Clauses 23.10 (Guarantee Limitations applicable to German
Guarantors), 23.11 (Guarantee Limitations applicable to U.S. Obligors), 23.12
(Guarantee Limitations applicable to Czech Guarantors) and 23.13 (Guarantee
Limitations applicable to Romanian Guarantors), each Guarantor irrevocably and
unconditionally, jointly and severally:

guarantees to each Finance Party due and punctual performance by each Borrower
of all that Borrower’s obligations under the Finance Documents;

undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

Waiver of defences

The obligations of each Guarantor under this Clause 23 will not be affected by
an act, omission, matter or thing which, but for this Clause 23, would reduce,
release or prejudice any of its obligations under this Clause 23 (without
limitation and whether or not known to it or any Finance Party other than any
payment in whole or in part and any obligations of the Borrowers) including:

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

81



--------------------------------------------------------------------------------

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the BST Group;

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

any insolvency or similar proceedings.

Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 23.

Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

to be indemnified by an Obligor or any other person;

to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents; and/or

 

82



--------------------------------------------------------------------------------

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

Guarantee Limitations applicable to German Guarantors

To the extent that (i) the obligations of any Guarantor under this Clause 23
relate to obligations of an affiliated company (other than a Subsidiary) of such
Guarantor and (ii) such Guarantor is organised in the form of a German limited
liability company (Gesellschaft mit beschränkter Haftung) or a German limited
partnership (Kommanditgesellschaft) whose general partner is a German limited
liability company (an “Affected German Guarantor”), the enforcement of such
obligations shall be limited insofar and to the extent that the enforcement of
such obligations (i) reduces the Affected German Guarantor’s Net Assets
(Nettovermögen) (as defined below) to an amount less than its stated share
capital (Stammkapital) or (ii) (if its Net Assets (i) are already an amount less
than its stated share capital (Stammkapital)) causes its Net Assets
(Nettovermögen) to be further reduced and thereby affect the Affected German
Guarantor’s assets required for the preservation of its stated share capital
(Stammkapital) according to sections 30 and 31 of the German Act for Limited
Liability Companies (GmbH-Gesetz). The value of the Net Assets shall be
determined in accordance with Accounting Principles consistently applied by the
Affected German Guarantor in preparing its unconsolidated balance sheets
(Jahres-abschluss) pursuant to sections 42 GmbH-Gesetz in connection with 242,
264 of the German Commercial Code (HGB) in previous years.

For the avoidance of doubt, the enforcement limitation defence (Einrede) under
paragraph (a) of this Clause 23.10 is (i) for the benefit of the respective
Affected German Guarantor only (and, if the Affected German Guarantor is a
German limited partnership, for the benefit of its general partner) and not for
the benefit of any third party (including without limitation Affiliates of such
Affected German Guarantor) and (ii) does not limit the amount owed by the
respective Affected German Guarantor under this

 

83



--------------------------------------------------------------------------------

Clause 23 on the due date thereof (including without limitation in connection
with the enforcement of any security provided by Affiliates or other third
parties for the obligations of a Affected German Guarantor under this Clause
23).

For the purposes of the limitation of the enforcement of the obligations of a
Affected German Guarantor under paragraph (a) above the following balance sheet
items shall be adjusted as follows:

the amount of any increase of the Affected German Guarantor’s stated share
capital (Stammkapital) (or, if the Affected German Guarantor is a German limited
partnership, the stated share capital of its general partner) effected in
violation of the Finance Documents shall be deducted from the stated share
capital (Stammkapital); and

loans and other contractual liabilities incurred in violation of the provisions
of the Finance Documents by such Affected German Guarantor shall be disregarded.

The Affected German Guarantor (and, if the Affected German Guarantor is a German
limited partnership, its general partner) shall, if and to the extent legally
permitted and commercially justifiable in respect of its business, in situations
where:

it does not have sufficient assets to avoid the effects described in paragraph
(a) above; and

the Finance Parties would (but for this Clause 23.10) be entitled to enforce the
guarantee granted hereunder and have, on such basis, requested payment by such
Affected German Guarantor under the guarantee granted hereunder,

realise, to the extent required to enable such Affected German Guarantor to make
the requested payment, any and all of the assets that are shown in the balance
sheet of the Affected German Guarantor with a book value (Buchwert) which is
lower than the market value of such assets, and are not necessary
(betriebsnotwendig) for the Affected German Guarantor’s business.

Notwithstanding the above, the provisions of paragraph (a) shall not apply:

to any amounts due and payable under this guarantee and indemnity under this
Clause 23 relating to funds made available under the Finance Documents which
(1) have been made available by the Original Borrower or another member of the
BST Group to the Affected German Guarantor or its Subsidiaries (and/or if the
Affected German Guarantor is a limited partnership, to its general partner or
the general partners’ Subsidiaries) in any form (including, without limitation,
by way of on-lending under an intercompany-loan (weitergeleitetes Gesellschafter
Darlehen), a capital infusion or otherwise, including but not limited, the
capital contribution of EUR 60,000,000 into the reserves of BST Textiles
indirectly made by the Original Borrower);

if and to the extent that the Affected German Guarantor is legally and
commercially in a position to take reasonable measures (including, without
limitation, set-off claims) to avoid that the enforcement causes its Net Assets
(Nettovermögen) to be reduced below the amount of its stated share capital
(Stammkapital) which is protected by the German Act for Limited Liability
Companies (GmbH-Gesetz); or the Affected German Guarantor and any Borrower have
entered into a domination or profit and loss sharing agreement.

 

84



--------------------------------------------------------------------------------

For the purposes of this Clause 23.10, Net Assets (Nettovermögen) shall mean
assets pursuant to section 266(2) (A), (B) and (C) of the German Commercial Code
(HGB—Handelsgesetzbuch) less the sum of liabilities pursuant to section 266(3)
(B), (C) and (D) thereof.

Guarantee Limitations applicable to U.S. Obligors

The U.S. Obligors desire to allocate among themselves (collectively, the
“Contributing Guarantors” and each a “U.S. Guarantor”), in a fair and equitable
manner, their obligations arising under this Clause 23.

Accordingly, in the event any payment or distribution is made on any date by a
U.S. Guarantor (a “Funding Guarantor”) under this Clause 23 such that its
Aggregate Payments (as defined below) exceeds its Fair Share (as defined below)
as of such date, such Funding Guarantor shall be entitled to a contribution from
each of the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date. “Fair Share” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Clause
23 in respect of the obligations guaranteed. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Clause 23 that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the U.S. Bankruptcy Code or any applicable provisions of
comparable law of one or more of the states comprising the United States of
America or the District of Columbia; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Clause 23.11, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Clause 23
(including, without limitation, in respect of this Clause 23.11 ), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Clause 23.11. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Clause 23.11 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Contributing Guarantor is a third party beneficiary to the
contribution agreement set forth in this Clause 23.11.

Notwithstanding any other provision of any Finance Document to the contrary:

the property and assets of a Controlled Foreign Corporation that is a Subsidiary
of ASCI as at the Realignment Completion Date shall not constitute collateral or

 

85



--------------------------------------------------------------------------------

security for any obligations of ASCI or any U.S. Borrower that is a Subsidiary
of ASCI as at the Realignment Completion Date under any Finance Document; and

no Controlled Foreign Corporation that is a Subsidiary of ASCI as at the
Realignment Completion Date will be liable directly or indirectly for any
obligation of ASCI or any U.S. Borrower that is a Subsidiary of ASCI as at the
Realignment Completion Date under any Finance Document.

Guarantee Limitations applicable to Czech Guarantors

The obligations of any Guarantor constituted under the laws of the Czech
Republic (a “Czech Guarantor”) under this Clause 23 (Guarantee and Indemnity)
shall not include any obligation to secure the payment of an amount where such
obligation would be contrary to Section 161e and/or 161f (respectively section
120) of the Czech Act No. 513/1991 Coll., the Commercial Code, as amended
(Obchodní zákoník, v platném znění) (i.e. contrary to the Czech financial
assistance rules), in particular (but not limited to) with respect to amounts
relating to the acquisition of a business share (obchodní podíl) in a Czech
Guarantor.

Guarantee Limitations applicable to Romanian Guarantors

The obligations of any Guarantor constituted under the laws of Romania (a
“Romanian Guarantor”) under this Clause 23 shall:

not include any liability which would constitute (1) the provision of financial
assistance as defined by Article 106 paragraph (1) of the Romanian Company Law
no. 31/1990 (as further amended and restated) or (2) which would give rise to
misuse of corporate assets or to personal liability for the founders (i.e.,
signatories of the constitutive act of a Romanian Guarantor), directors,
executive directors, managers or representatives of any Romanian Guarantors, as
contemplated under Article 272 paragraph (2) and paragraph (3) of the Romanian
Company Law no. 31/1990); and

be limited to the aggregate of amounts which would ensure the compliance of a
Romanian Guarantor with the legal requirements relating to corporate benefit.

Distinct Guarantees

It is understood and agreed that in respect of the obligations under the
Priority Facilities and the obligations under the Second Lien Facility two
distinct guarantees are created.

 

86



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

REPRESENTATIONS

General

Each Obligor makes the representations and warranties set out in this Clause 24
to each Finance Party on the dates set out in Clause 24.30 (Times when
representations made) provided that references herein to “its Subsidiaries”
shall not include any Subsidiary of the Parent which is not a member of the BST
Group.

In relation to the representations and warranties made on (but not before) the
Closing Date, it is assumed that Completion has occurred.

Status

It and each of its Subsidiaries is a limited liability corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

Binding obligations

Subject to the Legal Reservations:

the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and

subject further to completion of applicable perfection requirements (without
limiting the generality of paragraph (a) above), each Transaction Security
Document to which it is a party creates the security interests which that
Transaction Security Document purports to create and those security interests
are valid, effective and enforceable.

Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with:

any law or regulation applicable to it or any Material Company;

the constitutional documents of any Material Company; or

any agreement or instrument binding upon it or any Material Company or any of
its or any Material Company’s assets save where such conflict could not
reasonably be expected to cause a Material Adverse Effect; and

 

  (d) prior to an entity becoming a Czech Guarantor, the requirements of
Section 196a of the Czech Commercial Code have been duly fulfilled, i.e., in
particular (but not limited to), the expert opinion anticipated therein has been
elaborated.

 

87



--------------------------------------------------------------------------------

Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.

No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

The execution by each Obligor of the Transaction Documents to which it is a
party constitutes, and its exercise of its rights and performance of its
obligations hereunder and thereunder with constitute, private and commercial
acts done and performed for private and commercial purposes.

Validity and admissibility in evidence

All Authorisations required:

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

subject to the Legal Reservations and completion of applicable perfection
requirements to make the Transaction Documents to which it is a party admissible
in evidence in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect.

All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the BST Group have been obtained or effected and are in
full force and effect if failure to obtain or effect those Authorisations has or
is reasonably likely to have a Material Adverse Effect.

Governing law and enforcement

Subject to the Legal Reservations, the choice of English law (or such other law
as specified) as the governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdictions.

Subject to the Legal Reservations, any judgment obtained in England in relation
to a Finance Document will be recognised and enforced in its Relevant
Jurisdictions.

Insolvency

No:

corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 28.7 (Insolvency proceedings); or

creditors’ process described in Clause 28.9 (Creditors’ process),

has been taken or, to the knowledge of the Original Borrower, threatened in
relation to a Material Company; and none of the circumstances described in
Clause 28.6 (Insolvency) applies to a Material Company.

 

88



--------------------------------------------------------------------------------

No filing or stamp taxes

Under the laws of its Relevant Jurisdictions it is not necessary that the
Transaction Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Transaction Documents or
the transactions contemplated by the Transaction Documents except any filing,
recording or enrolling or any tax or fee payable in relation to any Transaction
Security Document which is referred to in any legal opinion delivered to the
Agent under Clause 4.1 (Initial conditions precedent) or Clause 30 (Changes to
the Obligors) and which will be made or paid promptly after the date of the
relevant Finance Document.

Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

No default

No Event of Default and, on the date of this Agreement and the Closing Date, no
Default is continuing or is reasonably likely to result from the making of any
Loan or the entry into, the performance of, or any transaction contemplated by,
any Transaction Document.

No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries’) assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

No misleading information

Any factual information contained in the Information Memorandum or the
Information Package was true and accurate in all material respects as at the
date of the relevant report or document containing the information or (as the
case may be) as at the date the information is expressed to be given.

The Business Plan and the Realignment Information Package have been prepared in
accordance with the Accounting Principles as applied to the Original Financial
Statements, and the financial projections contained in the Business Plan and the
Realignment Information Package have been prepared on the basis of recent
historical information, based on good faith estimates and on reasonable
assumptions and have been approved by the board of directors of the Original
Borrower or in the case of the Realignment Information Package, the Parent.

Any financial projection or forecast contained in the Information Memorandum or
the Information Package has been prepared on the basis of recent historical
information, based on good faith estimates and on reasonable assumptions and
arrived at after careful consideration.

The expressions of opinion or intention provided by or on behalf of an Obligor
for the purposes of the Information Memorandum or the Information Package were
made after careful consideration and were fair and based on reasonable grounds.

 

89



--------------------------------------------------------------------------------

No material event or circumstance has occurred or arisen and no information has
been omitted from the Information Memorandum or the Information Package and no
information has been given or withheld that results in the information,
opinions, intentions, forecasts or projections contained in the Information
Memorandum or the Information Package being untrue or misleading in any material
respect.

All material written information provided to a Finance Party by or on behalf of
WLR Recovery Fund III L.P., the Parent or the Original Borrower in connection
with the Acquisition and/or the Target Group on or before the date of this
Agreement and not superseded before that date (whether or not contained in the
Information Package) is accurate and not misleading in any material respect.

All projections provided to any Finance Party on or before the date of this
Agreement or, in connection with the Realignment Information Package, the
Effective Date have been based on good faith estimates and assumptions which
were reasonable at the time at which they were prepared and supplied.

All other material written information (other than projections) provided by any
member of the BST Group (including its advisers) to a Finance Party or the
provider of any Report was true, complete and accurate in all material respects
as at the date it was provided.

The representations and warranties made with respect to the Reports are made by
each Obligor in this Clause 24.12 only so far as it is aware after making due
and careful enquiries.

Original Financial Statements

Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied. However in the case of monthly and
quarterly statements, normal year end adjustments were not made.

Its unaudited Original Financial Statements fairly represent its financial
condition and results of operations (consolidated in the case of Target) for the
relevant month or financial quarter.

Its audited Original Financial Statements give a true and fair view of its
financial condition and results of operations (consolidated in the case of
Target) during the relevant financial year.

There has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
BST Group, in the case of the Parent) since the date of the Original Financial
Statements.

The Original Financial Statements of the Target do not consolidate the results,
assets or liabilities of any person or business which does not form part of the
Target Group.

Its most recent financial statements delivered pursuant to Clause 25.1
(Financial Statements):

have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements and the Business Plan (save as consented to by
the Priority Agent pursuant to Clause 25.3(b)(ii) hereof); and

give a true and fair view of (if audited) or fairly present (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate.

 

90



--------------------------------------------------------------------------------

The budgets and forecasts supplied under this Agreement were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

Since the date of the most recent financial statements delivered pursuant to
Clause 25.1 (Financial Statements) there has been no material adverse change in
the business, assets or financial condition of the BST Group.

No member of the BST Group has incurred any material liabilities or commitments
(actual or contingent, present or future) before the date of this Agreement
which it has not disclosed to the Agent except for liabilities arising in
relation to or contemplated by the transactions contemplated by the Transaction
Documents.

No proceedings pending or threatened

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which could be reasonably expected
to be adversely determined and, if adversely determined, are reasonably likely
to have a Material Adverse Effect have been started or (to the best of its
knowledge and belief (having made due and careful enquiry)) threatened against
it or any of its Subsidiaries.

Environmental laws

To the best of its knowledge and belief (having made due and careful enquiry)
each member of the BST Group is in compliance with Clause 27.3 (Environmental
compliance) and no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the BST Group where that claim has or is reasonably likely, if determined
against that member of the BST Group, to have a Material Adverse Effect.

Taxation

It is not (and none of its Subsidiaries are) materially overdue in the filing of
any Tax returns (taking into account any extension or grace period) and it is
not (and none of its Subsidiaries is) overdue in the payment of any amount in
respect of Tax except where such Tax may be lawfully withheld and is being
contested in good faith and by appropriate means, where such non-payment is not
reasonably likely to have a Material Adverse Effect and where appropriate
reserves are being maintained for such contested amounts.

Security and Financial Indebtedness

No Security or Quasi-Security exists over all or any of the present or future
assets of any member of the BST Group, and no member of the BST Group has agreed
to grant any Security or Quasi-Security, other than as permitted by this
Agreement.

No member of the BST Group has any Financial Indebtedness outstanding other than
as permitted by this Agreement.

 

91



--------------------------------------------------------------------------------

Ranking

Subject to the Legal Reservations and completion of applicable perfection
requirements, the Transaction Security has or will have first ranking priority
and it is not subject to any prior ranking or pari passu ranking Security other
than any Permitted Security.

The payment obligations under the Finance Documents will rank at least pari
passu with the claims of all its other present and future unsecured creditors.

Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted other than
where failure to do so is not likely to have a Material Adverse Effect.

Legal and beneficial ownership

It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Security.

All the Target Shares are or will be on the Closing Date legally and
beneficially owned by the Original Borrower free from any claims, third party
rights or competing interests other than Permitted Security permitted under
Clause 27.15 (Negative Pledge).

Intellectual Property

It and each of its Subsidiaries:

is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted and as contemplated in the Business Plan;

does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and

has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it.

Group Structure Chart

Assuming Completion has occurred, the Group Structure Chart delivered to the
Agents pursuant to Part I of Schedule 2 (Conditions Precedent) is true, complete
and accurate and shows all members of the BST Group

All necessary intra-Group loans, transfers, share exchanges and other steps
listed in steps 1 to 4 (inclusive) of the Structure Memorandum have been or will
be taken on or before the Closing Date in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.

Obligors

Each Material Company is or will be an Obligor on the Closing Date.

 

92



--------------------------------------------------------------------------------

Accounting reference date

The Accounting Reference Date of each member of the BST Group is 31 December.

24.25 Acquisition Documents disclosures and other Documents

 

  (a) The Acquisition Documents contain all the terms of the Acquisition.

 

  (b) There is no disclosure made to the Acquisition Documents or the
Subscription Agreements which has or is reasonably likely to have a material
adverse effect on any of the information, opinions, intentions, forecasts and
projections contained or referred to in the Information Package.

Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in its
jurisdiction of incorporation.

Investor Documents

The Management Agreement and the Subscription Agreements contain all the
material terms of all the agreements and arrangements between the Original
Investors and the members of the BST Group.

Pensions

It is in compliance with all applicable laws and contracts relating to pension
schemes (if any) for the time being operated by it or in which it participates,
and each such pension scheme is adequately funded or accrued for on reasonable
actuarial assumptions and recommendations and as required by law.

Holding Companies

Except as may arise under the Transaction Documents or as contemplated in the
Structure Memorandum and except for Acquisition Costs, before the Closing Date
neither the Parent nor the Original Borrower has traded or incurred any
liabilities or commitments (actual or contingent, present or future) other than
in the case of the Parent acting as a Holding Company of the Original Borrower.

Times when representations made

All the representations and warranties in this Clause 24 are made by each
Original Obligor on the date of this Agreement except for the representations
and warranties set out in Clause 24.12 (No misleading information) which are
deemed to be made by each Obligor on the Closing Date and (i) with respect to
the Information Memorandum, on the date the Information Memorandum is approved
by the Original Borrower, (ii) with respect to the Information Package, on the
date of this Agreement, the Closing Date and, in respect of the Realignment
Information Package only, the Effective Date and (iii) with respect to the
Reports, on the date of this Agreement and on any later date on which the
Reports are released to the Mandated Lead Arranger for distribution in
connection with syndication and on the Syndication Date.

The Repeating Representations are deemed to be made by each Obligor on the
Closing Date, on the date of each Utilisation Request, on each Utilisation Date
and on the first day of each Interest Period (except that those contained in
paragraphs (a)—(e) of Clause 24.13 (Original Financial Statements) will cease to
be so made once subsequent financial statements have been delivered under this
Agreement).

 

93



--------------------------------------------------------------------------------

All the representations and warranties in this Clause 24 except Clause 24.12 (No
misleading information), Clause 24.22 (Group Structure Chart), Clause 24.25
(Acquisition Documents, Disclosures and Other Documents) and Clause 24.29
(Holding Companies) are deemed to be made by each Additional Obligor in relation
to itself on the day on which it becomes (or it is proposed that it becomes) an
Additional Obligor.

Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

In this Clause 25:

“Annual Financial Statement” means the financial statements for a Financial Year
delivered pursuant to paragraph (a) of Clause 25.1 (Financial statements).

“Monthly Financial Statement” means the financial statements delivered pursuant
to paragraph (c) of Clause 25.1 (Financial statements).

“Quarterly Financial Statement” means the financial statements delivered
pursuant to paragraph (b) of Clause 25.1 (Financial statements).

Financial statements

The Parent shall supply to the Agents in sufficient copies for all the Lenders:

as soon as they are available, but in any event within 120 days after the end of
each of its Financial Years:

its audited consolidated financial statements for that Financial Year; and

the unaudited financial statements of any other member of the BST Group for that
Financial Year if requested by the Agents (acting reasonably);

as soon as they are available, but in any event within 45 days after the end of
each Financial Quarter of each of its Financial Years its unaudited consolidated
financial statements for that Financial Quarter; and

as soon as they are available, but in any event within 30 days after the end of
each month its unaudited financial statements on a consolidated basis for that
month (to include cumulative management accounts for the Financial Year to
date).

References to “BST Group” in this Clause 25.1 shall (subject to any
confidentiality restrictions) include any Joint Venture carried on by any entity
in which any member of the BST Group owns any Stock or Stock Equivalents.

 

94



--------------------------------------------------------------------------------

Provision and contents of Compliance Certificate

The Parent shall supply a Compliance Certificate to the Agents with each set of
its audited consolidated Annual Financial Statements and each set of its
consolidated Quarterly Financial Statements.

Each Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to compliance with Clause 26 (Financial Covenants).

Each Compliance Certificate shall be signed by a director of the Parent and, if
required to be delivered with the consolidated Annual Financial Statements of
the Parent, shall be reported on by the Parent’s Auditors in the form agreed by
the Parent and the Majority Lenders.

Notwithstanding the other provisions of this Clause 25.2, for the Relevant
Period ending on 31 December 2007, the Compliance Certificate to be delivered
shall reflect the pro-forma unaudited consolidated financial statements of the
BST Group to be delivered pursuant to Clause 26.3(c) and shall not be required
to be reported on by the Parent’s Auditors.

Requirements as to financial statements

The Parent shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement and that Monthly Financial Statements include a balance
sheet and profit and loss account. In addition the Parent shall procure that
each set of Annual Financial Statements shall be audited by the Auditors.

Each set of financial statements delivered pursuant to Clause 25.1 (Financial
statements):

shall be certified by a director of the relevant company as giving a true and
fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were drawn up
and, in the case of the Annual Financial Statements, shall be accompanied by any
letter addressed to the management of the relevant company by the Auditors and
accompanying those Annual Financial Statements; and

shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied:

in the case of the Parent, in the preparation of the Business Plan; and

in the case of any Obligor, in the preparation of the Original Financial
Statements for that Obligor,

unless, in relation to any set of financial statements, the Priority Agent has
consented to a change in the Accounting Principles or the accounting practices
and the Auditors of the Parent (or, if appropriate, the Auditors of the Obligor)
deliver to the Priority Agent:

a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which the Business Plan
or, as the case may be, that Obligor’s Original Financial Statements were
prepared; and

 

95



--------------------------------------------------------------------------------

sufficient information, in form and substance as may be reasonably required by
the Agents, to enable the Lenders to determine whether Clause 26 (Financial
covenants) has been complied with, to determine the amount of any prepayments to
be made from excess cashflow under Clause 12.2 (Disposal, Insurance, Acquisition
and Debt Proceeds and Excess Cashflow) and to make an accurate comparison
between the financial position indicated in those financial statements and the
Business Plan (in the case of the Parent) or that Obligor’s Original Financial
Statements (in the case of an Obligor).

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Business Plan or, as the case may be, the Original Financial
Statements were prepared.

The financial statements to be delivered pursuant to Clause 25.1(a) for the
Financial Year ending on 31 December 2007 and Clause 25.1(a)(i) for the
Financial Quarter ending on 31 March 2008 and the Monthly Financial Statement
for January 2008 shall each be prepared as if the Realignment Completion Date
had occurred on 1 January 2008 (irrespective of the date of actual completion)
with notes for the benefit of the Lenders indicating the material consequences
of the actual Realignment Completion Date not having occurred before 1 January
2008.

Following the occurrence of a Default that is continuing, if an Agent wishes to
discuss the financial position of any member of the BST Group with the Auditors,
the relevant Agent may notify the Parent, stating the questions or issues which
the relevant Agent wishes to discuss with the Auditors. In this event, the
Parent must ensure that the Auditors are authorised (at the expense of the
Parent):

to discuss the financial position of the relevant member of the BST Group with
the Agent on request from the relevant Agent; and

to disclose to the relevant Agent for the Finance Parties any information which
the relevant Agent may reasonably request.

Budget

The Parent shall supply to the Agents in sufficient copies for all the Lenders,
as soon as the same become available but in any event by the end of its current
Financial Year (commencing with the Financial Year ending 2007), an annual
Budget for the following financial year.

The Parent shall ensure that each Budget and the Realignment Information
Package:

includes a projected consolidated profit and loss, balance sheet and cashflow
statement for the BST Group and projected financial covenant calculations and
the information referred to in the definition of Realignment Information
Package;

is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 25.1 (Financial statements); and

has been approved by the board of directors of the Parent.

 

96



--------------------------------------------------------------------------------

If the Parent updates or changes the Budget or the Realignment Information
Package, it shall promptly deliver to the Agent, in sufficient copies for each
of the Lenders, such updated or changed Budget or the Realignment Information
Package together with a written explanation of the main changes in that Budget.

BST Group companies

The Parent shall, with each set of Annual Financial Statements, supply to the
Agents a report issued by its Auditors stating which of its Subsidiaries are
Material Companies.

Presentations

Once in every financial year, upon the reasonable request of the Agents, at
least one director of the Parent must, at a time agreed with the Agents, give a
presentation to the Finance Parties about:

the on-going business and financial performance of the BST Group; and

any other matter which a Finance Party may reasonably request.

Year-end

The Parent shall not change its Accounting Reference Date.

Information: miscellaneous

The Parent shall supply to the Agents (in sufficient copies for all the Lenders,
if an Agent so requests):

at the same time as they are dispatched, copies of all documents dispatched by
the Parent or any Obligors to the public or its creditors generally (or any
class of them);

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the BST Group, and which, if adversely determined, are reasonably
likely to have a Material Adverse Effect;

promptly, such information as the Security Agent may reasonably require about
the Charged Property; and

promptly on request, such further information regarding the financial condition,
assets and operations of the BST Group and/or any member of the BST Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to management of the BST Group and an up to date
copy of its shareholders’ register (or equivalent in its jurisdiction of
incorporation)) as any Finance Party through the Agents may reasonably request,
subject to any confidentiality restrictions or legal restrictions that would
prevent disclosure of such information.

Notification of default

Each Obligor shall notify the Agents of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

 

97



--------------------------------------------------------------------------------

Investigations

If an Event of Default is continuing the Agent may, following consultation with
the Parent as to the scope of the investigation and its cost:

instruct (or require the Parent to instruct) the Auditors or another firm of
accountants selected by the Agents to carry out an investigation into the
affairs of the BST Group and/or the financial performance of the BST Group
and/or the accounting and other reporting procedures and standards of the BST
Group; and/or

request confirmation that any figure in a Compliance Certificate delivered under
Clause 25.2 (Compliance Certificates) has been correctly extracted from the
relevant financial statements delivered under Clause 25.1 (Financial
statements); and/or

instigate such other investigations, including inspections of real property, and
commission such other reports (including, without limitation, legal,
environmental and valuation reports) as the Agents shall reasonably require into
the affairs of the BST Group,

in each case to the extent that the Agents consider them (in their reasonable
opinion) to be relevant to that Event of Default or the circumstances giving
rise to that Event of Default. The expense of any such investigation shall be
borne by the Parent.

If the Majority Lenders believe in good faith and on reasonable grounds that any
financial statements or calculations provided by any member of the BST Group are
inaccurate or incomplete in any material respect and the Agents concur with the
opinion of the Majority Lenders, the Agents may, following consultation with the
Parent as to the scope of the investigation and its costs:

instruct (or require the Parent to instruct) the Auditors or another firm of
accountants selected by the Agents to carry out an investigation into the
affairs of the BST Group and/or the financial performance of the BST Group
and/or the accounting and other reporting procedures and standards of the BST
Group; and/or

request confirmation that any figure in a Compliance Certificate delivered under
Clause 25.2 (Compliance Certificates) has been correctly extracted from the
relevant financial statements delivered under Clause 25.1 (Financial
statements); and/or

instigate such other investigations, including inspections of real property, and
commission such other reports (including, without limitation, legal,
environmental and valuation reports) as the Agents shall reasonably require into
the affairs of the BST Group,

in each case to the extent that the Agents consider them (in their reasonable
opinion) to be relevant for establishing the accuracy of such financial
information and/or calculations. The expense of any such investigations shall be
borne by the Parent.

“Know your customer” checks

If:

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

98



--------------------------------------------------------------------------------

any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges any Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
relevant Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the relevant
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the relevant Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be satisfied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

Each Lender shall promptly upon the request of the relevant Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the relevant Agent to carry out
and be satisfied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

the Original Borrower shall, by not less than 10 Business Days’ prior written
notice to the Agents, notify the Agents (which shall promptly notify the
Lenders) of its intention to request that one of its Subsidiaries becomes an
Additional Obligor pursuant to Clause 30 (Changes to the Obligors).

Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges any Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Original
Borrower shall promptly upon the request of the relevant Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the relevant Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective new Lender) in
order for the Agent or such Lender or any prospective new Lender to carry out
and be satisfied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor.

With reference to section 8 of the German Money Laundering Act
(Geldwaeschegesetz), the Obligors hereby declare that they are dealing on their
own account under this Agreement.

Each Lender that is subject to the Act (as hereinafter defined) and the Agents
(for themselves and not on behalf of any Lender) hereby notify the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name, address and tax

 

99



--------------------------------------------------------------------------------

identification number of the Borrowers and other information regarding the
Borrowers that will allow such Lender or the relevant Agent, as applicable, to
identify a Borrower in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective as to the Lenders
and the Agents.

FINANCIAL COVENANTS

Financial definitions

“Capital Expenditure” means any expenditure or obligation in respect of
expenditure incurred by a member of the BST Group which should be treated as
capital expenditure in accordance with Accounting Principles.

“Cashflow” means, in respect of any Relevant Period, Consolidated EBITDA for
that Relevant Period after adding back:

any decrease in the amount of Working Capital at the end of that Relevant Period
compared against Working Capital at the start of that Relevant Period;

any cash receipt in respect of any exceptional or extraordinary item (including
in respect of any sale of fixed assets to the extent not applied in mandatory
prepayment pursuant to Clause 12.2 (Disposal, Insurance, Acquisition, Equity and
Debt Proceeds and Excess Cashflow)) which have not already been accounted for in
computing Consolidated EBITDA;

all non-cash charges (including provisions) deducted (and not added back) in
computing Consolidated EBITDA for such Relevant Period;

the amount of any return on capital, dividends or other profit distributions
(net of Tax) actually received in cash by any member of the BST Group during
such Relevant Period from participating interests in associated undertakings
(and not, for the avoidance of doubt, from any other member of the BST Group);

any cash receipts from any Treasury Transaction to the extent not already taken
account of in Consolidated EBITDA; and

the amount of any rebate or credit in respect of any Tax on profits, gains or
income actually received in cash by any member of the BST Group during such
Relevant Period,

and deducting:

 

  (i) any amount of Capital Expenditure actually made or contractually falling
due for payment by any member of the BST Group during such Relevant Period;

 

  (ii) any increase in the amount of Working Capital at the end of that Relevant
Period compared against Working Capital at the start of that Relevant Period;

 

  (iii) (if and to the extent included in the calculation of Consolidated
EBITDA) all non-cash income received in such Relevant Period;

 

  (iv) any amount actually paid (or which fell due for payment) in respect of
Taxes on the profits, gains or income of any member of the BST Group during such
Relevant Period;

 

100



--------------------------------------------------------------------------------

  (v) any cash payment in respect of any exceptional or extraordinary item
during such Relevant Period (up to a maximum amount of EUR 3,000,000 in
aggregate in any Financial Year);

 

  (vi) (if and to the extent included in the calculation of Consolidated EBITDA)
any amounts charged in respect of discontinued operations or restructuring
activities including the related termination of employees for such Relevant
Period;

 

  (vii) (if and to the extent included in the calculation of Consolidated
EBITDA) and any expenses incurred in respect of historical operating leases
prior to the Closing Date;

 

  (viii) (if and to the extent included in the calculation of Consolidated
EBITDA) Acquisition Costs;

 

  (ix) any cash payment applied to any Treasury Transaction to the extent not
already taken account of in Consolidated EBITDA; and

 

  (x) dividends or other profit distributions paid in cash in respect of
minority interests during such Relevant Period,

provided that no amount shall be included or excluded more than once.

“Consolidated EBITDA” means, for any Relevant Period, the aggregate of
consolidated net profits of the BST Group from ordinary activities before:

profit (or losses) attributable to minority interests;

Tax;

Acquisition Costs;

Restructuring Costs and ASCI Reorganisation Costs;

Consolidated Total Net Finance Charges and non-cash pay interest on the ITG
Subordinated Loan and the BST Note;

all extraordinary and exceptional items (up to a maximum amount of EUR 3,000,000
in aggregate in any Financial Year), without double counting Restructuring Costs
and ASCI Reorganisation Costs;

any amounts charged in respect of discontinued operations or restructuring
activities including the related termination of employees, without double
counting Restructuring Costs and ASCI Reorganisation Costs;

any expenses incurred in respect of historical operating leases prior to the
Closing Date;

any amount attributable to depreciation, impairment, writedown or amortisation
of tangible or intangible assets (including goodwill);

any amounts received or receivable or paid or payable pursuant to any Treasury
Transaction;

income from participating interests in associated undertakings;

 

101



--------------------------------------------------------------------------------

any gain or loss over book value arising from an upward or downward revaluation
of any asset (not being stock disposed of in the normal course of trading)
during such Relevant Period (including any purchase accounting adjustments
resulting from the transactions contemplated pursuant to Steps 8 or 9); and

 

  (m) accrued non-cash pay finance charges permitted under paragraph (i) of the
definition of Permitted Financial Indebtedness.

“Consolidated Total Net Finance Charges” means, in respect of any Relevant
Period:

the aggregate amount of the interest (including the interest element of payments
made under Finance Leases), commission, fees (excluding all front end,
arrangement and participation fees paid on or about the Closing Date under the
Finance Documents and up-front premium or front end fees under any Hedging
Agreement), discounts, prepayment penalties or premiums and other finance
payments in each case payable in cash by any member of the BST Group in respect
of Financial Indebtedness, including in respect of any interest rate hedging
arrangement; less

the aggregate of (i) any commission, fees, discounts and other finance payments
received in cash by any member of the BST Group under any interest rate hedging
arrangement and (ii) any interest received in cash by any member of the BST
Group on any deposit or bank account (including any Mandatory Prepayment Account
or Holding Account) which is freely and readily available to fund Debt Service,

provided that any amounts payable by one member of the BST Group to another
member of the BST Group or under the BST Note or the ITG Subordinated Loan shall
not be included in the calculation of Consolidated Total Net Finance Charges.

“Current Assets” means, in respect of any member of the BST Group, the aggregate
value of its assets which are treated as current assets in accordance with
Accounting Principles but excluding:

receivables in relation to Tax;

any accrued interest receivable due in such period;

cash at hand and at bank and Cash Equivalent Investments; and

amounts due from the Vendors in connection with the Acquisition.

“Current Liabilities” means, in respect of any member of the BST Group, the
aggregate value of all its liabilities which are treated as current liabilities
in accordance with Accounting Principles but excluding:

Financial Indebtedness of the BST Group falling due within such Relevant Period;

liabilities in relation to Tax;

liabilities in relation to dividends declared but not paid by the Parent in that
Relevant Period; and

amounts due to the Vendors in connection with the Acquisition.

“Debt Cover” means, in respect of any Relevant Period, the ratio of Total Debt
as at the end of that Relevant Period to Consolidated EBITDA for that Relevant
Period.

“Debt Service” means, in respect of any Relevant Period, the aggregate of:

Consolidated Total Net Finance Charges for that Relevant Period;

 

102



--------------------------------------------------------------------------------

scheduled repayments, and any other scheduled payments in the value of
principal, payable by the BST Group in that Relevant Period in respect of
Financial Indebtedness; and

to the extent not already included in paragraph (b) above, the amount of the
capital element of any payments in respect of that Relevant Period payable under
any Finance Lease entered into by any member of the BST Group,

and so that no amount shall be included more than once but excluding any amounts
falling due under any overdraft, working capital facility or revolving credit
facility provided such amounts are available for simultaneous redrawing under
that or any replacement facility.

“Excess Cashflow” means, for any Financial Year for which it is being
calculated, Cashflow for that Financial Year less the aggregate of:

Debt Service for such Financial Year; and

mandatory prepayments due under this Agreement and voluntary prepayments during
such Financial Year.

“Finance Lease” means a contract treated as a finance or capital lease in
accordance with Accounting Principles in the relevant jurisdiction.

“Finance Lease Expenditure” means, in relation to a Finance Lease, the capital
value of the asset which is the subject of such Finance Lease.

“Financial Quarter” means each period of three months ending on 31 March,
30 June, 30 September and 31 December in each Financial Year.

“Financial Year” means the period of 12 Months ending on the Accounting
Reference Date in each year.

“Fixed Charge Cover” means, in respect of any Relevant Period, the ratio of
Consolidated EBITDA for that Relevant Period to the sum of (i) Consolidated
Total Net Finance Charges for that Relevant Period and (ii) Capital Expenditure
for that Relevant Period.

“Interest Cover” means, in respect of any Relevant Period, the ratio of
Consolidated EBITDA for that Relevant Period to Consolidated Total Net Finance
Charges for that Relevant Period.

“Relevant Period” means each period of twelve months (or such shorter period
commencing on the Closing Date) ending on the last day of a Financial Quarter.

“Total Debt” means, at any time, the aggregate of (without double counting):

that part of the Financial Indebtedness of members of the BST Group (not owed
between members of the BST Group or under the BST Note or the ITG Subordinated
Loan) which relates to obligations for the payment or repayment of money in
respect of principal incurred in respect of any Financial Indebtedness save for
any indebtedness for or in respect of the items set out in paragraphs (f),
(g) or (i) of the definition of Permitted Financial Indebtedness; and

all Finance Lease Expenditure in respect of Finance Leases entered into by
members of the BST Group, after deducting the aggregate amount of cash and Cash
Equivalent Investments held by any member of the BST Group at that time.

 

103



--------------------------------------------------------------------------------

“Working Capital” means on any date the aggregate Current Assets of each member
of the BST Group less the aggregate Current Liabilities of each member of the
BST Group.

In this Clause 26.1 (Financial definitions) “BST Group” shall not include any
Permitted Joint Venture.

Financial condition

The Parent shall ensure that:

Interest Cover: Interest Cover in respect of any Relevant Period specified in
column 1 below shall be or shall exceed the ratio set out in column 2 below
opposite that Relevant Period.

 

Column 1

Relevant Period

   Column 2
Ratio (to 1.00)

Period expiring 31 March 2007

   3.50

Period expiring 30 June 2007

   3.50

Period expiring 30 September 2007

   3.50

Period expiring 31 December 2007

   2.95

Period expiring 31 March 2008

   2.55

Period expiring 30 June 2008

   2.20

Period expiring 30 September 2008

   2.05

Period expiring 31 December 2008

   2.05

Period expiring 31 March 2009

   2.30

Period expiring 30 June 2009

   2.50

 

104



--------------------------------------------------------------------------------

Debt Cover: Debt Cover in respect of any Relevant Period specified in column 1
below shall not exceed the ratio set out in column 2 below opposite that
Relevant Period.

 

Column 1

Relevant Period

   Column 2
Ratio (to 1.00)

Period expiring 31 March 2007

   4.60

Period expiring 30 June 2007

   4.90

Period expiring 30 September 2007

   4.40

Period expiring 31 December 2007

   3.85

Period expiring 31 March 2008

   4.20

Period expiring 30 June 2008

   4.50

Period expiring 30 September 2008

   4.60

Period expiring 31 December 2008

   4.45

Period expiring 31 March 2009

   3.60

Period expiring 30 June 2009

   3.30

 

105



--------------------------------------------------------------------------------

Fixed Charge Cover: Fixed Charge Cover in respect of any Relevant Period
specified in column 1 below shall be or shall exceed the ratio set out in column
2 below opposite that Relevant Period.

 

Column 1

Relevant Period

   Column 2
Ratio (to 1.00)

Period expiring 30 June 2007

   0.65

Period expiring 31 December 2007

   0.75

Period expiring 30 June 2008

   0.75

Period expiring 31 December 2008

   0.90

Period expiring 30 June 2009

   1.00

Capital Expenditure:

The aggregate Capital Expenditure of the BST Group in respect of any Financial
Year of the Parent (or part thereof) specified in column 1 below shall not
exceed the amount set out in column 2 below opposite that Financial Year (or
part thereof).

 

Column 1

Financial Year (or part thereof) Ending

   Column 2
Maximum Expenditure (EUR)

31 December 2007

   35,000,000

31 December 2008

   30,000,000

30 June 2009

   12,000,000

Provided that:

if in any Financial Year (the “Original Financial Year”) the amount of the
Capital Expenditure is less than the maximum amount permitted for that Original
Financial Year (the difference being referred to below as the “Unused Amount”),
then the maximum expenditure amount set out in column 2 above for the
immediately following Financial Year, or part thereof, (and not otherwise or
further) (the “Carry Forward Year”) shall be increased by an amount equal to 50%
of the Unused Amount, calculated on an annualised basis for the Carry Forward
Year. In any Carry Forward Year, the original amount specified in column 2 above
shall be treated as having been incurred prior to any Unused Amount carried
forward into such Carry Forward Year; and

the maximum expenditure amount set out in column 2 above, as adjusted pursuant
to the foregoing paragraph (i), for any Financial Year shall be increased by an
amount equal to the amount of cash proceeds received from the Disposal permitted
pursuant to paragraph (h) of the definition of Permitted Disposal for that
Financial Year.

 

106



--------------------------------------------------------------------------------

Financial testing

The financial covenants set out in Clause 26.2 (Financial condition) shall be
calculated in accordance with the Accounting Principles and tested by reference
to each of the financial statements and/or each Compliance Certificate delivered
pursuant to Clause 25.2 (Provision and contents of Compliance Certificate)
provided that in respect of the Relevant Periods expiring on 31 March 2007,
30 June 2007 and 30 September 2007, as applicable, the covenants in paragraphs
(a) (Interest Cover), (b) (Debt Cover) and (c) (Fixed Charge Cover) of Clause
26.2 (Financial Condition) will be calculated as follows: in the case of
paragraphs (a) (Interest Cover), (b) (Debt Cover) and (c) (Fixed Charge Cover),
Consolidated EBITDA shall include (by way of aggregation) the Consolidated
EBITDA of the BST Group for the initial part of the Relevant Period
notwithstanding that the Target Group was not part of the BST Group during such
initial part;

for the purpose of determining compliance with the covenants in clauses 26.2(a)
(Interest Cover), 26.2(b) (Debt Cover) and 26.2(c) (Fixed Charge Cover) if the
BST Group acquires or disposes, as applicable, all of the share capital of a
company or companies (having obtained any necessary consent under this agreement
to do so), until the first testing date which falls more than 12 months after
the relevant company or companies became or cease to be, as applicable,
Subsidiaries of the Parent, the results of such company or companies will be
deemed included with or excluded from, as applicable, those of the rest of the
BST Group for the full duration of the Relevant Period as if such company or
companies had become or had ceased to be, as applicable, a member of the BST
Group at the commencement of that Relevant Period; and

for the purpose of determining compliance with the covenants in Clauses 26.2(a)
(Interest Cover), 26.2(b) (Debt Cover) and 0 (Fixed Charge Cover) for the
Relevant Period ending 31 December 2007 the Calculations for such Compliance
Certificate shall be based on pro-forma unaudited consolidated financial
statements of the BST Group which assumes that the Realignment Completion Date
has occurred.

GENERAL UNDERTAKINGS

The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

Authorisations and compliance with laws

Authorisations

Each Obligor shall (and the Parent shall ensure that each member of the BST
Group will) promptly:

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

if so requested, supply certified copies to the Agents of,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

enable it to perform its obligations under the Finance Documents and the
Transaction Documents to which it is a party;

 

107



--------------------------------------------------------------------------------

ensure (subject to the Legal Reservations) the legality, validity,
enforceability or admissibility in evidence of any Finance Document or
Transaction Document to which it is a party; and

carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.

Compliance with laws

Each Obligor shall (and the Parent shall ensure that each member of the BST
Group will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.

Environmental compliance

Each Obligor shall (and the Parent shall ensure that each member of the BST
Group will):

comply with all Environmental Laws; and

obtain, maintain and ensure compliance with all requisite Environmental Permits,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

Environmental claims

Each Obligor shall (through the Parent), promptly upon becoming aware of the
same, inform the Agents in writing of any Environmental Claim against any member
of the BST Group which is current, pending or threatened where the claim, if
determined against that member of the BST Group, has or is reasonably likely to
have a Material Adverse Effect.

Taxation

Each Obligor shall (and the Parent shall ensure that each member of the BST
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

such payment is being contested in good faith;

adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Agent under Clause 25.1 (Financial statements); and

such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.

No member of the BST Group may change its residence for Tax purposes.

Restrictions on business focus

Merger

No Obligor shall (and the Parent shall ensure that no other member of the BST
Group will) enter into any amalgamation, demerger, merger, consolidation (with
the Parent’s direct or indirect Shareholders or otherwise) or corporate
reconstruction other than (i) a Permitted Transaction, (ii) as part of the
Permitted Reorganisation Transaction or (iii) with the prior written consent of
the Agents.

 

108



--------------------------------------------------------------------------------

Change of business

The Parent shall procure that no substantial change is made to the general
nature of the business of the Parent, the Obligors or the BST Group taken as a
whole from that carried on by the Target Group at the date of this Agreement.

Acquisitions

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no other member of the BST Group will):

acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them); or

incorporate a company.

Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is:

a Permitted Acquisition;

a Permitted Transaction; or

a Permitted Reorganisation Transaction.

Joint ventures

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the BST Group will):

enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

Paragraph (a) above does not apply to any acquisition (or agreement to acquire)
of any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is a Permitted
Joint Venture.

Holding Companies

Neither the Parent nor the Original Borrower shall trade, carry on any business,
own any assets or incur any liabilities except for:

the provision of administrative services (excluding treasury services) to other
members of the BST Group of a type customarily provided by a holding company to
its Subsidiaries;

ownership of shares in its Subsidiaries, intra-BST Group debit balances and
credit balances in bank accounts, cash and Cash Equivalent Investments but only
if those shares, credit balances, cash and Cash Equivalent Investments are
subject to the Transaction Security;

 

109



--------------------------------------------------------------------------------

entry into and any liabilities under the Transaction Documents to which it is a
party;

professional fees, fees to (independent) directors and administration costs in
the ordinary course of business as a holding company; or

owning assets and/or incurring liabilities pursuant to the steps contemplated by
the Permitted Reorganisation Transaction.

Dormant subsidiaries

No Obligor shall (and the Parent shall ensure no member of the BST Group will)
cause or permit any member of the BST Group which is a Dormant Subsidiary to
commence trading or cease to satisfy the criteria for a Dormant Subsidiary
unless such Dormant Subsidiary becomes an Additional Guarantor in accordance
with Clause 30.4 (Additional Guarantors).

Restrictions on dealing with assets and Security

Preservation of assets

Each Obligor shall (and the Parent shall ensure that each member of the BST
Group will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary in the conduct of its business.

Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party or Hedge Counterparty against it under the Finance
Documents rank at least pari passu with, and in the case of the Transaction
Security rank ahead of, the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

Acquisition Documents

the Original Borrower shall promptly pay all amounts payable to the Vendors
under the Acquisition Documents as and when they become due (except to the
extent that any such amounts are being contested in good faith by a member of
the BST Group and where adequate reserves are set aside for any such payment).

the Original Borrower shall (and the Parent will procure that the Original
Borrower and each relevant member of the BST Group will) take all reasonable and
practical steps to preserve and enforce its rights (or the rights of any other
member of the BST Group) and pursue any claims and remedies arising under any
Acquisition Documents.

the Original Borrower will promptly inform the Agents after the date upon which
it (acting reasonably) concludes that the Acquisition will not complete.

Negative pledge

In this Clause 27.15, “Quasi-Security” means a transaction described in
paragraph (b) below.

Except as permitted under paragraph (c) below:

No Obligor shall (and the Parent shall ensure that no other member of the BST
Group will) create or permit to subsist any Security over any of its assets.

No Obligor shall (and the Parent shall ensure that no other member of the BST
Group will):

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
BST Group;

 

110



--------------------------------------------------------------------------------

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, which is:

Permitted Security; or

a Permitted Transaction.

Disposals

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the BST Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is:

a Permitted Disposal;

a Permitted Transaction; or

a Permitted Reorganisation Transaction.

Arm’s length basis

Except as permitted by paragraph (b) below, no Obligor shall (and the Parent
shall ensure no member of the BST Group will) enter into any transaction with
any person or Affiliate except on arm’s length terms and for full market value.

The following transactions shall not be a breach of this Clause 27.7:

intra-BST Group loans permitted under Clause 27.18 (Loans or credit);

fees, costs and expenses payable under the Transaction Documents in the amounts
set out in the Transaction Documents delivered to the Agents under Clause 4.1
(Initial conditions precedent) or agreed by the Agents;

payment of fees and costs for independent directors if the amount of those fees
and costs does not exceed an aggregate limit agreed between the Agents and the
Parent in any Financial Year of the Parent;

 

111



--------------------------------------------------------------------------------

transactions between Obligors or guarantees given by Obligors in respect of the
liabilities of Obligors;

any payment made in accordance with Clause 27.20 (Dividends and share
redemption);

the issuance of shares as permitted pursuant to the terms of this Agreement; and

any Permitted Transactions.

Restrictions on movement of cash—cash out

Loans or credit

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the BST Group will) be a creditor in respect of
any Financial Indebtedness.

Paragraph (a) above does not apply to:

a Permitted Loan; or

a Permitted Transaction.

No Obligor shall (and the Parent shall ensure that no member of the BST Group
nor Narricot will) repay, prepay, redeem, make a distribution in respect of, or
otherwise allow any discharge in cash or kind of the ITG Subordinated Loan on or
before the Final Discharge Date (as defined in the Intercreditor Deed).

No Guarantees or indemnities

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the BST Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.

Paragraph (a) does not apply to a guarantee which is:

a Permitted Guarantee; or

a Permitted Transaction.

Dividends and share redemption

Except as permitted under paragraph (b) below, the Parent shall ensure that no
member of the BST Group will:

declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

repay or distribute any dividend or share premium reserve;

pay or allow any member of the BST Group to pay any management, advisory or
other fee to or to the order of any of the shareholders of the Parent or any of
their Affiliates other than a member of the BST Group; or

 

112



--------------------------------------------------------------------------------

redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so.

Paragraph (a) above does not apply to:

a Permitted Distribution.

a Permitted Transaction (other than one referred to in paragraph (c) of the
definition of that term); or

payments, dividends and distributions, including distributions in specie that
are a Permitted Reorganisation Transaction.

Second Lien Facility

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the BST Group will):

repay or prepay any principal amount (or capitalised interest) outstanding under
the Second Lien Facility;

pay any interest or any other amounts payable in connection with the Second Lien
Facility; or

purchase, redeem, defease or discharge any amount outstanding with respect to
the Second Lien Facility.

Paragraph (a) does not apply to a payment, repayment, prepayment, purchase,
redemption, defeasance or discharge which is a Permitted Payment or permitted by
the terms of the Intercreditor Deed.

Restrictions on movement of cash—cash in

Financial Indebtedness

Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the BST Group will) incur or allow to remain
outstanding any Financial Indebtedness.

Paragraph (a) above does not apply to Financial Indebtedness which is:

Permitted Financial Indebtedness; or

a Permitted Transaction.

Share capital

No Obligor shall (and the Parent shall ensure no member of the BST Group will)
issue any shares except pursuant to:

a Permitted Share Issue; or

a Permitted Transaction.

 

113



--------------------------------------------------------------------------------

Miscellaneous

Insurance

Each Obligor shall (and the Parent shall ensure that each member of the BST
Group will) maintain insurances on and in relation to its business and assets
against those risks and to the extent as is usual for companies carrying on the
same or substantially similar business.

All insurances must be with reputable independent insurance companies or
underwriters.

Pensions

The Parent shall ensure that all pension schemes operated by or maintained for
the benefit of members of the BST Group and/or any of its employees are funded
to the extent required by law and in compliance with applicable laws and that no
action or omission is taken by any member of the BST Group in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect.

The Parent shall deliver to the Agents at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the Parent), actuarial reports in relation to all pension schemes mentioned in
(a) above.

The Parent shall promptly notify the Agents of any material change in the rate
of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).

Access

Each Obligor shall, and the Parent shall ensure that each member of the BST
Group will, (not more than once in every Financial Year unless the relevant
Agent reasonably suspects a Default is continuing) permit the relevant Agent
and/or the Security Agent and/or accountants or other professional advisers and
contractors of the relevant Agent or Security Agent free access at all
reasonable times and on reasonable notice at the risk and cost of the Obligor or
the Parent to (a) the premises, assets, books, accounts and records of each
member of the BST Group and (b) meet and discuss matters with Senior Management.

Intellectual Property

Each Obligor shall (and the Parent shall procure that each BST Group member
will):

preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant BST Group member;

use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the BST Group to use such
property; and

 

114



--------------------------------------------------------------------------------

not discontinue the use of the Intellectual Property,

where failure to do so is reasonably likely to have a Material Adverse Effect.

Amendments

No Obligor (including the Parent) shall (and the Parent shall ensure that no
member of the BST Group will) amend, vary, novate, supplement, supersede, waive
or terminate any material term of a Transaction Document or any other document
delivered to the Agents pursuant to Clauses 4.1 (Initial conditions precedent)
or Clause 30 (Changes to the Obligors) or enter into any agreement with any
shareholders of the Parent (other than as set out in the Subscription
Agreements) or any of their Affiliates which is not a member of the BST Group
except in writing:

in accordance with the provisions of Clause 40 (Amendments and Waivers) or of
the Intercreditor Deed; or

prior to or on the Closing Date, with the prior written consent of the Original
Lenders; or

after the Closing Date, in a way which could not be reasonably expected
materially and adversely to affect the interests of the Lenders.

The Parent shall promptly supply to the Agents a copy of any document relating
to any of the matters referred to in paragraphs (a) to (c) above.

BST Group bank accounts

The Parent shall ensure that any Holding Account and Mandatory Prepayment
Account and all other bank accounts of the BST Group (each such other bank
account being a “Bank Account”) shall be opened and maintained with a Finance
Party or an Affiliate of a Finance Party or a designated financial institution
approved by the Agents (such consent not to be unreasonably withheld) and are
subject to valid Security under the Transaction Security Documents (including
Control Agreements) provided that a Bank Account shall not be required to be
maintained with a Finance Party or an Affiliate of a Finance Party or a
designated financial institution approved by the Agents and a Control Agreement
shall not be required where: (i) the average daily balance in such respective
Bank Account does not exceed Euro 500,000 (or its equivalent) in any 6-month
period and (ii) the aggregate amount in all such Bank Accounts does not exceed
at any time Euro 1,000,000 (or its equivalent).

Treasury Transactions

No Obligor shall (and the Parent will procure that no members of the BST Group
will) enter into any Treasury Transaction, other than:

the hedging transactions contemplated by the Hedging Letter and documented by
the Hedging Agreements;

spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

any Treasury Transaction entered into for the hedging of actual or projected
real exposures arising in the ordinary course of trading activities of a member
of the BST Group and not for speculative purposes.

 

115



--------------------------------------------------------------------------------

The Parent shall ensure that all currency and interest rate hedging arrangements
contemplated by the Hedging Letter are implemented in accordance with the terms
of the Hedging Letter and that such arrangements are not terminated, varied or
cancelled without the consent of the Priority Agent (acting on the instructions
of the Majority Lenders), save (in the case of arrangements documented by the
Hedging Agreements) as permitted by the Intercreditor Deed.

Further assurance

Subject to the Security Principles, each Obligor shall (and the Parent shall
procure that each member of the BST Group will) promptly do all such acts or
execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Security Agent may reasonably specify
(and in such form as the Security Agent may reasonably require in favour of the
Security Agent or its nominee(s)):

to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;

to confer on the Security Agent or confer on the Finance Parties Security over
any property and assets of that Obligor located in any jurisdiction equivalent
or similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or

to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

Subject to the Security Principles, each Obligor shall (and the Parent shall
procure that each member of the BST Group shall) take all such action as is
available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any Security conferred or intended to be conferred on the Security Agent or
the Finance Parties by or pursuant to the Finance Documents.

Conditions subsequent

The Parent shall within 60 days of the Closing Date enter into the Hedging
Agreements in order to hedge its interest rate exposure in respect of at least
50% of the aggregate amount of the Term Facilities for a period of one year from
the date of entry into such Hedging Agreements and shall renew such Hedging
Agreements on or before their initial expiration date for a further period of
not less than one additional year.

The Parent shall procure that within 10 Business Days of the Closing Date, steps
5-9 (inclusive) as set out in the Structure Memorandum have been implemented.
The Parent shall deliver to the Agents copies of any documentation confirming
completion of such steps and a legal opinion from Jones Day, as legal advisers
to the Parent as to New York law, regarding the creation, attachment and
perfection of valid security in respect of the Parent’s shareholding in Narricot
Industries Management Corp. and its interest in Narricot Industries L.P.

 

116



--------------------------------------------------------------------------------

The Parent shall procure that all registrations which are required to be filed
with the commercial register to implement step 10 as set out in the Structure
Memorandum (the “Merger”) are filed for registration with the relevant
commercial register within 90 days of the Closing Date and the Parent shall
procure that the following documents are delivered to the Agents:

a copy of the agreement documenting the Merger;

shareholder resolutions in respect of each of the Original Borrower and the
Target approving the Merger;

a copy of the application for registration with the relevant commercial register
of each of the Original Borrower and the Target together with a receipt stamp of
the relevant commercial register evidencing the application for the registration
of the Merger;

immediately after registration of the Merger in the relevant commercial
registers, but in no event later than 150 days after the Closing Date, the
Parent shall deliver to the Security Agent certified register excerpts of the
companies participating in the Merger evidencing completion of the Merger.

The Parent shall procure that each member of the BST Group identified in
Part III of Schedule 2 (Conditions Precedent) carries out any action to protect,
perfect or give priority to the Transaction Security by the specified date
identified opposite the name of that member of the BST Group in Part III of
Schedule 2 (Conditions Precedent).

The Parent shall use its best efforts to ensure that, by no later than
2 February, 2007 or such later date as the Security Agent shall agree to
(provided that the Parent can evidence that it is diligently taking the steps
that are necessary to effect the requirements of this Clause 27.32(d)) each of
its Subsidiaries that owns inventory held in the custody of customers in Mexico
grant to the Security Agent Security therein, naming the customer in each case a
depository, and making such filings and taking such other actions as may be
deemed reasonably necessary by counsel to the Agents.

In the event that the thresholds specified in Clause 27.29 (BST Group Bank
Accounts) are exceeded at the Closing Date, the Parent shall use its best
efforts to ensure that each member of the BST Group that is required to enter
into a Control Agreement pursuant to Clause 27.29 (BST Group Bank Accounts)
executes such an agreement by no later than 2 February, 2007 or such later date
as the Security Agent shall agree to.

The Parent shall within 10 Business Days of the Closing Date, deliver a letter
to the Agents specifying the Holding Account and the Mandatory Prepayment
Account including details of each account name, account number and the name and
address of the bank where each account is held.

The Parent shall procure that within 10 Business Days of the Closing Date each
of Rosaria GmbH & Co. KG (registered with the local court of Düsseldorf under
HRA 13960) and Rosata GmbH & Co. KG (registered with the local court of
Düsseldorf under HRA 14567) accede as Additional Guarantor to this Agreement.

The Parent shall procure that not later than 15 Business Days after the Closing
Date both Rosata GmbH & Co KG (registered with the local court of Düsseldorf
under HRA 14567) and Rosaria GmbH & Co KG registered with the local court of
Düsseldorf under HRA 13960) have either:

arranged for an assignment of all existing land charges (Grundschulden)
currently registered on their respective properties by the relevant current
holders to the Security Agent in proper form for registration in the relevant
register (in grundbuchmäßiger Form) and, in relation to any land charge with
certificate (Briefgrundschuld) for the handover of the certificates to the
Security Agent (Übergabe der Grundschuldbriefe); or

 

117



--------------------------------------------------------------------------------

granted new land charges to the Security Agent over their respective properties
in the same total aggregate amount as are currently registered for other
beneficiaries, subject to the provisions of para. (i) below.

If in the reasonable opinion of the Security Agent, the value of the properties
owned by each of Rosata GmbH & Co KG and Rosaria GmbH & Co KG is significantly
higher than the total aggregate amount of the land charges provided as security
under para. (h) above, the Parent shall, without undue delay (unverzüglich)
arrange for additional land charges to be registered on the relevant property in
the amount of the difference between the value and the security already granted
in accordance with para. (h) above.

The Parent undertakes to deliver to the Agents a copy of any such applications
together with a receipt stamp of the relevant land register evidencing the
application for the registration of these land charges have been filed or, in
case of an assignment, the delivery of the necessary documentation to the
Security Agent.

The Parent shall procure that not later than 3 Business Days after the Closing
Date BST Safety Textiles GmbH shall have arranged for an assignment of all
existing land charges (Grundschulden) currently registered on its properties by
the relevant current holders to the Security Agent in proper form for
registration in the relevant register (in grundbuchmäßiger Form) and, in
relation to any land charge with certificate (Briefgrundschuld) for the handover
of the certificates to the Security Agent (Übergabe der Grundschuldbriefe). The
Parent undertakes to deliver to the Security Agent copies of the necessary
documentation and a legal opinion from Jones Day, as legal advisers to the
Parent as to German law, regarding such assignment (such opinion may be included
in the opinion to be rendered in relation to Rosata GmbH & Co. KG and Rosaria
GmbH & Co. KG to be delivered upon their accession to this Agreement as
Additional Guarantors).

The Parent shall procure that the following Polish law governed security
documents (together the “Polish Security Agreements”) are entered into within
three Business Days of the Closing Date:

a registered and financial pledge entered into by BST Breitgewebe International
GmbH over 99.71% of its shares in BST Safety Textiles Sp. z o. o.;

a registered and financial pledge entered into by BST Safety Textiles Holding
GmbH over 0.29% of its shares in BST Safety Textiles Sp. z o. o.; and

a registered pledge of assets and rights entered into by BST Safety Textiles Sp.
z o. o together with an obligation to submission to enforcement in scope of
delivery of assets and a submission to enforcement up to a certain amount,

the Parent shall further procure that all necessary filing applications and
notifications in respect of the Polish Security Agreements are made within 3
Business Days of the date of the relevant Polish Security Agreement. Further,
the Parent shall procure that Soltysinski Kawecki & Szlezak as legal advisers to
the Parent deliver a legal opinion in respect of the Polish Security Agreements.

 

118



--------------------------------------------------------------------------------

The Parent shall procure that not later than 5 Business Days after the Closing
Date, an updated Structure Memorandum is delivered to the Agents.

Limitations of Undertakings

Notwithstanding Clause 27 (General Undertakings) above, the provisions of
Clauses 27.6 (Merger), Clause 27.7 (Change of Business), Clause 27.8
(Acquisitions), Clause 27.9 (Joint Ventures), Clause 27.18 (Loans or credit)
through Clause 27.20 (Dividends and share redemption) and Clause 27.23 (Share
Capital) (the “Relevant Restrictive Convents”) shall not apply to any member of
the BST Group whose Relevant Jurisdiction is Germany (together the “German
Group”).

The Parent shall give the Agents no less than ten (10) Business Days’ prior
written notice of the intention of it or any other member of the German Group to
carry out any of the acts or take any of the steps referred to in the Relevant
Restrictive Covenants.

The Agents shall be entitled within ten (10) Business Days of receipt of the
Parent notice under paragraph (b) above to request the relevant member of the
German Group to supply to the Agents in sufficient copies for the Lenders any
relevant information in connection with the proposed action or steps referred to
in such notice.

The Agents shall notify the Parent within ten (10) Business Days of receipt of
the Parent notice under paragraph (b) above or if additional information has
been requested by the Agents within the prescribed time, within ten
(10) Business Days of receipt of such information, whether the proposed action
or steps under paragraph (a) above is or is, in the reasonable opinion of the
Priority Agent, acting on the instructions of the Majority Lenders, likely to
have a Material Adverse Effect.

If the proposed action or step under paragraph (a) above is so considered by the
Priority Agent to have a Material Adverse Effect and the relevant member of the
German Group nevertheless takes such action or steps under paragraph (a) above,
the Agent shall be entitled to make (and, if so instructed by the Majority
Lenders shall make) the declaration, request and/or instruction set out in
Clause 28.20 (Acceleration).

Separateness

Except to the extent otherwise permitted by the Finance Documents each Obligor
shall (and the Parent shall procure that each member of the BST Group will):

maintain books and records separate from any person that is not a member of the
BST Group;

maintain its bank accounts separate from any person that is not a member of the
BST Group;

not commingle its assets with those of any person that is not a member of the
BST Group and hold all of its assets in its own name provided, however, that it
is acknowledged and agreed that nothing in this clause (c) shall prohibit
(i) employees of ITG or any of its Subsidiaries, on the one hand, and employees
of any member of the BST Group, on the other hand, from sharing corporate office
space located in Greensboro, North Carolina, so long as the costs associated
with the occupation of such space are allocated between ITG and its
Subsidiaries, on the one hand, and the BST Group, on the other hand, based upon
a reasonable allocation method, (ii) the procurement by ITG of software,
software licenses and related intellectual property to be made

 

119



--------------------------------------------------------------------------------

available to any member of the BST Group, so long as such property is generally
being purchased or arranged for ITG, its Subsidiaries and the members of the BST
Group as a whole and each such member of the BST Group reimburses ITG for the
actual costs of such intellectual property based upon a reasonable allocation
method, or (iii) the storage or use of assets with those of any member of the
ITG Group so long as such assets are clearly and conspicuously marked or readily
identifiable;

conduct its own business in its own name; provided, however, that it is
acknowledged and agreed that any member of the BST Group may change its legal
name to include the words “ITG Automotive Safety” so long as (i) such member
uses stationery, purchase orders, invoices, and cheques indicating that it is a
distinct legal entity within the ITG group of companies and (ii) in connection
with such name change, such member delivers a notice to its material vendors
announcing such name change;

maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other person or entity and shall not have
its assets listed on the financial statement of any member of the ITG Group;
provided, however, that the assets of any member of the BST Group may be
included in the consolidated financial statement of ITG provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the relevant member of the BST Group from the
ITG Group and to indicate that the relevant member of the BST Group assets and
credit of such member of the BST Group are not available to satisfy the debts
and other obligations of members of the ITG Group and (ii) such assets shall
also be listed on the BST Group’s own separate balance sheet;

other than strictly in accordance with the terms of the Tax Sharing Agreement,
file its tax returns separate from those of any other entity and not to file a
consolidated federal income tax return with any other corporation;

pay its own liabilities and expenses only out of its own funds, and issue
invoices and purchase orders in its own name, in each case consistent with past
practice; provided, however, that ITG may purchase for or arrange to be made
available to any member of the BST Group insurance, employee benefits, tax,
legal, accounting and similar services and intangible goods so long as such
intangible goods or services are generally being purchased or arranged for ITG,
its Subsidiaries and the members of the BST Group as a whole and each such
member of the BST Group reimburses ITG for the actual costs of such intangible
goods and services based upon a reasonable allocation method;

observe all corporate and other organisational formalities;

pay the salaries of its own employees from its own funds;

maintain a sufficient number of employees in light of its contemplated business
operations;

not guarantee or become obligated for the debts of any member of the ITG Group;

not hold out its credit as being available to satisfy the obligations of any
member of the ITG Group;

not acquire the obligations or securities of any member of the ITG Group;

not make loans to any member of the ITG Group, or buy or hold evidence of
indebtedness issued by any member of the ITG Group;

 

120



--------------------------------------------------------------------------------

use stationery, purchase orders, invoices, and cheques bearing its own name;
provided, however, that it is acknowledged and agreed that any member of the BST
Group may change its legal name to include the words “ITG Automotive Safety”, so
long as (i) such stationery, purchase orders, invoices, and cheques indicate
that such member is a distinct legal entity within the ITG group of companies
and (ii) in connection with such name change, such member delivers a notice to
its material vendors announcing such name change;

not pledge its assets for the benefit of any member of the ITG Group;

not identify itself as a division of any member of the ITG Group; and

provided, however, that the foregoing shall not apply to nor restrict (i) the
Permitted Reorganisation Transaction, (ii) a lease agreement between ITG, as
lessor, and ITG Automotive Safety Textiles, LLC, as lessee, with respect to the
real property located at 740 Old Cheraw Highway in Cordova, Richmond County,
North Carolina, (iii) any transaction or service that may be performed by ITG or
any of its Subsidiaries for any member of the BST Group or that may be performed
by any member of the BST Group for ITG or any of its Subsidiaries pursuant to
the terms of the Management Advisory Services and Consulting Agreement dated as
of 19 January 2007, among the Parent, BST Safety Textiles Acquisition GmbH, ITG
Automotive Safety Textiles, LLC and ITG, (iv) the purchase by any BST Group
Member of flat fabric from ITG or any of its Subsidiaries at the then current
European market price for such fabric, or (v) any other matter that has been
consented to by the Agents.

Independent Director

The Board of Directors of each U.S. Member of the BST Group shall at all times
have one member who is an Independent Director. Each U.S. Member of the BST
Group shall not take any vote requiring the consent of the Independent Director
unless there is one Independent Director then serving. The Independent
Director’s power and authority shall be limited to his/her rights to vote on the
matters relating to any amendment to the relevant member of the BST Group’s
organisational documents and commencement of a voluntary bankruptcy case,
consent to the commencement of entry of an order for relief in an involuntary
bankruptcy case, or the insolvency, winding-up or liquidation of such U.S.
Member of the BST Group. An Independent Director may not be removed unless his
or her successor has been elected and has taken office. In the event of the
death, incapacity or resignation of an Independent Director, the Board of
Directors shall appoint a replacement Independent Director as soon as
practicable.

Non-Reliance

The Parent shall procure that documentation evidencing any future Financial
Indebtedness of ITG includes a representation from the lenders extending such
Financial Indebtedness that such lenders in extending credit to the ITG Group
shall not rely on any present or future claim on the assets of the BST Group and
a covenant that such lenders shall not take any action that is inconsistent with
such non-reliance.

Realignment

With effect from the date that the Agents give notice to the Lenders and the
Parent that the documents and evidence referred to in Schedule 13 (Steps 5 to 8)
have been delivered to them, the Finance Parties consent to the implementation
of Steps 5 to 8.

 

121



--------------------------------------------------------------------------------

With effect from the date that the Agents give notice to the Lenders and the
Parent that the documents and evidence referred to in Schedule 14 (Step 9) have
been delivered to them, the Finance Parties consent to the implementation of
Step 9.

With effect from the date that the Agents give notice to the Lenders and the
Parent that the documents and evidence referred to in Schedule 15 (Steps 10 to
14) have been delivered to them, the Finance Parties consent to the
implementation of Steps 10 to 14.

The Obligors undertake to the Finance Parties to only enter into documentation
implementing Steps 5 to 14 which is in substantially the same form (minor and
technical amendments which are not prejudicial to the Finance Parties excepted)
as the documentation delivered to the Agents pursuant to paragraphs (a) to
(c) above.

No Obligor may permit any document delivered by on or behalf of them to the
Agents pursuant to paragraphs (a) to (c) above to be amended, waived or
supplemented without the consent of the Majority Lenders, except that the
consent of the Majority Lenders will not be required for technical or minor
amendments which would not be prejudicial to the interests of the Finance
Parties.

The Agents shall notify the Parent and the Lenders promptly upon satisfactory
receipt of the documents and evidence pursuant to paragraphs (a) and (c) above
respectively.

The Parent shall procure that promptly following the Realignment Completion Date
(i) the following filings necessary to implement Steps 10, 13 and 14 are made
with the relevant German commercial registers (Handelsregister), (ii) that
certified (beglaubigte) copies of the respective filing documentation are
provided to the Agents, and (iii) that copies of the commercial register
excerpts (Handelsregisterauszüge) certified by the relevant commercial register
(Handelsregister) and evidencing registration of the following filings with the
relevant commercial register (Handelsregister) are provided to the Agents. The
filings referred to above are filings in connection with:

 

  (A) the transfer of the operating assets of Automotive Safety Components
International GmbH & Co. KG to BST Safety Textiles GmbH by way of “spin-off”
(Ausgliederung);

 

  (B) the increase of the registered share capital (Stammkapital) of BST Safety
Textiles GmbH representing 0.1 % of the share capital of BST Safety Textiles
GmbH and subscription of such newly issued share by Automotive Safety Components
International GmbH & Co. KG;

 

  (C) the increase of the registered share capital (Stammkapital) of the
Original Borrower by contributing the shares in Automotive Safety Components
International Verwaltungs GmbH and partnership interests in Automotive Safety
Components International GmbH & Co. KG to the Original Borrower and subscription
of the newly issued share in the Original Borrower by the Parent;

 

  (D) the merger of Automotive Safety Components International Verwaltungs GmbH
into the Original Borrower; and

 

  (E) termination of Automotive Safety Components International GmbH & Co. KG.

 

122



--------------------------------------------------------------------------------

The Parent shall procure that:

the assets and undertaking of any Obligor that are located in Poland become
subject to Transaction Security as soon as practicable and in any event within
60 days of the Effective Date;

each of its Subsidiaries constituted under the laws of Mexico or the Czech
Republic become Guarantors as soon as practicable and in any event within 60
days of the Effective Date;

each of its Subsidiaries constituted under the laws of Romania become
Guarantors, and any assets of an Obligor located in Romania (including the
shares of ITG Automotive Safety Romania S.R.L. owned by ITG Automotive Safety UK
Limited) become subject to Transaction Security as soon as practicable and in
any event within 15 Business Days of the Effective Date;

ASCI Holdings Europe, Inc. gives Transaction Security in favour of the Security
Agent over its Stock in ITG Automotive Safety Czech s.r.o. in form and substance
satisfactory to the Security Agent as soon as practicable and in any event
within 30 days of the Effective Date; and

 

  (v) any ASCI Guarantor that owes Financial Indebtedness to ITG that is not
party to the ASCI Subordination Deed accedes to it upon acceding to this
Agreement.

The Parent represents and warrants to each Finance Party that:

the documents delivered to the Agents in respect of the implementation of Steps
5 to 14 in respect of Schedules 13 (Steps 5 to 8), 14 (Step 9) and 15 (Steps 10
to 14) comprise drafts of all the documents implementing those Steps and are
true, accurate and complete copies of those drafts. The representation and
warranty in this subparagraph is given on each date that the Agents give notice
under paragraphs (a) to (c) above;

the documents and evidence delivered to the Agents in respect of paragraph 3 of
Schedule 2 (Conditions Precedent) of the Amendment Agreement comprise all of the
material credit documents (including any amendments to them) to which ASCI or
any Subsidiary of ASCI may be party and are true, accurate and complete copies
of those credit documents;

all present and future liabilities (both actual and contingent and including any
liability to any other borrower or guarantor by way of contribution or
indemnity) of, and any Security or guarantee given by, ASCI or any Subsidiary of
ASCI under or in connection with the credit documents referred to in
subparagraph (ii) above have been fully and irrevocably discharged; and

each of ASCI and its Subsidiaries has complied in all respects with Sections 151
to 158 of the United Kingdom Companies Act 1985 and any equivalent legislation
in other jurisdictions including in relation to the execution of the Transaction
Security Documents and payment of amounts due under this Agreement, if
applicable.

The representations and warranties made in subparagraphs (ii) and (iii) are
given on the date that the Agents give notice under paragraph (b) above and the
representation and warranty made in subparagraph (iv) is made on each date on
which ASCI and/or any of its Subsidiaries accedes as an Obligor.

 

123



--------------------------------------------------------------------------------

If the sale of the real estate registered with the land register (Grundbuch) of
Bavenstedt, Germany, of the local court (Amtsgericht) of Hildesheim, Germany,
sheet (Blatt) no. 617 (the “German Real Estate”), has not been notarised until
31 May 2008, the Parent shall procure that the owner of the German Real Estate
(i.e. either Automotive Safety Components International GmbH & Co. KG or BST
Safety Textiles GmbH):

(A) declares (in form and substance satisfactory to the Security Agent) in
notarial form the creation of a land charge to the Security Agent in the amount
of EUR 2,700,000 (in words: Euro two million seven hundred thousand) (the
“Notarial Declaration”) until 13 June 2008, (B) within two (2) Business Days
following the execution of the Notarial Declaration files with the relevant land
register the Notarial Declaration, (C) uses its best efforts that the land
charge is registered with the relevant land register, and (D) upon registration
of the land charge with the relevant land register (even, for the avoidance of
doubt, if the land charge will by the time of its registration not rank first in
division III. of the relevant land register), provides the Security Agent with a
certified land register excerpt (beglaubigter Grundbuchauszug); and

in order to effect that the land charge will rank first in division III. of the
relevant land register, (A) at the latest, together with the filing of the
Notarial Declaration, files with the relevant land register the notarial
declaration of Deutsche Bank Aktiengesellschaft, Hannover branch, dated
28 November 2003 regarding the deletion of land charges (Löschungsbewilligungen
für Grundschulden) in the amount of DEM 3,000,000 each (in words: Deutsche Mark
three million) created in favour of Deutsche Bank AG, Hannover branch and
encumbering the German Real Estate; (B) uses its best efforts that such old land
charges are deleted in the relevant land register, and (C) upon deletion of such
old land charges, provides the Security Agent with a certified land register
excerpt (beglaubigter Grundbuchauszug) evidencing that such old land charges
have been deleted and thus the new land charge created pursuant to the Notarial
Declaration ranks first in division III. of the relevant land register.

If the Lenders have granted their consent (the “Realignment Consent”) to the
implementation of each Step, each of the Parent, the Original Borrower, BST
Safety Textiles GmbH, BST Breitgewebe International GmbH, BST Breitgewebe
Verwaltungs GmbH and Automotive Safety Components International GmbH & Co. KG
undertakes to execute within four Business Days of the Realignment Consent:

a German law governed confirmation agreement in the appropriate legal form
between Parent, Original Borrower, BST Safety Textiles GmbH, BST Breitgewebe
International GmbH, BST Breitgewebe Verwaltungs GmbH and Automotive Safety
Components International GmbH & Co. KG and the Security Agent relating to the
share pledge and confirmation and amendment agreement relating to notarial
security documents notarized on or about the date of the Amendment Agreement in
Frankfurt am Main, Germany, between Parent, Original Borrower, BST Safety
Textiles GmbH, BST Breitgewebe International GmbH, BST Breitgewebe Verwaltungs
GmbH and Automotive Safety Components International GmbH & Co. KG and the
Security Agent (the “Share Pledge and Confirmation and Amendment Agreement”);

 

124



--------------------------------------------------------------------------------

a German law governed non-notarial confirmation agreement between Original
Borrower, BST Safety Textiles GmbH, BST Breitgewebe International GmbH,
Automotive Safety Components International GmbH & Co. KG and the Security Agent
relating to:

a confirmation and amendment agreement relating to non-notarial security
agreements dated on or about the date of the Amendment Agreement between
Original Borrower, BST Safety Textiles GmbH, BST Breitgewebe International GmbH
and the Security Agent;

an account pledge agreement dated on or about the date of the Amendment
Agreement between Automotive Safety Components International GmbH & Co. KG and
the Security Agent;

a security assignment of accounts receivables dated on or about the date of the
Amendment Agreement between Automotive Safety Components International GmbH &
Co. KG and the Security Agent;

an assignment of intellectual property rights by way of security
(Sicherungsabtretung gewerblicher Schutzrechte) dated on or about the date of
the Amendment Agreement between Automotive Safety Components International
GmbH & Co. KG and the Security Agent;

a security transfer agreement dated on or about the date of the Amendment
Agreement between Automotive Safety Components International GmbH & Co. KG and
the Security Agent, (the agreements listed under (A) to (E) above, together with
the Share Pledge and Confirmation and Amendment Agreement the “New German
Security Agreements”),

both confirmation agreements confirming that Lenders have granted the
Realignment Consent and that, due thereto, the conditions precedents
(aufschiebende Bedingungen) contained in the New German Security Agreements have
been met and, as a result, the declarations made by the parties to the New
German Security Agreements are fully effective as of the date of their
execution. Clause 28.3(b) (Other Obligations) does not apply to any failure to
comply with the provisions of this undertaking.

 

  (l) The Parent shall:

procure that an Obligor enters into a supply agreement with Safety Components
Fabric Textile International on arm’s length terms and deliver a copy of it to
the Agents within 30 days of the Effective Date;

(A) use its best efforts to ensure that a member of the BST Group is or becomes
a party to any global framework or similar agreements with the TRW group, the
Autoliv group or any customers whose custom accounts for 5.0% or more of the BST
Group’s sales (as shown in the pro forma and/or annual accounts of the BST
Group, assuming that the Realignment has occurred); and (B) notify the Agents of
the execution of such agreements within 30 days of the same;

within 30 days of the Realignment Completion Date, provide to the Lenders (and
the financial adviser to the Lenders) all such financial information as the
Lenders may reasonably require in order to verify the representations in Clause
24.12 (No misleading information) given on the Effective Date in respect of the
Realignment Information Package;

 

125



--------------------------------------------------------------------------------

(iv)    (A)    exercise its rights under or in connection with (I) the exchange
agreement (the “Exchange Agreement”) dated on or about the date of the Amendment
Agreement between the Parent and ITG in connection with the transfer of ASCI,
(II) the Transaction Security in respect of the Exchange Agreement, and (III)
ensure that any payment, indemnity, guarantee or similar obligations (other than
a settlement amount payment pursuant to paragraph 5 of Schedule 1 to the
Exchange Agreement) of the Parent to ITG under or arising out of the Exchange
Agreement are subordinated on terms satisfactory to the Majority Lenders; and   
(B)    use best efforts to cause that ITG complies with its obligations under
the Exchange Agreement and any acknowledgement or similar document in connection
with the Transaction Security referred to above,    in a proper and prompt
manner consistent with its obligations under the Finance Documents and as
reasonably directed by the Security Agent under the Transaction Security (and
acknowledgements or similar documents) referred to above; (v)    procure that:
   (A)    a copy of any fair valuation report that may be required by the
applicable commercial registry in Germany in connection with Steps 4 and 13, if
any, is delivered to the Agents promptly following the day it is filed with such
commercial registry;    (B)    the global property insurance policy number
required in connection with the Transaction Security given by ITG Automotive
Safety UK Ltd is provided to the Security Agent as soon as practicable and in
any event within 30 days of the Effective Date;    (C)    the FEIN registration
for NewCo Narricot is made as soon as practicable and in any event within 10
days of the Effective Date, and a copy of the notification of registration is
provided to the Agents promptly following the day of registration;    (D)    a
legal opinion from legal counsel to the Parent in form and substance
satisfactory to the Security Agent is provided to the Security Agent in respect
of Safety Components Fabric Textile International’s and ITG’s entry into the
ASCI Subordination Deed; and    (E)    copies of executed counterparts of each
lease assignment and assumption to be between, among others, Narricot and ITG
Automotive Safety Textles LLC in respect of the Broad Street in Murfreesbora
North Carolina and Jaymour Road in Southampton Pennsylvania properties
respectively are delivered to the Agents as soon as practicable and in any event
within 30 days of the Effective Date.

 

126



--------------------------------------------------------------------------------

EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 28 is an Event of Default.

Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

its failure to pay is caused by administrative or technical error and payment is
made within three Business Days of its due date; or

its failure to pay is caused by a Disruption Event and payment is made within
five Business Days of its due date.

Financial covenants and other obligations

Any requirement of Clause 26 (Financial covenants) is not satisfied.

An Obligor does not comply with any provision of any Transaction Security
Document.

The Realignment Completion Date does not occur on or before 18 April 2008.

An Obligor does not comply with Clause 27.37(d).

New senior management is not appointed to Narricot (or its successor entities
including NewCo Narricot LLC) within 180 days of the Effective Date.

ITG does not comply with its payment and/or other material obligations under the
Exchange Agreement (as defined in Clause 27.37(l)(iv)(A) (Realignment).

The Chinese airbag business (as more particularly described in the Realignment
Information Package) is not carried out within the BST Group except for any
commission finishing services (limited to laminating, cutting, assembly,
scouring, coating and inspection services) carried out on arm’s length terms by
Jiaxing Burlington Textile Company Limited.

Other obligations

An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 28.1 (Non-payment) and Clause 28.2(a) to
(f) (Financial covenants and other obligations)).

No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 15 Business Days of the Agent
giving notice to the Parent or relevant Obligor or the Parent or an Obligor
becoming aware of the failure to comply.

Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made unless the circumstances
giving rise to such representation or statement being incorrect or misleading
are capable of remedy and are so remedied within 15 Business Days of the
relevant Agent giving notice to the Parent or relevant Obligor or the Parent or
an Obligor becoming aware of the failure to comply.

 

127



--------------------------------------------------------------------------------

Cross default

Any Financial Indebtedness of any Material Company is not paid when due nor
within any originally applicable grace period.

Any Financial Indebtedness of any Material Company is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

Any commitment for any Financial Indebtedness of any Material Company is
cancelled or suspended by a creditor of any Material Company as a result of an
event of default (however described).

Any creditor of any Material Company becomes entitled to declare any Financial
Indebtedness of any Material Company due and payable prior to its specified
maturity as a result of an event of default (however described).

No Event of Default will occur under this Clause 28.5 if the Financial
Indebtedness is due to another member of the BST Group or if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than EUR 5,000,000 (or its
equivalent).

Insolvency

Any Material Company (other than a German Obligor) is unable or admits inability
to pay its debts as they fall due or is deemed to or declared to be unable to
pay its debts under applicable law, suspends or threatens to suspend making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness.

The value of the assets of any Material Company (other than a German Obligor) is
less than its liabilities (taking into account contingent and prospective
liabilities).

A moratorium is declared in respect of any indebtedness of any Material Company
(other than a German Obligor). If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.

Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) (including concurso mercantil and quiebra
under Mexican law) of any of any Material Company (other than a German Obligor)
other than a solvent liquidation or reorganisation of the Parent or any member
of the BST Group which is not an Obligor;

a composition, compromise, assignment or arrangement with any Material Company
(other than a German Obligor);

 

128



--------------------------------------------------------------------------------

the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the BST Group which is not an Obligor), receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Material Company (other than a German Obligor) or any of its assets; or

enforcement of any Security over any assets of any Material Company,

or any analogous procedure or step is taken in any jurisdiction.

Paragraph (a) shall not apply to:

any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 21 days of commencement or, if earlier, the date on
which it is advertised; or

any step or procedure contemplated by paragraph (b) of the definition of
Permitted Transaction.

German Insolvency

A German Obligor or any German member of the BST Group (i) becomes insolvent
(ii) a German Obligor or any German member of the BST Group’s insolvency is
imminent or (iii) a German Obligor or any German member of the BST Group is
over-indebted, respectively, each in accordance with sections 17, 18 or 19 of
the German Insolvency Code (Insolvenzordnung), or (iv) an application for the
opening of insolvency proceedings over a German Obligor’s or any German member
of the BST Group’s assets has been made or (v) similar proceedings in any other
jurisdiction have been opened unless any application for the opening of
insolvency proceedings or similar proceedings is frivolous or vexatious
(rechtsmißbräuchlich oder offensichtlich unbegründet) and is discharged or
dismissed within 14 days of its submission to the court or any event analogous
to those detailed in Clause 28.6 (Insolvency) or Clause 28.7 (Insolvency
Proceedings) occurs in respect of a German Obligor.

Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of any member
of the BST Group having an aggregate value of EUR 5,000,000 (or its equivalent)
and is not discharged within 21 days.

Unlawfulness and invalidity

It is or becomes unlawful for an Obligor or, in the case of the Intercreditor
Deed, any member of the BST Group that is party to the Intercreditor Deed to
perform any of its material obligations under the Finance Documents or any
Transaction Security created or expressed to be created or evidenced by the
Transaction Security Documents ceases to be effective or any subordination
created under the Intercreditor Deed is or becomes unlawful.

Subject to the Legal Reservations any obligation or obligations of any Obligor
under any Finance Documents or any member of the BST Group under the
Intercreditor Deed are not or cease to be legal, valid, binding or enforceable
and the cessation individually or cumulatively materially and adversely affects
the interests of the Lenders under the Finance Documents.

Any Finance Document ceases to be in full force and effect or any Transaction
Security or any subordination created under the Intercreditor Deed ceases to be
legal, valid,

 

129



--------------------------------------------------------------------------------

binding, enforceable or effective or is alleged by a party to it (other than a
Finance Party) to be ineffective and such cessation materially and adversely
affects the interests of the Lenders under the Finance Documents.

Intercreditor Deed

Any member of the BST Group that is party to the Intercreditor Deed fails to
comply with the provisions of, or does not perform its obligations under, the
Intercreditor Deed and, if the non-compliance is capable of remedy, it is not
remedied within 15 days of the earlier of the relevant Agent giving notice to
that party or that party becoming aware of the non-compliance.

Cessation of business

Any Material Company suspends or ceases to carry on (or threatens to suspend or
cease to carry on) all or a material part of its business save as contemplated
pursuant to the Permitted Reorganisation Transaction.

Change of ownership

After the Closing Date, an Obligor (other than the Parent) ceases to be a
wholly-owned Subsidiary of the Parent; or

An Obligor ceases to own at least the same percentage of shares in a Material
Company as on the Closing Date,

except, in either case, as a result of a disposal which is a Permitted Disposal
or a Permitted Transaction or contemplated pursuant to the Permitted
Reoganisation Transaction.

Amending articles of association

Any member of the BST Group amends, varies, supplements, supersedes, waives or
terminates its Constitutional Documents without the prior written consent of the
Majority Lenders unless such an amendment is not materially prejudicial to the
interests of the Finance Parties or relates to a change to its legal name to
include the words “ITG Automotive Safety” or words to a similar effect provided
that where an amendment relates to the appointment of an Independent Director
and his/her related voting rights the prior written consent of the Majority
Lenders shall always be required.

Audit qualification

The Auditors of the BST Group qualify the audited annual consolidated financial
statements of the Parent where the Majority Lenders determine (acting
reasonably) that such qualification is materially adverse to the interests of
the Finance Parties.

Expropriation

The authority or ability of the BST Group taken as whole to conduct its business
is limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any Governmental Authority in relation to any member of the BST Group or any of
its assets, in any such case where the Majority Lenders determine (acting
reasonably) that such qualification is materially adverse to the interests of
the Finance Parties.

Repudiation and rescission of agreements

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.

 

130



--------------------------------------------------------------------------------

Any party to the Acquisition Documents, the Subscription Agreements or the
Intercreditor Deed rescinds or purports to rescind or repudiates or purports to
repudiate any of those agreements or instruments in whole or in part, or any
obligation thereunder is not or ceases to be legal, valid binding or
enforceable, where to do so has or is, in the reasonable opinion of the Majority
Lenders, likely to have a material adverse effect on the interests of the
Lenders under the Finance Documents.

Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the BST Group or its assets which has or is
reasonably likely to have a Material Adverse Effect.

Material adverse change

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect.

Acceleration

Subject to Clause 28.21 (Clean-up Period), on and at any time after the
occurrence of an Event of Default and while the same is continuing the Priority
Agent may, and shall if so directed by:

in the case of a Priority Major Event of Default, the Majority Priority Lenders;
or

in the case of an Event of Default other than a Priority Major Event of Default,
the Majority Lenders,

by notice to the Parent:

cancel the Total Commitments at which time they shall immediately be cancelled;

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, at which time they shall become immediately due and payable;

declare that all or part of the Loans be payable on demand, at which time they
shall immediately become payable on demand by the relevant Agent on the
instructions of the Relevant Majority Lenders; and/or

exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

Subject to Clause 28.21 (Clean-up Period) and the terms of the Intercreditor
Deed, on and at any time after the occurrence of a Second Lien Major Event of
Default and while the same is continuing the Second Lien Agent may, and shall if
so directed by the Majority Second Lien Lenders, by notice to the Parent:

cancel the Total Second Lien Facility Commitments at which time they shall
immediately be cancelled;

 

131



--------------------------------------------------------------------------------

declare that all or part of the Second Lien Facility Loans, together with
accrued interest, and all other amounts accrued or outstanding under the Second
Lien Facility under the Finance Documents be immediately due and payable, at
which time they should become immediately due and payable;

declare that all or part of the Second Lien Facility Loans be payable on demand,
at which time they shall immediately become payable on demand by the Second Lien
Agent on the instructions of the Majority Second Lien Lenders; and/or

exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

Clean-up Period

If, during the Clean-up Period, any event or circumstance with respect to any
member of the Target Group occurs which would constitute an Event of Default
(the “Potential Event of Default”), then:

The Parent promptly after becoming aware shall notify the Agents of that fact in
writing, giving a reasonable description of the Potential Event of Default, its
causes and the remedial action in relation to it which the Parent, the Original
Borrower and/or the Target Group propose to take; and

that Potential Event of Default shall not constitute an Event of Default for the
purposes of Clause 28.20 (Acceleration) (and the Agents shall not with respect
to that Potential Event of Default be entitled to take any of the actions set
out in Clause 28.20 (Acceleration), but for the avoidance of doubt not so as to
restrict the Agent’s rights to take such action with respect to any other Event
of Default that is not a Potential Event of Default) until (assuming that the
Potential Event of Default is then continuing) the earlier of the date
immediately following the end of the Clean-up Period or (if earlier) the date
upon which a Material Adverse Effect occurs, provided that the foregoing shall
not apply to:

any Event of Default under any of Clauses 28.1 (Non-payment), 28.6 (Insolvency),
28.7 (Insolvency proceedings), 28.9 (Creditors’ process), 28.10 (Unlawfulness
and invalidity), 28.11 (Intercreditor Deed), 28.16 (Expropriation) and 28.17
(Repudiation and rescission of agreements); or

any Event of Default which has been procured or approved by the Original
Borrower or which it (or any member of the Target Group) is not using reasonable
endeavours to avoid and/or remedy.

Merger

The Finance Parties hereby agree that the Merger shall not in and of itself
constitute an Event of Default.

Injunctive relief

For the avoidance of doubt and notwithstanding any other Clause of this
Agreement, in the event of any breach of Clause 26 (Financial covenants) and/or
Clause 27 (General Undertakings), the Finance Parties shall not be entitled to
exercise or request any remedies requiring the specific performance by any
Obligor of the covenants set out therein, including, without limitation, by
means of injunctive relief (Unterlassungsanspruch).

 

132



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

CHANGES TO THE LENDERS

Assignments and transfers by the Lenders

Subject to this Clause 29, a Lender (the “Existing Lender”) may:

assign any of its rights; or

transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”); provided that the minimum amount to be
transferred in respect of any Term Facility Commitment shall be EUR 500,000 and
in respect of a Revolving Facility Commitment EUR 2,500,000 and provided that,
until completion of primary syndication of the Facilities, the Existing Lender
shall consult with the Parent with regard to the identity of the New Lender
unless (i) the assignment or transfer is to another Lender or an Affiliate of a
Lender or to any fund managed by the same management or investment adviser, or
(ii) an Event of Default has occurred and is continuing.

Conditions of assignment or transfer

An assignment or transfer will only be effective on:

receipt by the relevant Agent of written confirmation from the New Lender (in
form and substance satisfactory to the relevant Agent) that the New Lender will
assume the same obligations to the other Finance Parties and the other Secured
Parties as it would have been under if it was an Original Lender;

the New Lender entering into the documentation required for it to accede as a
party to the Intercreditor Deed;

the performance by the relevant Agent of all “know your customer” or other
checks relating to any person that it is required to carry out in relation to
such assignment to a New Lender, the completion of which the relevant Agent
shall promptly notify to the Existing Lender and the New Lender;

Subject to Clause 29.1 (Assignments and transfers by the Lenders) above, the
consent of the Parent is required to any transfer by a Lender unless the
transfer is to a Lender or a Lender’s Affiliate or any person whose investment
adviser is or shall be a Lender or an Affiliate of a Lender provided that:

no consent is required if an Event of Default is continuing;

the Parent must not unreasonably withhold or delay its consent to a transfer
(and it will be deemed to have given its consent five Business Days after the
Lender has requested it unless consent is expressly refused by the Parent within
that time); and

the Parent must not withhold consent to a transfer solely because the transfer
may result in an increase to the Mandatory Cost.

 

133



--------------------------------------------------------------------------------

A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor Deed and
if the procedure set out in Clause 29.5 (Procedure for transfer) is complied
with.

If:

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 18 (Tax gross-up
and indemnities) or Clause 19 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

With respect to any U.S. Loan, the Agents shall, solely for this purpose acting
on behalf of the relevant U.S. Borrower, maintain a register for the recordation
of the names and addresses of the Lenders and the amount of the U.S. Loan and
the Commitment relating to each Lender. The entries in such register shall be
conclusive, in the absence of manifest error, and the relevant U.S. Borrower,
the Agent and the Lenders shall treat each person whose name is recorded in such
register as the owner of the U.S. Loan for the purposes of this Agreement. Any
assignment or transfer of a U.S. Loan shall be effective only upon appropriate
entries with respect thereto being made in the register.

Nothing in this agreement will restrict the ability of a Lender to
sub-participate or sub-contract any of its rights or obligations under any
Finance Document.

Assignment or transfer fee

Unless the Agents otherwise agrees and excluding an assignment or transfer to an
Affiliate of a Lender or made in connection with primary syndication of the
Facilities, the New Lender shall, on the date upon which an assignment or
transfer takes effect, pay to the relevant Agent (for its own account) a fee of
EUR 1,500.

Limitation of responsibility of Existing Lenders

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

the financial condition of any Obligor;

the performance and observance by any Obligor or any other member of the BST
Group of its obligations under the Transaction Documents or any other documents;
or

the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document, and any
representations or warranties implied by law are excluded.

 

134



--------------------------------------------------------------------------------

Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

Nothing in any Finance Document obliges an Existing Lender to:

accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 29; or

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.

Procedure for transfer

Subject to the conditions set out in Clause 29.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The relevant Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or similar other checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

On the Transfer Date:

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the BST Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

 

135



--------------------------------------------------------------------------------

the relevant Agent, the Mandated Lead Arranger, the Security Agent, the New
Lender, the other Lenders and any relevant Ancillary Lender shall acquire the
same rights and assume the same obligations between themselves and in respect of
the Transaction Security as they would have acquired and assumed had the New
Lender been an Original Lender with the rights, and/or obligations acquired or
assumed by it as a result of the transfer and to that extent the relevant Agent,
the Mandated Lead Arranger, the Security Agent and any relevant Ancillary Lender
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

the New Lender shall become a Party as a “Lender”.

Copy of Transfer Certificate to Parent

The relevant Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Parent a copy of that Transfer
Certificate.

Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:

to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under the Finance
Documents;

with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or any Obligor;
or

to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation or at the request of any regulatory authority; or

for whose benefit that Lender charges, assigns or otherwise creates a Security
Interest (or may do so) pursuant to Clause 29.9 (Security Interests over
Lenders’ rights); and

any Finance Party may disclose to a rating agency or its professional advisers,
or (with the consent of the Original Borrower) any other person,

any information about any Obligor, the BST Group and the Finance Documents as
that Lender or other Finance Party shall consider appropriate if in relation to
paragraphs (a)(i) and (ii) above, the person to whom the information is to be
given has entered into a Confidentiality Undertaking.

Any Confidentiality Undertaking signed by a Finance Party pursuant to this
Clause 29.7 shall supersede any prior confidentiality undertaking signed by such
Finance Party for the benefit of any member of the BST Group.

 

136



--------------------------------------------------------------------------------

Affiliates of Lenders as Hedge Counterparties

An Affiliate of a Lender which becomes a Hedge Counterparty shall accede to this
Agreement and to the Intercreditor Deed by delivery to the Security Agent of a
duly completed accession undertaking in the form required under the
Intercreditor Deed.

Where this Agreement or any other Finance Document imposes an obligation on a
Hedge Counterparty and the relevant Hedge Counterparty is an Affiliate of a
Lender and is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

Security Interests over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 29, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create a Security Interest in or over (whether
by way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:

any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

except that no such charge, assignment or Security Interest shall:

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

Facility Office

A Lender or the Issuing Bank may change its Facility Office subject to Clause
29.2 (Conditions of Assignment or Transfer).

Romanian Guarantors

Each Romanian Guarantor:

agrees that in case of any assignment or transfer, including by way of novation,
of all or any part of the rights and obligations under the Finance Documents,
the Finance Parties and their successors and assignees/transferees reserve their
rights with respect to the guarantees created under the Finance Documents and
the security interests created in the Transaction Security in accordance with
Article 1134 of the Romanian Civil Code and the Title VI on the legal regime of
real movable security of Law No. 99 of 26 May 1999;

confirms and agrees that the guarantees and security interests shall be
considered in full force and effect until the irrevocable and unconditional
discharge of all obligations under the Finance Documents without being affected
by any amendments of the Finance

 

137



--------------------------------------------------------------------------------

Documents, whether by way of novation or otherwise, including any addition or
replacement of any Finance Parties and shall continue for the benefit of any
successors and assignees/transferees of the Finance Parties and the remaining
Finance Parties; and

agrees and confirms that following any transfer by novation in accordance with
Clause 29.5 (Procedure for transfer) by an Existing Lender to a New Lender of
the Existing Lender’s Commitment, rights and obligations, in relation to any
Transaction Security Document (and any Transaction Security under them)
expressed to be governed by Romanian law are preserved in accordance with
Article 1134 of the Romanian Civil Code and the Title VI on the legal regime of
real movable security of Law No. 99 of 26 May 1999 and produce full effects in
favour of the New Lender by maintaining the same rights and priority ranking as
originally created for the Existing Lender, in accordance with and as allowed by
Article 1134 et sequitor of the Romanian Civil Code and by Title VI on the legal
regime of real movable security of Law No. 99 of 26 May 1999. The guarantee of
the Romanian Guarantor under this Agreement will remain in full force and
effect.

CHANGES TO THE OBLIGORS

Assignment and transfers by Obligors

No Obligor or any other member of the BST Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

Additional Borrowers

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
25.10 (“Know your customer” checks), the Parent may request that any of its
wholly owned Subsidiaries which is not a Dormant Subsidiary becomes a Borrower.
That Subsidiary shall become a Borrower if:

all the Lenders approve the addition of that Subsidiary;

the Parent and that Subsidiary deliver to the relevant Agent a duly completed
and executed Accession Letter;

Subject to the guarantee limitations in this Agreement, the Subsidiary is (or
becomes) a Guarantor prior to becoming a Borrower;

the Parent confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower; and

the Agents have received all of the documents and other evidence listed in Part
II and, if applicable, Part III of Schedule 2 (Conditions precedent) in relation
to that Additional Borrower, each in form and substance satisfactory to the
Agent.

The Agents shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part II and, if applicable, Part III of
Schedule 2 (Conditions precedent).

 

138



--------------------------------------------------------------------------------

Resignation of a Borrower

In this Clause 30.3, Clause 30.5 (Resignation of a Guarantor) and Clause 30.7
(Resignation and release of Security on disposal), “Third Party Disposal” means
the disposal of an Obligor (other than any Original Obligor or the Target) to a
person which is not a member of the BST Group where that disposal is permitted
under Clause 27.16 (Disposals) or made with the approval of the Majority Lenders
(and the Parent has confirmed this is the case).

With the prior consent of all the Lenders, the Parent may request that a
Borrower (other than itself) ceases to be a Borrower by delivering to the
Priority Agent a Resignation Letter. In addition, if a Borrower is the subject
of a Third Party Disposal, the Parent may request that such Borrower ceases to
be a Borrower by delivering to the Agents a Resignation Letter.

The Agents shall accept a Resignation Letter and notify the Parent and the other
Finance Parties of its acceptance if:

the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents;

where the Borrower is also a Guarantor (unless its resignation has been accepted
in accordance with Clause 30.5 (Resignation of a Guarantor)), its obligations in
its capacity as Guarantor continue to be legal, valid, binding and enforceable
and in full force and effect (subject to the Legal Reservations) and the amount
guaranteed by it as a Guarantor is not decreased (the Original Borrower has
confirmed this is the case); and

the Parent has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 12.3 (Application of
mandatory prepayments).

The Agents shall further accept a Resignation Letter and notify the Parent and
the other Finance Parties of its acceptance where such Resignation Letter is
necessary to complete a Step.

Upon notification by the Agents to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until the
date on which the Third Party Disposal takes effect.

The Agents may, at the cost and expense of the Parent, require a legal opinion
from counsel to the Agents confirming the matters set out in paragraph (c)(iii)
above and the Agents shall be under no obligation to accept a Resignation Letter
until it has obtained such opinion in form and substance satisfactory to it.

 

139



--------------------------------------------------------------------------------

Additional Guarantors

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
25.11 (“Know your customer” checks), the Original Borrower may request that any
of its wholly owned Subsidiaries become a Guarantor.

the Original Borrower shall ensure that each member of the BST Group identified
in Part III of Schedule 2 (Conditions Precedent) as an Additional Obligor shall
become an Additional Guarantor and shall grant the Transaction Security
identified opposite the name of that member of the BST Group in Part III of
Schedule 2 (Conditions Precedent) on or prior to the date specified in Part III
of that Schedule.

Subject to the Security Principles, the Parent shall procure that any other
member of the BST Group which is a Material Company as soon as possible after
becoming a Material Company, shall become an Additional Guarantor and grant
Security as the Agent may require and shall accede to the Intercreditor Deed.

A member of the BST Group shall become an Additional Guarantor if:

the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Letter; and

the Agents have received all of the documents and other evidence listed in Part
II and, if applicable, Part III of Schedule 2 (Conditions Precedent) in relation
to that Additional Guarantor, each in form and substance satisfactory to the
Agent.

The Agents shall notify the Parent and the Lenders promptly upon being satisfied
that they have received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part II and, if applicable, Part III of
Schedule 2 (Conditions precedent).

Resignation of a Guarantor

The Parent may request that a Guarantor (other than any Original Obligor or the
Target) ceases to be a Guarantor by delivering to the Agents a Resignation
Letter if:

that Guarantor is being disposed of by way of a Third Party Disposal (as defined
in Clause 30.3 (Resignation of a Borrower)) and the Original Borrower has
confirmed this is the case; or

all the Lenders have consented to the resignation of that Guarantor.

The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:

the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

no payment is due from the Guarantor under Clause 23.1 (Guarantee and
indemnity);

where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 30.3 (Resignation of a Borrower); and

 

140



--------------------------------------------------------------------------------

the Original Borrower has confirmed that it shall ensure that the Disposal
Proceeds will be applied, in accordance with Clause 12.3 (Application of
mandatory prepayments).

The Agents shall further accept a Resignation Letter and notify the Parent and
the other Finance Parties of its acceptance where such Resignation Letter is
necessary to complete a Step.

The resignation of that Guarantor shall not be effective until the date of the
relevant Third Party Disposal at which time that company shall cease to be a
Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph
(e) of Clause 24.30 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

Resignation and release of security on disposal

If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal then:

where that Borrower or Guarantor created Transaction Security over any of its
assets or business in favour of the Security Agent, or Transaction Security in
favour of the Security Agent was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Agent shall, at the cost and request of the
Original Borrower, promptly release those assets, business or shares (or
equivalent) and issue certificates of non-crystallisation;

the resignation of that Borrower or Guarantor and related release of Transaction
Security referred to in paragraph (a) above shall not become effective until the
date of that disposal; and

if the disposal of that Borrower or Guarantor is not made, the Resignation
Letter of that Borrower or Guarantor and the related release of Transaction
Security referred to in paragraph (a) above shall have no effect and the
obligations of the Borrower or Guarantor and the Transaction Security created or
intended to be created by or over that Borrower or Guarantor shall continue in
full force and effect.

 

141



--------------------------------------------------------------------------------

SECTION 10

THE FINANCE PARTIES

ROLE OF THE PRIORITY AGENT, THE SECOND LIEN AGENT, THE MANDATED

LEAD ARRANGER, THE ISSUING BANK AND OTHERS

Appointment of the Priority Agent

Each of the Mandated Lead Arrangers, the Priority Lenders and the Issuing Bank
appoints the Priority Agent to act as its agent under and in connection with the
Finance Documents.

Each of the Mandated Lead Arrangers, the Priority Lenders and the Issuing Bank
authorises the Priority Agent to exercise the rights, powers, authorities and
discretions specifically given to the Priority Agent under or in connection with
the Finance Documents together with any other incidental rights, powers,
authorities and discretions.

Duties of the Priority Agent

The Priority Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Priority Agent for that Party by any
other Party.

Except where a Finance Document specifically provides otherwise, the Priority
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

If the Priority Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

If the Priority Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Priority
Agent, the Mandated Lead Arranger or the Security Agent) under this Agreement it
shall promptly notify the other Finance Parties.

The Priority Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

Appointment of the Second Lien Agent

Each of the Mandated Lead Arrangers and the Second Lien Lenders appoints the
Second Lien Agent to act as its agent under and in connection with the Finance
Documents.

Each of the Mandated Lead Arrangers and the Second Lien Lenders authorises the
Second Lien Agent to exercise the rights, powers, authorities and discretions
specifically given to the Second Lien Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.

Duties of the Second Lien Agent

The Second Lien Agent shall promptly forward to a Party the original or a copy
of any document which is delivered to the Second Lien Agent for that Party by
any other Party.

 

142



--------------------------------------------------------------------------------

Except where a Finance Document specifically provides otherwise, the Second Lien
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

If the Second Lien Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

If the Second Lien Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Second
Lien Agent, the Mandated Lead Arranger or the Security Agent) under this
Agreement it shall promptly notify the other Finance Parties.

The Second Lien Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

Role of the Mandated Lead Arranger

Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.

No fiduciary duties

Nothing in this Agreement constitutes the Agent, the Mandated Lead Arranger
and/or the Issuing Bank as a trustee or fiduciary of any other person.

None of the Agents, the Security Agent, the Mandated Lead Arranger, the Issuing
Bank or any Ancillary Lender shall be bound to account to any Lender for any sum
or the profit element of any sum received by it for its own account.

Business with the BST Group

The Agents, the Security Agent, the Mandated Lead Arrangers, the Issuing Bank
and each Ancillary Lender may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the BST
Group.

Each Lender hereby represents and warrants to each Obligor that in extending
credit to the BST Group it shall not rely on any present or future claim on the
assets of any member of the ITG Group and each Lender hereby covenants that they
shall not take any action that is inconsistent with such non-reliance.

Rights and discretions

The Agents and the Issuing Bank may rely on:

any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

The Agents may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));

 

143



--------------------------------------------------------------------------------

any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

any notice or request made by the Original Borrower (other than a Utilisation
Request or Selection Notice) is made on behalf of and with the consent and
knowledge of all the Obligors.

The Agents may engage, pay for and rely on (whether or not retained by the
Agent) the advice or services of any lawyers, accountants, surveyors or other
experts.

The Agents may act in relation to the Finance Documents through its personnel
and agents.

The Agents may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agents, the Issuing Bank or the Mandated Lead is obliged to do or
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

Relevant Majority Lenders’ instructions

Unless a contrary indication appears in a Finance Document, the Agents shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Relevant Majority Lenders
(or, if so instructed by the Relevant Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as an Agent) and (ii) not
be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Relevant Majority Lenders.

Unless a contrary indication appears in a Finance Document, any instructions
given by the Relevant Majority Lenders will be binding on all the Finance
Parties other than the Security Agent.

The relevant Agent may refrain from acting in accordance with the instructions
of the Relevant Majority Lenders (or, if appropriate, the Relevant Unanimous
Lenders or the Super Majority Lenders) until it has received such security as it
may require for any cost, loss or liability (together with any associated VAT)
which it may incur in complying with the instructions.

In the absence of instructions from the Relevant Majority Lenders, (or, if
appropriate, the Relevant Unanimous Lenders or the Super Majority Lenders) the
relevant Agent may act (or refrain from taking action) as it considers to be in
the best interest of the Lenders.

The relevant Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

144



--------------------------------------------------------------------------------

Responsibility for documentation

None of the Agents, the Mandated Lead Arranger, the Issuing Bank or any
Ancillary Lender:

is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agents, the Mandated Lead Arranger,
the Issuing Bank, an Ancillary Lender, an Obligor or any other person given in
or in connection with any Finance Document or the Information Memorandum or the
Reports or the transactions contemplated in the Finance Documents; or

is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

Exclusion of liability

Without limiting paragraph (b) below, none of the Agents, the Issuing Bank or
any Ancillary Lender will be liable for any action taken by it under or in
connection with any Finance Document or the Transaction Security, unless
directly caused by its gross negligence or wilful misconduct.

No Party (other than the Agents, the Issuing Bank or an Ancillary Lender (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, the Issuing Bank or any Ancillary Lender in respect of any claim it
might have against the Agents, the Issuing Bank or an Ancillary Lender or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document or any Transaction Document and any officer,
employee or agent of the Agents, the Issuing Bank or any Ancillary Lender may
rely on this Clause 31 subject to Clause 1.4 (Third party rights) and the
provisions of the Third Parties Act.

The Agents will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the relevant Agent if the relevant Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the relevant
Agent for that purpose.

Nothing in this Agreement shall oblige the Agents or the Mandated Lead Arranger
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Agents and the Mandated
Lead Arranger that it is solely responsible for any such checks it is required
to carry out and that it may not rely on any statement in relation to such
checks made by the Agent or the Mandated Lead Arranger.

Lenders’ indemnity to the Agents

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the relevant Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the relevant Agent (otherwise than by reason of the relevant Agent’s
gross negligence or wilful misconduct) in acting as Priority Agent or Second
Lien Agent, as applicable under the Finance Documents (unless the relevant Agent
has been reimbursed by an Obligor pursuant to a Finance Document).

 

145



--------------------------------------------------------------------------------

Without limiting the foregoing, to the extent required by any applicable law,
each Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding tax. If the U.S. Internal Revenue Service or any
other Governmental Authority asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the relevant Agent of a change in circumstances which rendered the exemption
from or reduction of withholding tax ineffective), such Lender shall indemnify
the relevant Agent fully for all amounts paid, directly or indirectly, by the
relevant Agent as tax or otherwise, including any penalties or interest and
together with any all expenses incurred.

Resignation of the Agent

Each Agent may resign and appoint one of its Affiliates as successor by giving
prior written notice to the Lenders and the Parent.

Alternatively the (i) Priority Agent may resign by giving notice to the Lenders
and the Parent, in which case the Majority Priority Lenders (after consultation
with the Parent) may appoint a successor Priority Agent (ii) the Second Lien
Agent may resign by giving notice to the Majority Second Lien Lenders and the
Parent in which case the Majority Second Lien Lenders (after consultation with
the Parent) may appoint a successor Second Lien Agent.

If the Majority Priority Lenders or Majority Second Lien Lenders, as applicable,
have not appointed a successor Agent in accordance with paragraph (b) above
within 30 days after notice of resignation was given, the relevant Agent (after
consultation with the Parent) may appoint a successor Agent.

The retiring Agent shall, at its own cost, make available to the relevant
successor Agent such documents and records and provide such assistance as the
relevant successor Agent may reasonably request for the purposes of performing
its functions as Agent under the Finance Documents.

The relevant Agent’s resignation notice shall only take effect upon the
appointment of a successor.

Upon the appointment of a successor, the relevant retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 31. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

After consultation with the Parent, the Majority Priority Lenders or the
Majority Second Lien Lenders, as applicable may, by notice to the relevant
Agent, require it to resign in accordance with paragraph (b) above. In this
event, the relevant Agent shall resign in accordance with paragraph (b) above.

Confidentiality

In acting as agent for the Finance Parties, the relevant Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

 

146



--------------------------------------------------------------------------------

If information is received by another division or department of the relevant
Agent, it may be treated as confidential to that division or department and the
relevant Agent shall not be deemed to have notice of it.

Notwithstanding any other provision of any Finance Document to the contrary,
neither the relevant Agent nor the Mandated Lead Arranger are obliged to
disclose to any other person (i) any confidential information or (ii) any other
information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.

Relationship with the Lenders

The Agents may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

Each Lender shall supply the relevant Agent with any information required by the
relevant Agent in order to calculate the Mandatory Cost in accordance with
Schedule 4 (Mandatory Cost formula).

Each Lender shall supply the relevant Agent with any information that the
Security Agent may reasonably specify (through the relevant Agent) as being
necessary or desirable to enable the Security Agent to perform its functions as
Security Agent. Each Lender shall deal with the Security Agent exclusively
through the relevant Agent and shall not deal directly with the Security Agent.

Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender,
Issuing Bank and Ancillary Lender confirms to the Agent, the Mandated Lead
Arranger, Issuing Bank and each Ancillary Lender that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

the financial condition, status and nature of each member of the BST Group;

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

the adequacy, accuracy and/or completeness of the Information Memorandum, the
Reports and any other information provided by the relevant Agent, any Party or
by any other person under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and

 

147



--------------------------------------------------------------------------------

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Reference Bank.

Deduction from amounts payable by an Agent

If any Party owes an amount to an Agent under the Finance Documents the relevant
Agent may, after giving notice to that Party, deduct an amount not exceeding
that amount from any payment to that Party which the relevant Agent would
otherwise be obliged to make under the Finance Documents and apply the amount
deducted in or towards satisfaction of the amount owed. For the purposes of the
Finance Documents that Party shall be regarded as having received any amount so
deducted.

Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Mandated Lead
Arranger and the Agents has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Mandated Lead Arranger or Agents) the terms of any reliance letter or engagement
letters relating to the Reports or any reports or letters provided by
accountants in connection with the Finance Documents or the transactions
contemplated in the Finance Documents and to bind it in respect of those
Reports, reports or letters and to sign such letters on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

SHARING AMONG THE FINANCE PARTIES

Payments to Finance Parties

Subject to Clause 33.5 (Exceptions), if a Finance Party (a “Recovering Finance
Party”) receives or recovers any amount from an Obligor other than in accordance
with Clause 34 (Payment mechanics) and applies that amount to a payment due
under the Finance Documents then:

the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agents;

the Priority Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agents and distributed in accordance
with Clause 34 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

 

148



--------------------------------------------------------------------------------

the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Priority Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 34.5 (Partial payments).

Redistribution of payments

The Agents shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 34.5 (Partial payments).

Recovering Finance Party’s rights

On a distribution by the relevant Agent under Clause 33.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 33.2 (Redistribution of payments) shall, upon request of the
relevant Agent, pay to the relevant Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

Exceptions

This Clause 33 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause 33, have a valid and
enforceable claim against the relevant Obligor.

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

it notified the other Finance Party of the legal or arbitration proceedings; and

 

149



--------------------------------------------------------------------------------

the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

Ancillary Lenders

This Clause 33 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice under
Clause 28.20 (Acceleration).

Following service of notice under Clause 28.20 (Acceleration), this Clause 33
shall apply to all receipts or recoveries by Ancillary Lenders except in respect
of an overdraft facility comprising more than one account under an Ancillary
Facility provided by an Ancillary Lender, in which case this Clause 33 shall
only apply to any surplus receipt or recovery by that Ancillary Lender after the
application of set-off of any liabilities owing to it under such overdraft
facility against credit balances on any account comprised in such overdraft
facility.

 

150



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

PAYMENT MECHANICS

Payments to the relevant Agent

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document excluding a payment under the terms of an Ancillary Document,
that Obligor or Lender shall make the same available to the relevant Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the relevant Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the relevant
Agent specifies.

Distributions by the Agent

Each payment received by an Agent under the Finance Documents for another Party
shall, subject to Clause 34.3 (Distributions to an Obligor) and Clause 34.4
(Clawback) be made available by the relevant Agent as soon as practicable after
receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the relevant Agent by not less than
five Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).

Distributions to an Obligor

The relevant Agent may (with the consent of the Obligor or in accordance with
Clause 35 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

Clawback

Where a sum is to be paid to the relevant Agent under the Finance Documents for
another Party, the relevant Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

If the relevant Agent pays an amount to another Party and it proves to be the
case that the relevant Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the relevant Agent shall on demand refund the same to the relevant Agent
together with interest on that amount from the date of payment to the date of
receipt by the relevant Agent, calculated by the relevant Agent to reflect its
cost of funds.

Partial payments

If an Agent receives a payment for application against amounts due in respect of
any Finance Documents that is insufficient to discharge all the amounts then due
and payable by an Obligor under those Finance Documents, such Agent shall apply
that payment towards the obligations of that Obligor under those Finance
Documents in the following order:

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Priority Agent, the Issuing Bank and the Security Agent under those Finance
Documents;

 

151



--------------------------------------------------------------------------------

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents (excluding in respect of
the Second Lien Facility);

thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents (excluding in respect of the Second Lien Facility);

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents (excluding in respect of the Second Lien Facility);

fifthly, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Second Lien Agent under those Finance Documents;

sixthly, in or towards pro rata of any accrued interest, fee or commission due
but unpaid under those Finance Documents in respect of the Second Lien Facility;

seventhly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents in respect of the Second Lien Facility; and

eighthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents in respect of the Second Lien Facility.

Paragraph (a) above will override any appropriation made by an Obligor.

No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

Business Days

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

Currency of account

Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 

152



--------------------------------------------------------------------------------

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

Change of currency

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Parent); and

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

If a change in any currency of a country occurs, this Agreement will, to the
extent the relevant Agent (acting reasonably and after consultation with the
Parent) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

Any credit balances taken into account by an Ancillary Lender when operating a
net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

NOTICES

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

153



--------------------------------------------------------------------------------

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

in the case of the Parent or the Original Borrower, that identified with its
name below;

in the case of each Lender, the Issuing Bank each Ancillary Lender or any other
Obligor, that notified in writing to the Agent on or prior to the date on which
it becomes a Party; and

in the case of the Agents or the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

Delivery

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

if by way of fax, when received in legible form; or

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 36.2 (Addresses), if addressed to that department
or officer.

Any communication or document to be made or delivered to the Agents or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the relevant Agent’s or the Security
Agent’s signature below (or any substitute department or officer as the relevant
Agent or the Security Agent shall specify for this purpose).

All notices from or to an Obligor shall be sent through the Agent.

Any communication or document made or delivered to the Parent in accordance with
this Clause 36.3 will be deemed to have been made or delivered to each of the
Obligors.

Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 36.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

Electronic communication

Any communication to be made between any Agent or any Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the relevant Agent, the Security
Agent and the relevant Lender:

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

154



--------------------------------------------------------------------------------

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

notify each other of any change to their address or any other such information
supplied by them.

Any electronic communication made between the Agents and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Agents
or the Security Agent only if it is addressed in such a manner as the Agents or
Security Agent shall specify for this purpose.

Use of Websites

Any Obligor may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Agent (the “Designated Website”) if:

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

the information is in a format previously agreed between the Parent and the
Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the relevant Agent shall notify the Parent
accordingly and the Parent shall at its own cost supply the information to the
relevant Agent (in sufficient copies for each Paper Form Lender) in paper form.
In any event the Parent shall at its own cost supply the Agent with at least one
copy in paper form of any information required to be provided by it.

The relevant Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the relevant Agent.

The Parent shall promptly upon becoming aware of its occurrence notify the Agent
if:

the Designated Website cannot be accessed due to technical failure;

the password specifications for the Designated Website change;

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

155



--------------------------------------------------------------------------------

the Parent becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Parent notifies the relevant Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Original Borrower under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

Any Website Lender may request, through the relevant Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. The Parent shall at its own cost comply with any
such request within ten Business Days.

English language

Any notice given under or in connection with any Finance Document must be in
English.

All other documents provided under or in connection with any Finance Document
must be:

in English; or

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

CALCULATIONS AND CERTIFICATES

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

Lender decisions

For the avoidance of doubt, in each case where the Relevant Unanimous Lenders or
the Relevant Majority Lenders are required to make a determination, no Lender is
required to vote in the same way in respect of all of its Commitments.

PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

156



--------------------------------------------------------------------------------

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement and in the other
Finance Documents are cumulative and not exclusive of any rights or remedies
provided by law.

AMENDMENTS AND WAIVERS

Required consents

Subject to Clause 40.2 (Exceptions), any term of the Finance Documents may be
amended or waived only with the consent of:

the Majority Lenders and the Parent, in the case of any amendment or waiver
affecting the rights and/or obligations of all the Lenders;

the Majority Priority Lenders and the Parent, in the case of any amendment or
waiver affecting the rights and/or obligations of any Priority Lender and not
the Second Lien Facility Lenders; and

the Majority Second Lien Facility Lenders and the Parent, in the case of any
amendment or waiver affecting the rights and/or obligations of any Second Lien
Facility Lender and not the Priority Lenders,

and any such amendment or waiver will be binding on all Parties.

The Priority Agent (or in the case of the Transaction Security Documents, the
Security Agent) may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 40.

Each Obligor agrees to any such amendment or waiver permitted by this Clause 40
which is agreed to by the Parent. This includes any amendment or waiver which
would, but for this paragraph (c), require the consent of all of the Guarantors.

Exceptions

An amendment or waiver that has the effect of changing or which relates to:

the definition of “Majority Lenders” or “Super Majority Lenders” in Clause 1.1
(Definitions);

a change to the Borrowers or the Guarantors of the Second Lien Facility other
than in accordance with Clause 30 (Changes to the Obligors);

any provision which expressly requires the consent of all the Lenders;

Clause 2.2 (Finance Parties’ rights and obligations), Clause 29 (Changes to the
Lenders) (save for any amendment or waiver of a minor or administrative nature)
or this Clause 40 insofar as such amendment or waiver affects the rights and
objectives of all the Lenders; and

 

157



--------------------------------------------------------------------------------

any amendment to the order of priority or subordination under the Intercreditor
Deed,

shall not be made without the prior consent of all the Lenders.

An amendment or waiver that has the effect of changing or which relates to:

The definition of “Majority Priority Lenders” in Clause 1.1 (Definitions);

an extension to the date of payment of any amount under the Finance Documents in
respect of any Priority Facility;

a reduction in the Margin in respect of any Priority Facility or a reduction in
the amount of any payment of principal, interest, fees or commission payable in
each case in respect of any Priority Facility;

a change in currency of payment of any amount under the Finance Documents in
respect of any Priority Facility;

an increase in or an extension of any First Lien Facility Commitment, Revolving
Facility Commitment or the Total Priority Commitments;

a change to the Borrowers of any Priority Facility or to the Guarantors in
respect thereof (and not the Second Lien Facility) other than in accordance with
Clause 30 (Changes to the Obligors);

any provision which expressly requires the consent of all the Priority Lenders;
or

Clause 2.2 (Finance Parties’ rights and obligations), Clause 29 (Changes to the
Lenders) (save for any amendment or waiver of a minor or administrative nature)
or this Clause 40 insofar as such amendment or waiver affects the rights and
obligations of the Priority Lenders,

shall not be made without the prior consent of all the Priority Lenders (but,
for the avoidance of doubt, without the consent of any Second Lien Facility
Lender except as provided for in the Intercreditor Deed).

An amendment or waiver that has the effect of changing or which relates to:

the definition of “Majority Second Facility Lien Lenders” in Clause 1.1
(Definitions);

an extension to the date of payment of any amount under the Finance Documents in
respect of the Second Lien Facility;

a reduction in the Margin in respect of the Second Lien Facility or a reduction
in the amount of any payment of principal, interest, fees or commission payable
in each case in respect of the Second Lien Facility;

a change in currency of payment of any amount under the Finance Documents in
respect of the Second Lien Facility;

an increase in or an extension of any Second Lien Facility Commitment, or the
Total Second Lien Facility Commitments;

any provisions which expressly requires the consent of all the Second Lien
Facility Lenders; or

 

158



--------------------------------------------------------------------------------

Clause 2.2 (Finance Parties’ rights and obligations), Clause 29 (Changes to the
Lenders) (save for any amendment or waiver of a minor or administrative nature)
or this Clause 40 insofar as such amendment or waiver affects the rights and
obligations of the Second Lien Facility Lenders,

shall not be made without the prior consent of all the Second Lien Facility
Lenders (but, for the avoidance of doubt, without the consent of any Priority
Lender except as provided for in the Intercreditor Deed).

Any amendment or waiver which relates to the release of any Transaction Security
unless permitted under this Agreement or any other Finance Document or relating
to the sale or disposal of an asset which is the subject of the Transaction
Security where such sale or disposal is expressly permitted under this Agreement
or any other Finance Document may only be made with the prior consent of all the
Super Majority Lenders and the Parent and any such amendment or waiver will be
binding on the Parties.

An amendment or waiver which relates to the rights or obligations of the
Priority Agent, the Second Lien Agent, the Mandated Lead Arrangers, the Issuing
Bank or the Security Agent may not be effected without the consent of the
Priority Agent, the Second Lien Agent, the Mandated Lead Arrangers, the Issuing
Bank or the Security Agent respectively

COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

159



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

GOVERNING LAW

This Agreement is governed by English law.

ENFORCEMENT

Jurisdiction of English courts

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement) (a “Dispute”).

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

This Clause 43.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales, an ASCI
Guarantor, Automotive Safety Components International (Changshu) Co., Ltd,
SCI-Huamao China Investment Limited or Automotive Safety Components
International GT (Proprietary) Limited):

irrevocably appoints Jordans Limited of 20-22 Bedford Row, London WC1R 4JS as
its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and

agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Parent (on behalf of all the Obligors) must
immediately (and in any event within 10 days of such event taking place) appoint
another agent on terms acceptable to the Agent. Failing this, the Agent may
appoint another agent for this purpose.

Without prejudice to any other mode of service allowed under any relevant law,
each ACSI Guarantor:

irrevocably appoints ITG Automotive Safety UK Limited (registered number
02640241) of Eversheds House, 70 Great Bridgewater Street, Manchester, M1 5ES as
its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and

agrees that failure by a process agent to notify the relevant ASCI Guarantor of
the process will not invalidate the proceedings concerned.

 

160



--------------------------------------------------------------------------------

If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Parent (on behalf of all the ASCI Guarantors)
must immediately (and in any event within 10 days of such event taking place)
appoint another agent on terms acceptable to the Agent. Failing this, the Agent
may appoint another agent for this purpose.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

161



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

Part I

The Original Obligors

 

Name of Original Borrower   Registration number (or equivalent, if any) BST
Safety Textiles Acquisition GmbH   HRB 702044 (commercial register of the local
court of Freiburg i.Br.) Name of Revolving Borrower   Registration number (or
equivalent, if any) BST Safety Textiles Acquisition GmbH   HRB 702044
(commercial register of the local court of Freiburg i.Br.) BST Safety Textiles
GmbH (renamed or to be renamed ITG Automotive Safety Textiles GmbH)   HRB 670522
(commercial register of the local court of Freiburg i.Br.) Narricot Industries
L.P.   N/A Name of Original Guarantor   Registration number (or equivalent, if
any) BST U.S. Holdings, Inc.   N/A Narricot Industries Management Corp.   N/A
Narricot Industries L.P.   N/A BST Safety Textiles LLC   N/A BST Safety Textiles
Acquisition GmbH   HRB 702044 (commercial register of the local court of
Freiburg i.Br.) BST Safety Textiles GmbH (renamed or to be renamed ITG
Automotive Safety Textiles GmbH)   HRB 670522 (commercial register of the local
court of Freiburg i.Br.) BST Breitgewebe International GmbH   HRB 670523
(commercial register of the local court of Freiburg i.Br.) BST Safety Textiles
SP.z o.o.   KRS 107538 BST Breitgewebe Verwaltungs GmbH   HRB 670527 (commercial
register of the local court of Freiburg i.Br.)

 

162



--------------------------------------------------------------------------------

Part II

The Original Lenders

 

Name of Original Lender

   First Lien Facility
Commitment
EUR    Second Lien Facility
Commitment
EUR    Revolving Facility
Commitment
EUR

Goldman Sachs Credit Partners, L.P.

   50,000,000    12,500,000    15,000,000

UBS Loan Finance LLC

   50,000,000    12,500,000    15,000,000

Total:

   100,000,000    25,000,000    30,000,000

[Note: these are included for historical reference only. The Commitments of the
Lenders are as recorded in the records of the relevant Agent on the Effective
Date.]

 

163



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part I

Conditions precedent to initial Utilisation

Obligors

A copy of the Constitutional Documents and of the constitutional documents of
each other Original Obligor or member of the BST Group whose assets, shares or
partnership interests are the subject of any Transaction Security, and (if
applicable) a recent excerpt from the commercial register of each such entity.

A copy of a resolution of the board of directors (and/or, if applicable, the
supervising or advisory board or the shareholders) of each Original Obligor:

approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute, deliver and
perform the Transaction Documents to which it is a party;

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

in the case of an Obligor other than the Parent, authorising the Parent to act
as its agent in connection with the Finance Documents.

A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

A certificate of the Parent (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on any Original
Obligor to be exceeded.

A certificate of an authorised signatory of the Original Borrower or other
relevant Original Obligor certifying that each copy document relating to it
specified in this Part I of Schedule 2 is correct, complete and in full force
and effect and has not been amended or superseded as at a date no earlier than
the date of this Agreement.

 

164



--------------------------------------------------------------------------------

Transaction and other Documents

A copy of each of the Transaction Documents (other than the Finance Documents)
executed by the parties to those documents.

Finance Documents

The Intercreditor Deed executed by the members of the BST Group party to that
Agreement.

This Agreement executed by the members of the BST Group party to this Agreement.

The Parent Fee Letter.

Two originals (or in the case of security documents that are notarised, one
original and a certified copy) of the Transaction Security Documents listed in
Schedule 2, Part III hereto.

A copy of all notices required to be sent under the Transaction Security
Documents.

A copy of all share certificates, transfers and stock transfer forms or
equivalent duly executed by the relevant Obligor in blank in relation to the
assets subject to or expressed to be subject to the Transaction Security and
other documents of title to be provided under the Transaction Security
Documents.

Copies of the ALTA title insurance policies taken out in respect of (i) the
property located at 32056 East Circle, Southampton County, Virginia and (ii) the
property located at 1556 Montgomery Street, Mecklenberg County, Virginia.

Legal opinions

The following legal opinions, each addressed to the Agents, the Security Agent
and the Original Lenders and capable of being relied upon by any persons to
become Lenders pursuant to the primary syndication of the Facilities.

A legal opinion of Jones Day as legal advisers to the Parent as to New York law.

A legal opinion of Jones Day as legal advisers to the Parent as to German law.

A legal opinion of Jones Day as legal advisers to the Parent as to English law.

A legal opinion of Soltysinski Kawecki & Szlezak as legal advisers to the Parent
as to Polish law.

A legal opinion of Jones Day as legal advisers to Narricot Management
Corporation, Narricot Industries LLC and BST Safety Textiles LLC as to the law
of the State of Georgia.

A legal opinion of Jones Day as legal advisers to Narricot Industries LP as to
the law of the State of Virginia.

Each substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

Other documents and evidence

Evidence that any process agent referred to in Clause 43.2 (Service of process)
has accepted its appointment.

 

165



--------------------------------------------------------------------------------

Evidence that the fees, costs and expenses then due from the Parent or any
member of the BST Group pursuant to Clause 17 (Fees), Clause 17.5 (Interest,
commission and fees on Ancillary Facilities), Clause 22 (Costs and expenses) and
Clause 18.5 (Stamp taxes) have been paid or will be paid by the first
Utilisation Date.

The Group Structure Chart which shows the BST Group assuming the Closing Date
has occurred.

The Reports together with confirmation that they can be relied upon by the
Finance Parties.

A copy, certified by an authorised signatory of the Parent to be a true copy, of
(i) the Original Financial Statements of each member of the Target Group and
(ii) the opening balance sheet of the Parent.

A certificate signed by an authorised signatory of the Parent specifying each
member of the BST Group (assuming the Closing Date has occurred) which is a
Dormant Company as at the Closing Date together with certified copies (certified
by such authorised signatory to be a true copy) of the last audited accounts of
each such Dormant Company.

Evidence that the transactions referred to in steps 1 to 4 of the Structure
Memorandum will be completed on or prior to the Closing Date.

The Funds Flow Statement in a form agreed by the Parent and the Agents detailing
the proposed movement of funds on or before the Closing Date.

A Certificate of the Parent (signed by a director) detailing the estimated
Acquisition Costs.

A Certificate of the Original Borrower (signed by a director) certifying that:

each of the conditions to Completion specified in the Sale and Purchase
Agreement has been satisfied or, with the consent of the Agents, waived (other
than payment of the purchase price which will be satisfied immediately following
utilisation of the Term Facilities);

no Acquisition Document has been amended, varied, novated, supplemented,
superseded, waived or terminated except with the consent of the Agents;

the Original Borrower is not aware of any breach of any warranty or any claim
under the Sale and Purchase Agreement;

no Material Adverse Effect (as defined in the Sale and Purchase Agreement) has
occurred; and

upon utilisation of the Term Facilities, Completion will occur.

A certificate of the Parent (signed by a director) certifying that:

the Subscription Agreements are in full force and effect;

the Original Investors have subscribed for shares in the Parent in an aggregate
amount of not less than EUR 63,000,000 and that the Parent has subscribed for
shares in the Original Borrower in an aggregate amount of not less than EUR
10,000,000;

those shares subscribed for have been issued fully paid;

 

166



--------------------------------------------------------------------------------

Shares in the Parent

   EUR 63,000,000

Shares in the Original Borrower

   EUR 10,000,000

Utilisation Requests relating to any Loans to be made on the Closing Date.

Evidence that any third party Financial Indebtedness of any member of the Target
Group will be unconditionally and irrevocably discharged prior to or
simultaneously with the initial funding of the Term Facilities and all existing
security of any such entity will be unconditionally and irrevocably released
prior to or simultaneously with such initial funding.

A certificate of the Parent confirming which companies within the BST Group are
Material Companies.

A solvency certificate from the finance director of each member of the BST Group
(to the extent not included in the relevant director’s certificate).

Evidence that Debt Cover (for the avoidance of doubt, excluding the operating
leases referred to in paragraph (t) below) as at the Closing Date (calculated on
a pro-forma basis for the last twelve months) for the Target Group is not
greater than 3.9:1.

A certificate signed by an authorised signatories of the Parent confirming that
the aggregate net present value (calculated in accordance with the Sale and
Purchase Agreement) of the Post-Closing Leases does not exceed the Post-Closing
Leases Maximum Amount or if the Post-Closing Leases Maximum Amount is to be
exceeded, evidence that cash is/will be held in escrow in a Holding Account in
the amount of the excess.

Evidence that all applicable anti-money laundering and “know your customer” laws
and regulations applicable to each Original Obligor have been complied with,
including receipt of all documentation and other information that may be
required in order to enable compliance with the United States PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

167



--------------------------------------------------------------------------------

Part II

Conditions precedent required to be

delivered by an Additional Obligor

An Accession Letter executed by the Additional Obligor and the Parent.

A copy of the constitutional documents of the Additional Obligor and (if
applicable) a recent excerpt from its commercial register.

A copy of a resolution of the board of directors (and/or, if applicable, the
supervisory or advisory board or the shareholder(s)) of the Additional Obligor:

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and

authorising the Parent to act as its agent in connection with the Finance
Documents

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

Except where the Additional Obligor is incorporated in Germany, a certificate of
the Additional Obligor (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on it to be
exceeded.

A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Letter.

If available, the latest audited financial statements of the Additional Obligor.

The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:

A legal opinion of the legal advisers to the Parent in England, as to English
law in the form distributed to the Lenders prior to signing the Accession
Letter.

If the Additional Obligor is incorporated in or has its “centre of main
interest” or “establishment” (as referred to in Clause 24.26 (Centre of main
interests and establishments)) in a jurisdiction other than England and Wales or
is executing a Finance Document which is governed by a law other than English
law, a legal opinion of the legal advisers to the Agent in the jurisdiction of
its incorporation, “centre of main interest” or “establishment” (as applicable)
or, as the case may be, the jurisdiction of the governing law of that Finance
Document (the “Applicable Jurisdiction”) as to the law of the Applicable
Jurisdiction and in the form distributed to the Lenders prior to signing the
Accession Letter.

 

168



--------------------------------------------------------------------------------

If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in Clause 43.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.

Any security documents which, consistent with the Security Principles, are
required by the Agents executed by the proposed Additional Obligor.

Any notices or documents required to be given or executed under the terms of
those security documents.

An accession memorandum to the Intercreditor Deed executed by the Additional
Obligor.

Such documentary evidence as legal counsel to the Agents may reasonably require,
that such Additional Obligor has complied with any law in its jurisdiction
relating to financial assistance or analogous process.

 

169



--------------------------------------------------------------------------------

Part III

Transaction Security Documents and security related documents to be delivered by
Obligors

 

Name of Obligor

  

Description of Transaction Security

Document and Transaction Security

  

Description of Security related

documents and other action to be

taken by the relevant Obligor to

protect or perfect or give priority to

Transaction Security and date by

which action is to be completed.

Parent   

(a)     Pledge over shares in the Original Borrower

 

(b)     First Lien Security Agreement

 

(c)     Second Lien Security Agreement

 

(d)     First Lien Intellectual Property Security Agreement

 

(e)     Second Lien Intellectual Property Security Agreement

  

(a)     notification of companies whose shares are pledged – notary is to be
instructed to notify accordingly without delay

The Original Borrower   

(a)     Pledge over shares in the Target

 

(b)     Account pledges

  

(a)     notification of companies whose shares are pledged – notary is to be
instructed to notify accordingly without delay

 

(b)     notification of account keeping banks and request of waiver of their
prior ranking rights pursuant to the relevant banks’ standard terms and
conditions – no later than 10 business days after the date of the relevant
account pledge agreement

The Target   

(a)     pledge of all shares in BST Safety Textiles GmbH, BST Breitgewebe
International GmbH.

 

(b)     assignment of all receivables, including, but not limited to
intercompany loans;

 

(c)     pledge of all bank accounts

 

(d)     pledge of all shares in BST Breitgewebe Verwaltungs GmbH

  

(a)     notification of companies whose shares are pledged – notary is to be
instructed to notify accordingly without delay

 

(b)     notification of account keeping banks and request of waiver of their
prior ranking rights pursuant to the relevant banks’ standard terms and
conditions – no later than 10 business days after the date of the relevant
account pledge agreement

 

(c)     notification of companies whose shares are pledged – notary is to be
instructed to notify accordingly without delay

     

 

170



--------------------------------------------------------------------------------

BST Safety Textiles GmbH   

(a)     assignment of all receivables, including, but not limited to trade
receivables and intercompany loans

 

(b)     pledge of all bank accounts

 

(c)     transfer of fixed and current assets

 

(d)     assignment of IP Rights

 

(e)     First Lien Security Agreement

 

(f)      Second Lien Security Agreement

 

(g)     pledge of all partnership interests in BST U.S. Holding GmbH & Co KG

  

(a)     notification of account keeping banks and request of waiver of their
prior ranking rights pursuant to the relevant banks’ standard terms and
conditions – no later than 10 business days after the date of the relevant
account pledge agreement.

Narricot Industries Management Corp.   

(a)     First Lien Security Agreement

 

(b)     Second Lien Security Agreement

 

(c)     First Lien Intellectual Property Security Agreement

 

(d)     Second Lien Intellectual Property Security Agreement

   Narricot Industries L.P.   

(a)     First Lien Security Agreement

 

(b)     Second Lien Security Agreement

 

(c)     First Lien Intellectual Property Security Agreement

 

(d)     Second Lien Intellectual Property Security Agreement

 

(e)     First and Second Lien real estate mortgage in respect of the property
located at 32056 East Circle, Southampton County, Virginia

 

(f)      First and Second Lien real estate mortgage in respect of the property
located at 1556 Montgomery Street, Mecklenberg County, Virginia

  

(i)      Landlord’s waiver and consent regarding 928 Jaymore Road, Suite C 150,
Southampton, PA 18966

 

(ii)     Landlord’s waiver and consent regarding 1426 Rocky Branch Road, South
Hill, VA 23970 to be delivered within 3 Business Days of the Closing Date

BST Safety Textiles LLC   

(a)     First Lien Security Agreement

 

(b)     Second Lien Security Agreement

 

(c)     First Lien Intellectual Property Security Agreement

 

(d)     Second Lien Intellectual Property Security Agreement

  

Landlord’s waiver and consent regarding 1556 Montgomery Street, South Hill, VA
23970

 

171



--------------------------------------------------------------------------------

BST U.S. Holding GmbH & CO KG   

(a)     First Lien Security Agreement

 

(b)     Second Lien Security Agreement

  

 

172



--------------------------------------------------------------------------------

SCHEDULE 3

REQUESTS

Part I

Utilisation Request

 

From:    [Borrower] [Parent] To:    [Agent] Dated:    Dear Sirs   

[Parent] – EUR 155,000,000 Facilities Agreement

dated [            ] 2006 (the “Facilities Agreement”)

We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

We wish to borrow a Loan on the following terms:

 

Borrower:    [            ] Proposed Utilisation Date:    [            ] (or, if
that is not a Business Day, the next Business Day) Facility to be utilised:   
[First Lien Facility] [Second Lien Facility] [Revolving Facility]* Currency of
Loan:    [            ] Amount:    [            ] or, if less, the Available
Facility Interest Period:    [            ]

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

[The proceeds of this Loan should be credited to [account]].

This Utilisation Request is irrevocable.

Yours faithfully

 

 

Authorised signatory for

[insert name of Borrower]

 

NOTES:

 

* Select the Facility to be utilised and delete references to the other
Facilities.

 

173



--------------------------------------------------------------------------------

Part IIA

LC Request

(Standby Letter of Credit)

 

UBS    AG    APPLICATION FOR IRREVOCABLE STANDBY LETTER OF CREDIT

¨         Stamford Branch

677 Washington Blvd, Stamford, CT 06912

  

¨         New York Branch

¨    299 Park Avenue, New York, NY 10171

¨    101 Park Avenue, New York, NY

  

¨         Miami Agency

701 Brickell Ave, Miami, Florida 33131

 

  Date:  

 

  Letter of Credit No:  

 

Please issue an irrevocable Letter of Credit substantially as set fourth below
and forward same by:

 

¨ full Swift/Telex, for delivery to the beneficiary by the advising bank   
¨ Airmail    ¨ other   

 

Advising Bank (You may Advise through your Correspondent)

 

 

  

Applicant (applicant name and address):

 

 

in favor of (Beneficiary, complete name and address)

 

 

  

Currency description and amount:

 

 

   Expiration Date:                                          
                           in country of the beneficiary unless otherwise
indicated

Available when accompanied by the following document(s), as checked:

 

¨    Signed draft drawn on you or your correspondent    ¨    All charges other
than the issuing bank’s are for beneficiary’s account

Choose one of the following four:

 

¨    Beneficiary’s signed statement, reading as follows: (quote)   

 

 

 

  (unquote).

(Describe the wording that must appear in the beneficiary’s signed statement in
the event of a drawing or select one of the below statements.)

 

¨    The amount drawn represents funds due and owing pursuant to the agreement
between   

 

      insert name and   

 

   insert name   

 

174



--------------------------------------------------------------------------------

¨  

 

   has failed to comply with the terms and conditions of the contract/agreement
  insert name   

(described as)  

 

 

¨   Please refer to the attached suggested formats for the letter of credit.

¨    Copy (ies) of beneficiary’s commercial invoice (s) marked “unpaid”   

 

¨    Other documents   

 

¨    Other instructions/information:   

 

 

 

(When copy (ies) of transport document (s) is/are required the 21 days
presentation as per UCP is not applicable, unless otherwise stated by
applicant.)

(When availability/drawing schedule (installment) within a given periods is
included, the UCP article 41 is not applicable, unless otherwise stated by
applicant.)

The credit will be subject to the Uniform Customs and Practice for Documentary
Credit of the International Chamber of Commerce (the “UCP”) in effect on the
date of issuance.

IN CONSIDERATION OF YOUR ISSUING A LETTER OF CREDIT AS REQUESTED ABOVE, THE
UNDERSIGNED AGREES TO PAY TO YOU THE AMOUNT OF EACH DRAWING UNDER THE LETTER OF
CREDIT AND AGREES THAT THE LETTER OF CREDIT IS ISSUED UNDER; AND, IN CONNECTION
THEREWITH AGREES TO BE SUBJECT TO ALL THE PROVISIONS OF:

(I) THE                              AGREEMENT DATED                     ,
SIGNED BY THE APPLICANT,

(or, if no agreement is specified above)

(II), THE AGREEMENT SET FORTH ON THE REVERSE SIDE HEREOF, WHICH IS MADE A PART
HEREOF.

 

 

    

 

     

 

   (Name of Applicant, Please Print)      (Authorized Signature)      
(Authorized Signature)   

 

175



--------------------------------------------------------------------------------

Part IIB

LC Request

(Commercial Letter of Credit)

 

  ¨ AG    APPLICATION FOR IRREVOCABLE COMMERCIAL

 

¨         Stamford Branch

  

¨         New York Branch

  

¨         Miami Agency

  

677 Washington Blvd, Stamford, CT 06912

  

-   299 Park Avenue, New York, NY 10171

-   101 Park Avenue, New York, NY

  

701 Brickell Ave, Miami, Florida 33131

  

 

  Date:  

 

  Letter of Credit No:  

 

Please issue an irrevocable Letter of Credit substantially as set fourth below
and forward same by:

 

¨ full Swift/Telex, for delivery to the beneficiary by the advising bank   
¨ Airmail    ¨ other   

 

Advising Bank (name & address, optional)    Applicant (applicant name and
address): in favor of (Beneficiary, complete name and address)    Currency
description and amount:               ¨  exact        ¨  up
to        ¨  plus/minus 10%        ¨  other (specify)    Expiration Date:
                                                                     in country
of the beneficiary unless otherwise indicated

Available when accompanied by the following document(s), as checked:

 

¨    Signed draft drawn on you or your correspondent at ¨    sight ¨
             days sight    ¨              days date.

¨    Signed commercial invoice         original(s) and         copy (ies)   
Other documents:       ¨    Packing List         original(s) and         copy
(ies)    ¨                          original(s) and         copy (ies)
¨    Certificate of origin         original(s) and         copy (ies)    ¨
                         original(s) and         copy (ies)

¨    Insurance Policy and/or Certificate covering all risks and war risks.
(indicate any additional risks required:  

 

¨    Full set of Clean On Broad Original Ocean Bills of Lading (if more than one
original has been issued all are required.)  

 

 

176



--------------------------------------------------------------------------------

Issued to the order of:   

 

Marked Freight    ¨    Collect    ¨    Paid and Notify:   

 

¨    Airway Bill Consigned to:   

 

Marked Freight    ¨    Collect    ¨    Paid and Notify:   

 

Covering: Merchandise described in the invoice as: (Mention commodity only in
generic terms omitting excessive details as to grade, quality, etc.)

 

 

 

Shipping terms (check one)    ¨    EXW    ¨    FCA    ¨    FOB    ¨    CFR   
¨    CIF    ¨    CPT    ¨    CIP

Shipment from:   

 

   to:   

 

      Shipment no later than:   

 

Partial shipment:    ¨    Allowed    ¨    Prohibited    Transshipment:   
¨    Allowed    ¨    Prohibited    Partial Drawing:    ¨    Allowed   
¨    Prohibited

 

¨    Insurance effected by applicant. Applicant agrees to keep insurance
coverage in force until this transaction is completed.

¨    This Letter of Credit is Transferable and transfer, if any will be
restricted to the advising bank unless instructed by applicant otherwise.

  

¨    All charges other than the issuing bank’s are for account of    ¨
  applicant    ¨  beneficiary    ¨    Discount charges are
for    ¨  applicant    ¨  beneficiary ¨    Other instructions/information:   

 

 

(When copy (ies) of transport document (s) is/are required the 21 days
presentation as per UCP is not applicable, unless otherwise stated by
applicant.)

(When availability/drawing schedule (installment) within a given periods is
included, the UCP article 41 is not applicable, unless otherwise stated by
applicant.)

The credit will be subject to the Uniform Customs and Practice for Documentary
Credit of the International Chamber of Commerce (the “UCP”) in effect on the
date of issuance.

IN CONSIDERATION OF YOUR ISSUING A LETTER OF CREDIT AS REQUESTED ABOVE, THE
UNDERSIGNED AGREES TO PAY TO YOU THE AMOUNT OF EACH DRAWING UNDER THE LETTER OF
CREDIT AND AGREES THAT THE LETTER OF CREDIT IS ISSUED UNDER, AND, IN CONNECTION
THEREWITH AGREES TO BE SUBJECT TO ALL THE PROVISIONS OF:

(I) THE                              AGREEMENT DATED                     ,
SIGNED BY THE APPLICANT,

(or, if no agreement is specified above)

(II), THE AGREEMENT SET FORTH ON THE REVERSE SIDE HEREOF, WHICH IS MADE A PART
HEREOF.

 

 

    

 

     

 

   (Name of Applicant, Please Print)      (Authorized Signature)      
(Authorized Signature)   

 

177



--------------------------------------------------------------------------------

Part III

Selection Note

Applicable to a Term Loan

 

From:    [Borrower] To:    [Agent] Dated:    Dear Sirs   

[Parent] – EUR 155,000,000 Facilities Agreement

dated [            ] 2006 (the “Facilities Agreement”)

We refer to the Facilities Agreement. This is a Selection Notice. Terms defined
in the Facilities Agreement have the same meaning in this Selection Notice
unless given a different meaning in this Selection Notice.

We refer to the following [First Lien Facility Loan[s]] [Second Lien Facility
Loan[s]] with an Interest Period ending on [    ]*. We request that the next
Interest Period for the above [First Lien Facility Loan[s]] [Second Lien
Facility Loan[s]] is [    ]].**

This Selection Notice is irrevocable.

Yours faithfully

 

 

Authorised signatory for

[insert name of relevant Borrower]

 

NOTES:

 

* Insert details of all First Lien Facility Loans and Second Lien Facility
Loans, as applicable, which have an Interest Period ending on the same date.

** Use this option if sub-division is not required.

 

178



--------------------------------------------------------------------------------

SCHEDULE 4

MANDATORY COST FORMULA

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

On the first day of each Interest Period (or as soon as possible thereafter) the
relevant Agent shall calculate, as a percentage rate, a rate (the “Additional
Cost Rate”) for each Lender, in accordance with the paragraphs set out below.
The Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
relevant Agent. This percentage will be certified by that Lender in its notice
to the Agent to be its reasonable determination of the cost (expressed as a
percentage of that Lender’s participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the relevant Agent as follows:

 

E × 0.01

  

per cent. per annum.

300   

Where:

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the relevant Agent pursuant to
paragraph 6 below and expressed in pounds per £1,000,000.

For the purposes of this Schedule:

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

If requested by the relevant Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
relevant Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

179



--------------------------------------------------------------------------------

Each Lender shall supply any information required by the relevant Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

the jurisdiction of its Facility Office; and

any other information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 6 and 7 above and on the assumption that, unless a Lender notifies
relevant the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits (as defined from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England) are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 6 and 7 above is true and correct in all respects.

The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 6 and 7 above.

Any determination by the relevant Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

The relevant Agent may from time to time, after consultation with the Original
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

180



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:    [            ] as Agent From:    [The Existing Lender] (the “Existing
Lender”) and [The New Lender] (the “New Lender”) Dated:   

[Parent] – EUR 155,000,000 Facilities Agreement

dated [            ] 2006 (the “Facilities Agreement”)

We refer to the Facilities Agreement. This is a Transfer Certificate. Terms
defined in the Facilities Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.

We refer to Clause 29.5 (Procedure for transfer):

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
29.5 (Procedure for transfer).

The proposed Transfer Date is [            ].

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 36.2 (Addresses) are set out in the
Schedule.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 29.4 (Limitation of
responsibility of Existing Lenders).

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

This Transfer Certificate is governed by English law.

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

181



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]    [New Lender] By:    By:

This Transfer Certificate is accepted by the relevant Agent and the Transfer
Date is confirmed as [            ].

[Agent]

By:

 

182



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ACCESSION LETTER

 

To:    [            ] as Agent From:    [Subsidiary] and [Parent] Dated:   
Dear Sirs   

[Parent] – EUR 155,000,000 Term and Revolving Facilities Agreement

dated [            ] 2006 (the “Facilities Agreement”)

We refer to the Facilities Agreement. This is an Accession Letter. Terms defined
in the Facilities Agreement have the same meaning in this Accession Letter
unless given a different meaning in this Accession Letter.

[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement, the Intercreditor Deed and the
other Finance Documents as an Additional [Borrower]/[Guarantor] pursuant to
Clause [30.2 (Additional Borrowers)]/[Clause 30.4 (Additional Guarantors)] of
the Facility Agreement and as an [Obligor] pursuant to Clause [            ] of
the Intercreditor Deed. [Subsidiary] is a company duly incorporated under the
laws of [name of relevant jurisdiction] and is a limited liability company and
registered number [            ].

[Subsidiary’s] administrative details are as follows:

Address:

Fax No.:

Attention:

This Accession Letter is governed by English law.

[This Guarantor Accession Letter is entered into by deed.]

 

[Original Borrower]    [Subsidiary]

 

183



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF RESIGNATION LETTER

 

To:    [            ] as Agent From:    [resigning Obligor] and [Parent] Dated:
   Dear Sirs   

[Parent] – EUR 155,000,000 Term and Revolving Facilities Agreement

dated [            ] 2006 (the “Facilities Agreement”)

We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

Pursuant to [Clause 30.3 (Resignation of a Borrower)]/[Clause 30.5 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facilities Agreement, the
Intercreditor Deed and the Finance Documents.

We confirm that:

no Default is continuing or would result from the acceptance of this request;
and

*[[this request is given in relation to a Third Party Disposal of [resigning
Obligor] ** [this request is given in relation to [a] Step(s) contemplated under
the Permitted Reorganisation Transaction];

[the Disposal Proceeds have been or will be applied in accordance with
Clause 12.3 (Application of Mandatory Prepayments);]***]

[            ]****

This letter is governed by English law.

 

[Parent]    [resigning Obligor] By:    By:

 

NOTES:

 

* Insert where resignation only permitted in case of a Third Party Disposal.

** Insert where resignation is contemplated under the Permitted Reorganisation
Transaction.

*** Amend as appropriate, e.g., to reflect agreed procedure for payment of
proceeds into a specified account.

**** Insert any other conditions required by the Facilities Agreement.

 

184



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF COMPLIANCE CERTIFICATE

 

To:    [            ] as Agent From:    [Parent] Dated:    Dear Sirs   

[Parent] – EUR 155,000,000 Term and Revolving Facilities Agreement

dated [            ] 2006 (the “Facilities Agreement”)

We refer to the Facilities Agreement. This is a Compliance Certificate. Terms
defined in the Facilities Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

We confirm that:

[Insert details of covenants to be certified].

[We confirm that no Default is continuing.]*

[We confirm that the following companies constitute Material Companies for the
purposes of the Facility Agreement: [            ].]***

 

Signed   

 

     

 

      Director of [Parent]       Director of [Parent]   

[insert applicable certification language]**

 

 

for and on behalf of

[name of Auditors of the Parent]

 

NOTES

 

* If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it

** To be agreed with the Parent’s Auditors and the Lenders prior to signing the
Agreement.

*** Only applicable if the Compliance Certificate accompanies the audited
financial statements and is to be signed by the Auditors.

 

185



--------------------------------------------------------------------------------

SCHEDULE 9

TIMETABLES

Loans

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request) or a Selection Notice (Clause 15.1 (Selection of Interest
Periods and Terms))   

U-3

 

9.30am

Relevant Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders’ participation)   

U-3

 

3.00pm

Relevant Agent receives a notification from Lender under Clause 9.2
(Unavailability of Currency)   

U-3

 

5.00pm

Relevant Agent gives notice in accordance with Clause 9.2 (Unavailability of
Currency)   

U-2

 

9.30am

Relevant Agent determines amount of the Loan in Optional Currency in accordance
with Clause 34.9 (Change of Currency)   

U-2

 

11.00am

Relevant Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Loan if required pursuant to Clause 5.4 (Lenders’ Participation)
  

U-3

 

Noon

EURIBOR or LIBOR is fixed   

“U” = date of utilisation

“U - X” = X Business Days prior to date of utilisation

 

186



--------------------------------------------------------------------------------

Letters of Credit

 

   Letters of Credit Delivery of a duly completed LC Request (Clause 7.3 Request
for Issuance, Amendment, Renewal; Certain Conditions and Notices)    U-5
Priority Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Letter of Credit if required under paragraph (g) of Clause 7.3
(Request for Issuance, Amendment, Renewal; Certain Conditions and Notices)] and
notifies the Issuing Bank in accordance with paragraph (g) of Clause 7.3
(Request for Issuance, Amendment, Renewal; Certain Conditions and Notices).   
Delivery of duly completed request for the renewal or amendment of a Letter of
Credit    U-5

“U” = date of utilisation

“U-X” = Business Days prior to date of utilisation

 

187



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF TAX CONFIRMATION

[INTENTIONALLY LEFT BLANK]

 

188



--------------------------------------------------------------------------------

SCHEDULE 11

SECURITY PRINCIPLES

 

The Principles:    The guarantees and security to be provided in support of the
Facilities will be given in accordance with the agreed security principles set
out in this Schedule 11 (the “Agreed Security Principles”). Potential
restrictions    The Agreed Security Principles recognise there may be on credit
support:    legal and practical difficulties in obtaining security from all
Obligors in every jurisdiction in which Obligors are incorporated or operate. In
particular:   

(a)     general statutory limitations, financial assistance, capital
maintenance, corporate benefit, fraudulent preference, thin capitalisation
rules, retention of title claims and similar principles may limit the ability of
a member of the BST Group to provide a guarantee or security or may require that
the guarantee or security be limited by an amount or otherwise. If any such
limit applies, the guarantees and security provided will be limited to the
maximum amount which the relevant member of the BST Group may provide having
regard to applicable law (including any jurisprudence) and subject to fiduciary
duties of management;

  

(b)     the giving of a guarantee, the granting and the terms of security or the
perfection of the security granted will not be required to the extent that it
would incur any legal fees, registration fees, stamp duty, taxes and any other
fees or costs directly associated with such security or guarantee which are
materially disproportionate to the benefit obtained by the Lenders;

  

(c)     where there is material incremental cost involved in creating security
over all assets owned by an Obligor in a particular category (e.g., real estate)
the principle stated at paragraph (b) above shall apply and only the material
assets in that category (e.g., material real estate) shall be subject to
security;

  

(d)     any assets subject to third party arrangements (including minority
ownership arrangements) which may prevent the giving of a guarantee or the
providing of security shall not be the subject of any security interest provided
that, if it is determined that the relevant asset is material and the relevant

 

189



--------------------------------------------------------------------------------

  

Obligor determines that such endeavours will not jeopardise commercial
relationships with third parties, the relevant member of the BST Group will use
reasonable endeavours to obtain any necessary consent or waiver;

  

(e)     members of the BST Group will not be required to give guarantees or
enter into security documents if it is not within the legal capacity of the
relevant members of the BST Group or if, in the reasonable opinion of the
directors of the relevant members of the BST Group, the same would conflict with
the fiduciary duties of those directors or contravene any legal prohibition or
result in personal or criminal liability on the part of any officer; provided
that the relevant BST Group member must use reasonable endeavours to overcome
any such obstacle; and

  

(f)      the giving of a guarantee, the granting of security or the terms of
such security should not be such that they materially restrict the running of
the business of or materially adversely affect the tax arrangements of the
relevant member of the BST Group or its affiliates in the ordinary course.

Terms of Security Documents:    The following principles will be reflected in
the terms of any security taken as part of this transaction:   

(a)     security will not be enforceable until an Event of Default has occurred;

  

(b)     notification of pledges over bank accounts will be given to the bank
holding the account provided that this is not inconsistent with the BST Group
retaining control over the balance of the account;

  

(c)     notification of receivables security to debtors will only be given if an
Event of Default has occurred;

  

(d)     notification of security over insurance policies will not be served on
any insurer of BST Group assets until such time as an Event of Default has
occurred;

  

(e)     the security documents should only operate to create security rather
than to impose new commercial obligations;

  

(f)      in respect of share pledges, until an Event of Default the pledgors
should be permitted to retain and to exercise voting rights to any shares
pledged

 

190



--------------------------------------------------------------------------------

  

by them in a manner which does not adversely affect the validity or
enforceability of the security or cause an Event of Default to occur and the
pledgors should be permitted to receive and retain dividends on pledged
shares/pay dividends upstream on pledged shares to the extent permitted under
this Agreement with the proceeds to be available to the BST Group;

  

(g)     the Security Agent shall only be able to exercise any power or attorney
granted to it under the security documents following the occurrence of an Event
of Default or failure to comply with a further assurance or perfection
obligation;

  

(h)     the security documents will not operate so as to prevent transactions
which are permitted under this Agreement or to require additional consents or
authorisations;

  

(i)      the security documents will permit disposals of assets where such
disposal is permitted under this Agreement and will include assurances for the
Security Agent to do all things reasonably requested to release security in
respect of the assets the subject of such disposal;

  

(j)      the security documents will not accrue interest on any amount in
respect of which interest is accruing under this Agreement;

  

(k)     in the security documents there will be no repetition or extension of
clauses set out in this Agreement relating to notices, costs and expenses,
indemnities, tax gross-up and distribution of proceeds; and

  

(l)      neither ASCI nor any Subsidiary of ASCI that is a US Obligor as at the
Realignment Completion Date will be required to pledge any CFC Interests as
security for the obligations of any US Obligor under any of the Finance
Documents.

Guarantees/ Security:    Subject to the due execution of all relevant security
documents, completion of relevant perfection formalities within statutorily
prescribed time limits, payment of all registration fees and documentary taxes,
any other rights arising by operation of law, obtaining any relevant foreign
legal opinions and subject to any qualifications which may be set out in the
Facilities Agreement and any relevant legal opinions obtained and subject to the
requirements of

 

191



--------------------------------------------------------------------------------

   the Agreed Security Principles and subject always to Clause 23.11 (Guarantee
Limitations applicable to U.S. Obligors), it is further acknowledged that
pursuant to each security document the Security Agent shall:   

(a)     receive the benefit of an upstream, cross-stream and downstream
guarantee and the security will be granted to secure all liabilities of the
Obligors under the Finance Documents in accordance with the Agreed Security
Principles; and

  

(b)     (in the case of those security documents creating pledges or charges
over shares in an Obligor) obtain a first priority valid charge or analogous or
equivalent encumbrance over all of the shares in issue at any time in that
Obligor (except to the extent such shares constitute CFC Interests in respect of
Subsidiaries of ASCI as at the Realignment Completion Date) which are owned by
another Obligor. Such security document shall be governed by the laws of the
jurisdiction in which such Obligor whose shares are being pledged is formed.

   In the case of guarantees and security to be granted and created by the
Target Group and the other subsidiaries such guarantees and security shall be
provided on the Closing Date.

 

192



--------------------------------------------------------------------------------

SCHEDULE 12

[INTENTIONALLY LEFT BLANK]

 

193



--------------------------------------------------------------------------------

SCHEDULE 13

Steps 5 to 8

Delivery to the Agents of:

 

a. drafts (or, if available, copies of executed counterparts) of all
documentation implementing Steps 5 to 8 in the agreed form (except for the FEIN
registration for NewCo Narricot in connection with Step 6); and

 

b. duly executed copies (which may be undated, copies or otherwise subject to
escrow arrangements satisfactory the Security Agent) of any Transaction Security
Documents (including amendments to them) and legal opinions required by, and in
form and substance satisfactory to, the Security Agent.

 

194



--------------------------------------------------------------------------------

SCHEDULE 14

Step 9

Part I

 

1. Evidence satisfactory to the Security Agent that, save for any indemnity in
respect of costs, fees and expenses, all present and future liabilities (both
actual and contingent and including any liability to any other borrower or
guarantor by way of contribution or indemnity) of, and any Security or guarantee
given by, ASCI or any Subsidiary of ASCI under or in connection with the credit
documents delivered to the Agents pursuant to paragraph 3 of Schedule 2
(Conditions Precedent) to the Amendment Agreement have been fully and
irrevocably discharged.

 

2. Delivery to the Security Agent of duly executed copies (which may be undated,
copies or otherwise subject to escrow arrangements satisfactory to the Security
Agent) of the documents and evidence listed in Parts II and III of this
Schedule, in form and substance satisfactory to the Security Agent.

 

3. Delivery to the Agents of drafts of all documentation implementing Step 9 in
the agreed form.

 

4. A certificate from the Parent attaching the Realignment Information Package
and certifying that it is in compliance with Clause 24.12 (No misleading
information), signed by an authorised signatory of the Parent.

Part II

 

No.

 

Name of Obligor

  

Description of document

1   ITG Automotive Safety UK Ltd   

An Accession Letter executed by ITG Automotive Safety UK Ltd and the Parent.

2   ITG Automotive Safety UK Ltd    A copy of the constitutional documents of
ITG Automotive Safety UK Limited. 3  

ITG Automotive Safety UK Ltd

  

A copy of a resolution of the board of directors of ITG Automotive Safety UK
Limited:

     (a)   

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)    authorising a specified person or persons to execute the Accession
Letter and other Finance Documents on its behalf;      (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including any Utilisation Request or
Selection Notice) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents.

4

  ITG Automotive Safety UK Ltd   

A specimen of the signature of each person authorised by the resolution referred
to in document 3 above.

 

195



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

5   ITG Automotive Safety UK Ltd    A certificate of ITG Automotive Safety UK
Limited (signed by a director) confirming that borrowing or guaranteeing or
securing, as appropriate, the Total Commitments would not cause any borrowing,
guarantee, security or similar limit binding on it to be exceeded. 6   ITG
Automotive Safety UK Ltd    A certificate of an authorised signatory of ITG
Automotive Safety UK Ltd certifying that each copy document listed in this
Schedule applicable to it is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of the
Accession Letter. 7   ITG Automotive Safety UK Ltd    If available, the latest
audited financial statements of ITG Automotive Safety UK Ltd. 8   ITG Automotive
Safety UK Ltd    The following Transaction Security Documents which, consistent
with the Security Principles, are required by the Agents to be executed by ITG
Automotive Safety UK Limited: a debenture. 9   ITG Automotive Safety UK Ltd   
Any notices or documents required to be given or executed under the terms of the
Transaction Security Documents, save for the global property insurance policy
number in respect of the debenture referred to in document 8 above. 10   ITG
Automotive Safety UK Ltd    An accession memorandum to the Intercreditor Deed
executed by ITG Automotive Safety UK Limited. 11   ITG Automotive Safety UK
Limited    A copy of a shareholder resolution of ITG Automotive Safety UK
Limited authorising the amendment of the articles of association of ITG
Automotive Safety UK Limited to remove the directors’ discretion to register a
share transfer, and a copy of the associated amended articles. 12   ITG
Automotive Safety UK Limited    Deed of release executed by ITG Automotive
Safety UK Limited relating to the first ranking debenture in favour of General
Capital Corporation. 13   ITG Automotive Safety UK Limited    Deed of release
executed by ITG Automotive Safety UK Limited relating to the second ranking
debenture in favour of General Electric Capital Corporation. 14   BST Safety
Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles LLC)    An
Accession Letter executed by BST Safety Textiles LLC (renamed or to be renamed
ITG Automotive Safety Textiles, LLC) and the Parent. 15   BST Safety Textiles
LLC (renamed or to be renamed ITG Automotive Safety Textiles LLC)    A copy of
the constitutional documents of BST Safety Textiles LLC (renamed or to be
renamed ITG Automotive Safety Textiles LLC). 16   BST Safety Textiles LLC
(renamed or to be renamed ITG Automotive Safety Textiles LLC)    [Intentionally
left blank.]

 

196



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

17   BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety
Textiles LLC)   

A copy of a resolution of the sole member of BST Safety Textiles LLC (renamed or
to be renamed ITG Automotive Safety Textiles LLC):

    

 

(a)

  

 

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)   

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

     (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including any Utilisation Request or
Selection Notice) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents. 18   BST Safety Textiles LLC (renamed or to be renamed ITG
Automotive Safety Textiles LLC)    A specimen of the signature of each person
authorised by the resolution referred to in document 17 above. 19   BST Safety
Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles LLC)    A
certificate of BST Safety Textiles LLC (renamed or to be renamed ITG Automotive
Safety Textiles LLC) (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on it to be
exceeded. 20   BST Safety Textiles LLC (renamed or to be renamed ITG Automotive
Safety Textiles LLC)    A certificate of an authorised signatory of BST Safety
Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles LLC)
certifying that each copy document listed in this Schedule is applicable to it
is correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the Accession Letter. 21  
BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles
LLC)    If available, the latest audited financial statements of BST Safety
Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles LLC). 22  
BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles
LLC)    Evidence that the process agent specified in Clause 43.2 (Service of
process), if not an Obligor, has accepted its appointment in relation to BST
Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles
LLC). 23   BST Safety Textiles LLC (renamed or to be renamed ITG Automotive
Safety Textiles LLC)   

The following Transaction Security Documents which, consistent with the Security
Principles, are required by the Agents to be executed by BST Safety Textiles LLC
(renamed or to be renamed ITG Automotive Safety Textiles LLC):

     (a)   

first lien reaffirmation agreement; and

     (b)    second lien reaffirmation agreement.

 

197



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

24   BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety
Textiles LLC)    Any notices or documents required to be given or executed under
the terms of the Transaction Security Documents. 25   BST Safety Textiles LLC
(renamed or to be renamed ITG Automotive Safety Textiles LLC)    An accession
memorandum to the Intercreditor Deed executed by BST Safety Textiles LLC
(renamed or to be renamed ITG Automotive Safety Textiles LLC). 26   Automotive
Safety Components International, Inc. (renamed or to be renamed ITG Automotive
Safety Components International, Inc.)    An Accession Letter executed by
Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.) and the Parent. 27  
Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    A copy of the
constitutional documents of Automotive Safety Components International, Inc.
(renamed or to be renamed ITG Automotive Safety Components International, Inc.).
28   Automotive Safety Components International, Inc. (renamed or to be renamed
ITG Automotive Safety Components International, Inc.)    UCC-1. 29   Automotive
Safety Components International, Inc. (renamed or to be renamed ITG Automotive
Safety Components International, Inc.)   

A copy of a resolution of the board of directors of Automotive Safety Components
International, Inc. (renamed or to be renamed ITG Automotive Safety Components
International, Inc.):

    

 

(a)

  

 

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)   

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

     (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including any Utilisation Request or
Selection Notice) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents.

 

198



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

30

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    A specimen of the signature
of each person authorised by the resolution referred to in document 29 above.

31

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    A certificate of Automotive
Safety Components International, Inc. (renamed or to be renamed ITG Automotive
Safety Components International, Inc.) (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.

32

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    A certificate of an
authorised signatory of Automotive Safety Components International, Inc.
(renamed or to be renamed ITG Automotive Safety Components International, Inc.)
certifying that each copy document listed in this Schedule applicable to it is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the Accession Letter.

33

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    If available, the latest
audited financial statements of Automotive Safety Components International, Inc.
(renamed or to be renamed ITG Automotive Safety Components International, Inc.).

34

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    Evidence that the process
agent specified in Clause 43.2 (Service of process), if not an Obligor, has
accepted its appointment in relation to Automotive Safety Components
International, Inc. (renamed or to be renamed ITG Automotive Safety Components
International, Inc.).

35

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)   

The following Transaction Security Documents which, consistent with the Security
Principles, are required by the Agents to be executed by Automotive Safety
Components International, Inc. (renamed or to be renamed ITG Automotive Safety
Components International, Inc.):

    

 

(a)

  

 

first lien joinder agreement;

     (b)   

second lien joinder agreement; and

     (c)   

share security over its shares in Automotive Safety Components International
S.A. de C.V.

36

  Automotive Safety Components International, Inc. (renamed or to be renamed ITG
Automotive Safety Components International, Inc.)    Any notices or documents
required to be given or executed under the terms of the Transaction Security
Documents.

 

199



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

37   Automotive Safety Components International, Inc. (renamed or to be renamed
ITG Automotive Safety Components International, Inc.)    An accession memorandum
to the Intercreditor Deed executed by ITG Automotive Safety Components
International, Inc. (renamed or to be renamed ITG Automotive Safety Components
International, Inc.) 38   ASCI Holdings Europe, Inc. (renamed or to be renamed
ITG ASCI Holdings Europe, Inc.)    An Accession Letter executed by ASCI Holdings
Europe, Inc. (renamed or to be renamed ITG ASCI Holdings Europe, Inc.) and the
Parent. 39   ASCI Holdings Europe, Inc. (renamed or to be renamed ITG ASCI
Holdings Europe, Inc.)    A copy of the constitutional documents of ASCI
Holdings Europe, Inc. (renamed or to be renamed ITG ASCI Holdings Europe, Inc.).
40   ASCI Holdings Europe, Inc. (renamed or to be renamed ITG ASCI Holdings
Europe, Inc.)    UCC-1. 41   ASCI Holdings Europe, Inc. (renamed or to be
renamed ITG ASCI Holdings Europe, Inc.)   

A copy of a resolution of the board of directors of ASCI Holdings Europe, Inc.
(renamed or to be renamed ITG ASCI Holdings Europe, Inc.):

    

 

(a)

  

 

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)   

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

     (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents 42   ASCI Holdings Europe, Inc. (renamed or to be renamed ITG
ASCI Holdings Europe, Inc.)    A specimen of the signature of each person
authorised by the resolution referred to in document 41 above. 43   ASCI
Holdings Europe, Inc. (renamed or to be renamed ITG ASCI Holdings Europe, Inc.)
   A certificate of ASCI Holdings Europe, Inc. (renamed or to be renamed ITG
ASCI Holdings Europe, Inc.) (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on it to be
exceeded.

 

200



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

44   ASCI Holdings Europe, Inc. (renamed or to be renamed ITG ASCI Holdings
Europe, Inc.)    A certificate of an authorised signatory of ASCI Holdings
Europe, Inc (renamed or to be renamed ITG ASCI Holdings Europe, Inc) certifying
that each copy document listed in this Schedule applicable to it is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Letter. 45   ASCI Holdings
Europe, Inc. (renamed or to be renamed ITG ASCI Holdings Europe, Inc.)    If
available, the latest audited financial statements of ASCI Holdings Europe, Inc.
(renamed or to be renamed ITG ASCI Holdings Europe, Inc.). 46   ASCI Holdings
Europe, Inc. (renamed or to be renamed ITG ASCI Holdings Europe, Inc.)   
Evidence that the process agent specified in Clause 43.2 (Service of process),
if not an Obligor, has accepted its appointment in relation to ASCI Holdings,
Europe, Inc (renamed or to be renamed ITG ASCI Holdings Europe, Inc.) 47   ASCI
Holdings Europe, Inc. (renamed or to be renamed ITG ASCI Holdings Europe, Inc.)
  

The following Transaction Security Documents which, consistent with the Security
Principles, are required by the Agents to be executed by ASCI Holdings Europe,
Inc (renamed or to be renamed ITG ASCI Holdings Europe, Inc.):

 

(a)    first lien joinder agreement;

 

(b)    second lien joinder agreement; and

 

(c)    charge over shares in ITG Automotive Safety UK Limited.

48   ASCI Holdings Europe, Inc. (renamed or to be renamed ITG ASCI Holdings
Europe, Inc.)    Any notices or documents required to be given or executed under
the terms of the Transaction Security Documents. 49   ASCI Holdings Europe, Inc.
(renamed or to be renamed ITG ASCI Holdings Europe, Inc.)    An accession
memorandum to the Intercreditor Deed executed by ASCI Holdings Europe, Inc.
(renamed or to be renamed ITG ASCI Holdings Europe, Inc.). 50   ASCI Holdings
Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI Holdings Asia Pacific
LLC)    An Accession Letter executed by ASCI Holdings Asia Pacific (DE) LLC
(renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC) and the Parent. 51
  ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI
Holdings Asia Pacific LLC)    A copy of the constitutional documents of ASCI
Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI Holdings Asia
Pacific LLC) and the Parent. 52   ASCI Holdings Asia Pacific (DE) LLC (renamed
or to be renamed ITG ASCI Holdings Asia Pacific LLC)    UCC-1.

 

201



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

53   ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI
Holdings Asia Pacific LLC)   

A copy of a resolution of the sole member of ASCI Holdings Asia Pacific (DE) LLC
(renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC)

    

 

(a)

  

 

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)   

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

     (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents. 54   ASCI Holdings Asia Pacific (DE) LLC (renamed or to be
renamed ITG ASCI Holdings Asia Pacific LLC)    A specimen of the signature of
each person authorised by the resolution referred to in document 53 above. 55  
ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI Holdings
Asia Pacific LLC)    A certificate of ASCI Holdings Asia Pacific (DE) LLC
(renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC) (signed by a
director) confirming that borrowing or guaranteeing or securing, as appropriate,
the Total Commitments would not cause any borrowing, guarantee, security or
similar limit binding on it to be exceeded. 56   ASCI Holdings Asia Pacific (DE)
LLC (renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC)    A
certificate of an authorised signatory of ASCI Holdings Asia Pacific (DE) LLC
(renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC) certifying that
each copy document listed in this Schedule applicable to it is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of the Accession Letter. 57   ASCI Holdings Asia
Pacific (DE) LLC (renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC)
   If available, the latest audited financial statements of ASCI Holdings Asia
Pacific (DE) LLC (renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC).
58   ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI
Holdings Asia Pacific LLC)    Evidence that the process agent specified in
Clause 43.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to ASCI Holdings Asia Pacific (DE) LLC (renamed or to be
renamed ITG ASCI Holdings Asia Pacific LLC).

 

202



--------------------------------------------------------------------------------

 

No.

 

Name of Obligor

  

Description of document

59

  ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI
Holdings Asia Pacific LLC)   

The following Transaction Security Documents which, consistent with the Security
Principles, are required by the Agents to be executed by ASCI Holdings Asia
Pacific (DE) LLC (renamed or to be renamed ITG ASCI Holdings Asia Pacific LLC):

 

(a)    first lien joinder agreement; and

 

(b)    second lien joinder agreement.

60

  ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI
Holdings Asia Pacific LLC)    Any notices or documents required to be given or
executed under the terms of the Transaction Security Documents.

61

  ASCI Holdings Asia Pacific (DE) LLC (renamed or to be renamed ITG ASCI
Holdings Asia Pacific LLC)    An accession memorandum executed to the
Intercreditor Deed by ASCI Holdings Asia Pacific (DE) LLC (renamed or to be
renamed ITG ASCI Holdings Asia Pacific LLC).

62

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    An Accession Letter executed by ASCI Holdings Mexico (DE), Inc.
(renamed or to be renamed ITG ASCI Holdings Mexico, Inc) and the Parent.

63

  ASCI Holdings Mexico (DE) Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    A copy of the constitutional documents of ASCI Holdings Mexico
(DE), Inc. (renamed or to be renamed ITG ASCI Holdings Mexico, Inc.)

64

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    UCC-1.

65

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)   

A copy of a resolution of the board of directors of ASCI Holdings Mexico (DE),
Inc. (renamed or to be renamed ITG ASCI Holdings Mexico, Inc.):

    

 

(a)

  

 

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)   

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

     (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents.

 

203



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

66

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    A specimen of the signature of each person authorised by the
resolution referred to in document 65 above.

67

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    A certificate of ASCI Holdings Mexico (DE), Inc. (renamed or to
be renamed ITG ASCI Holdings Mexico, Inc.) (signed by a director) confirming
that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded.

68

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    A certificate of an authorised signatory of ASCI Holdings
Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings, Mexico Inc.)
certifying that each copy document listed in this Schedule applicable to it is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the Accession Letter.

69

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    If available, the latest audited financial statements of ASCI
Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings Mexico,
Inc.)

70

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    Evidence that the process agent specified in Clause 43.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI
Holdings Mexico, Inc.)

71

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)   

The following Transaction Security Documents which, consistent with the Security
Principles, are required by the Agents to be executed by ASCI Holdings Mexico
(DE), Inc. (renamed or to be renamed ITG ASCI Holdings Mexico, Inc.), Inc:

 

(a)    first lien joinder agreement;

 

(b)    second lien joinder agreement; and

 

(c)    share security over its shares in Automotive Safety Components
International S.A. de C.V.

72

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    Any notices or documents required to be given or executed under
the terms of the Transaction Security Documents.

73

  ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.)    An accession memorandum to the Intercreditor Deed executed by
ASCI Holdings Mexico (DE), Inc. (renamed or to be renamed ITG ASCI Holdings
Mexico, Inc.). 74  

BST US Holdings LLC (renamed or to be renamed ITG Automotive Safety Holdings
LLC)

 

BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles
LLC)

 

BST Safety Textiles GmbH (renamed or to be renamed ITG Automotive Safety
Textiles GmbH)

   First lien reaffirmation agreement.

 

204



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

75

 

BST US Holdings LLC (renamed or to be renamed ITG Automotive Safety Holdings
LLC)

 

BST Safety Textiles LLC (renamed or to be renamed ITG Automotive Safety Textiles
LLC)

 

BST Safety Textiles GmbH (renamed or to be renamed ITG Automotive Safety
Textiles GmbH)

   Second lien reaffirmation agreement.

76

  Automotive Safety Components International GmbH & Co. KG    An Accession
Letter executed by Automotive Safety Components International GmbH & Co. KG and
the Parent.

77

  Automotive Safety Components International GmbH & Co. KG    A copy of the
partnership agreement of Automotive Safety Components International GmbH & Co.
KG and a recent excerpt from its commercial register.

78

  Automotive Safety Components International GmbH & Co. KG   

A copy of a resolution of the sole general partner of Automotive Safety
Components International GmbH & Co. KG:

    

 

(a)

  

 

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;

     (b)   

authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;

     (c)   

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and

     (d)    authorising the Parent to act as its agent in connection with the
Finance Documents.

79

  Automotive Safety Components International GmbH & Co. KG    A specimen of the
signature of each person authorised by the resolution referred to in document 78
above.

 

205



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

80   Automotive Safety Components International GmbH & Co. KG    A certificate
of an authorised signatory of Automotive Safety Components International GmbH &
Co. KG certifying that each copy document listed in this Schedule applicable to
it is correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the Accession Letter. 81  
Automotive Safety Components International GmbH & Co. KG    If available, the
latest audited financial statements of Automotive Safety Components
International GmbH & Co. KG. 82   Automotive Safety Components International
GmbH & Co. KG   

The following Transaction Security Documents which, consistent with the Security
Principles, are required by the Agents to be executed by Automotive Safety
Components International GmbH & Co. KG:

 

(a)    assignment of all receivables, including, but not limited to intercompany
loans;

 

(b)    security transfer agreement;

 

(c)    account pledge agreement; and

 

(d)    assignment of IP rights by way of security.

83   Automotive Safety Components International GmbH & Co. KG    Any notices or
documents required to be given or executed under the terms of the Transaction
Security Documents. 84   Automotive Safety Components International GmbH & Co.
KG    An accession memorandum to the Intercreditor Deed executed by Automotive
Safety Components International GmbH & Co. KG. 85  

BST US Holdings LLC (renamed or to be renamed ITG Automotive Safety Holdings
LLC)

Original Borrower

 

BST Safety Textiles GmbH (renamed or to be renamed ITG Automotive Safety
Textiles GmbH)

 

BST Breitgewebe International GmbH (renamed or to be renamed ITG Automotive
Safety Breitgewebe International GmbH)

 

BST Breitgewebe Verwaltungs GmbH (renamed or to be renamed ITG Automotive Safety
Textiles GmbH)

 

Automotive Safety Components International GmbH & Co. KG

  

Notarial share pledge and confirmation and amendment agreement.

 

206



--------------------------------------------------------------------------------

No.

 

Name of Obligor

  

Description of document

86  

Original Borrower

BST Safety Textiles GmbH (renamed or to be renamed ITG Automotive Safety
Textiles GmbH)

 

BST Breitgewebe International GmbH (renamed or to be renamed ITG Automotive
Safety Breitgewebe International GmbH)

   Confirmation and amendment agreement relating to existing non-notarial
security documents. 87   BST US Holdings LLC (renamed or to be renamed ITG
Automotive Safety Holdings LLC)    Perfection certificate. 88  

International Textile Group, Inc.

 

ASCI Holdings Germany (DE), Inc.

 

Automotive Safety Components International Verwaltungs GmbH

   Release agreement relating to the pledge of shares and partnership interests
in Automotive Safety Components International Verwaltungs GmbH and Automotive
Safety Components International GmbH & Co. KG. 89   International Textile Group,
Inc. and BST US Holdings LLC (renamed or to be renamed ITG Automotive Safety US
Holdings, LLC)    Subordination Agreement in respect of the BST Note 90  
Certain ASCI Guarantors    ASCI Subordination Agreement in respect of ITG debt.
91   Parent and ITG    Exchange Agreement.

Part III

 

Number

 

Description of document

92   A legal opinion of the legal advisers to the Parent as to Mexican law in
respect of the enforceability of the Mexican share charge. 93   A legal opinion
of the legal advisers to the Parent as to English Law. 94   A legal opinion of
the legal advisers to the Parent as to the law of the State of Delaware. 95   A
legal opinion of the legal advisers to the Parent as to German law.

 

207



--------------------------------------------------------------------------------

SCHEDULE 15

Steps 10 to 14

Delivery to:

 

  (a) the Agents of drafts (or, if available, copies of executed counterparts)
of all documentation implementing Steps 10 to 14 (except the fair valuation
opinion, if required, in connection with Step 13 and notifications to the
commercial register of Automotive Safety Components International GmbH & Co. KG
and Automotive Safety Components International Verwaltungs GmbH regarding the
change of ownership in connection with Step 12) in the agreed form; and

 

  (b) the Security Agent duly executed copies of any Transaction Security
Documents (including amendments to them) and legal opinions (which, in each
case, may be undated, copies or otherwise subject to escrow arrangements
satisfactory the Security Agent) required by, and in form and substance
satisfactory to, the Security Agent.

 

208



--------------------------------------------------------------------------------

SIGNATURES

[The signatures provisions below are included for historical reference only.
Please see the Amendment Agreement for an up-to-date list.]

 

THE PARENT

BST U.S. HOLDINGS, INC.

By:  

 

Address:   Fax:   THE ORIGINAL BORROWER BST SAFETY TEXTILES ACQUISITION GMBH By:
 

 

Address:   Fax:   THE REVOLVING BORROWERS BST SAFETY TEXTILES GMBH By:  

 

Address:   Fax:   NARRICOT INDUSTRIES L.P. By:  

 

Address:   Fax:   THE GUARANTORS THE PARENT By:  

 

Address:   Fax:   BST SAFETY TEXTILES ACQUISITION GMBH By:  

 

Address:   Fax:   BST SAFETY TEXTILES GMBH By:  

 

Address:   Fax:   BST BREITGEWEBE INTERNATIONAL GMBH By:  

 

Address:   Fax:  



--------------------------------------------------------------------------------

ROSARIA GMBH & CO. KG By:  

 

Address:   Fax:   ROSATA GMBH & CO. KG By:  

 

Address:   Fax:   NARRICOT INDUSTRIES MANAGEMENT CORP. By:  

 

Address:   Fax:   NARRICOT INDUSTRIES L.P. By:  

 

Address:   Fax:   BST AUTOMOTIVE SAFETY TEXTILES LLC By:  

 

Address:   Fax:   BST SAFETY TEXTILES SP. Z O.O By:  

 

Address:   Fax:  

 

210



--------------------------------------------------------------------------------

THE MANDATED LEAD ARRANGERS GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

 

Address:   Fax:   Attention:   UBS SECURITIES LLC By:  

 

By:  

 

Address:   Fax:   Attention:   THE PRIORITY AGENT GOLDMAN SACHS CREDIT PARTNERS
L.P By:  

 

Address:   Fax:   Attention:   THE SECOND LIEN AGENT UBS AG, STAMFORD BRANCH By:
 

 

By:  

 

Address:   Fax:   Attention:   THE SECURITY AGENT GOLDMAN SACHS CREDIT PARTNERS
L.P By:  

 

Address:

  Fax:   Attention:  

 

211



--------------------------------------------------------------------------------

SIGNATURES THE PARENT By:  

David Wax

Address:   Fax:   THE ORIGINAL BORROWER BST SAFETY TEXTILES ACQUISITION GMBH By:
 

David Wax

Address:   Fax:   THE REVOLVING BORROWERS BST SAFETY TEXTILES ACQUISITION GMBH
By:  

David Wax

Address:   Fax:   BST SAFETY TEXTILES GMBH By:  

Georg Saint-Denis

By:  

Hans Albert Grage

Address:   Fax:  

 

212



--------------------------------------------------------------------------------

NARRICOT INDUSTRIES L.P. acting by its general partner NARRICOT INDUSTRIES
MANAGEMENT CORP. By:  

David Wax

Address:   Fax:   THE ORIGINAL GUARANTORS THE PARENT By:  

David Wax

Address:   Fax:   BST SAFETY TEXTILES ACQUISITION GMBH By:  

David Wax

Address:   Fax:   BST SAFETY TEXTILES GMBH By:  

Georg Saint-Denis

By:  

Hans Albert Grage

Address:   Fax:   BST SAFETY TEXTILES HOLDING GMBH By:  

Georg Saint-Denis

By:  

Hans Albert Grage

Address:   Fax:   BST BREITGEWEBE INTERNATIONAL GMBH By:  

Georg Saint-Denis

By:  

Hans Albert Grage

Address:   Fax:   NARRICOT INDUSTRIES MANAGEMENT CORP. By:  

David Wax

Address:   Fax:  

 

213



--------------------------------------------------------------------------------

NARRICOT INDUSTRIES L.P.

acting by its general partner

NARRICOT INDUSTRIES MANAGEMENT CORP. By:  

David Wax

Address:   Fax:   ITG AUTOMOTIVE SAFETY TEXTILES, LLC By:  

David Wax

Address:   Fax:   BST SAFETY TEXTILES SP. Z O.O By:  

Hans Albert Grage

Address:   Fax:  

 

214



--------------------------------------------------------------------------------

BST BREITGEWEBE VERWALTUNGS GMBH By:  

Georg Saint-Denis

By:  

Hans Albert Grage

BST U.S. HOLDING GMBH & CO. KG

by its General Partner

BST Breitgewebe Verwaltungs GmbH By:  

Georg Saint-Denis

By:  

Hans Albert Grage

 

215



--------------------------------------------------------------------------------

THE MANDATED LEAD ARRANGERS GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

Bruce H. Mendelsohn

  Managing Director

c/o Goldman Sachs International

Petershill

1 Carter Lane London EC4V 5ER Attention: Nicola Laming Tel: +44 207 552 2832
Fax: +44 207 552 7070 ficc-ln-loans-agency@ln.email.gs.com

UBS SECURITIES LLC

By:  

Richard L. Tavrow

  Director By:  

Irja R. Otsa

  Associate Director UBS Securities LLC 677 Washington Blvd Stamford, CT 06901
Attn: Christopher Gomes Tel: 203 719 3241 Fax: 203 719 4176
E-mail: christopher.gomes@ubs.com

 

216



--------------------------------------------------------------------------------

THE PRIORITY AGENT GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

Bruce H. Mendelsohn

  Managing Director c/o Goldman Sachs International Petershill

1 Carter Lane

London EC4V 5ER Attention: Nicola Laming

Tel: +44 207 552 2832

Fax: +44 207 552 7070 ficc-ln-loans-agency@ln.email.gs.com THE SECOND LIEN AGENT
UBS AG, STAMFORD BRANCH By:  

Irja R. Otsa

  Associate Director By:  

Mary E. Evans

  Associate Director Address:

UBS AG, Stamford Branch

677 Washington Blvd

Stamford, CT 06901

Attn: Christopher Gomes

Tel: 203 719 3241

Fax: 203 719 4176

E-mail: christopher.gomes@ubs.com

 

217



--------------------------------------------------------------------------------

THE SECURITY AGENT GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

Bruce H. Mendelsohn

  Managing Director

c/o Goldman Sachs International

Petershill

1 Carter Lane

London

EC4V 5ER

Attention: Nicola Laming Tel: +44 207 552 2832

Fax: +44 207 552 7070

ficc-ln-loans-agency@ln.email.gs.com

 

218



--------------------------------------------------------------------------------

THE LENDERS GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

Bruce H. Mendelsohn

  Managing Director c/o Goldman Sachs International Petershill 1 Carter Lane
London EC4V 5ER Attention: Nicola Laming

Tel: +44 207 552 2832

Fax: +44 207 552 7070

ficc-ln-loans-agency@ln.email.gs.com

UBS LOAN FINANCE LLC By:  

Richard L. Tavrow

  Director By:  

Irja R. Otsa

  Associate Director Address: UBS Loan Finance LLC 677 Washington Blvd Stamford,
CT 06901 Attn: Brian Gross

Tel: 203 719 2814

Fax: 203 719 3888

E-mail: brian.gross@ubs.com

 

219



--------------------------------------------------------------------------------

THE ISSUING BANK UBS AG, STAMFORD BRANCH By:  

Irja R. Otsa

  Associate Director By:  

Mary E. Evans

  Associate Director Address:

UBS AG, Stamford Branch

677 Washington Blvd

Stamford, CT 06901

Attn: Christopher Gomes

Tel: 203 719 3241

Fax: 203 719 4176

E-mail: christopher.gomes@ubs.com

 

220



--------------------------------------------------------------------------------

ANNEX B

Amended and Restated Intercreditor Deed